Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, in this House yesterday we all witnessed the very important process of awarding the Sakharov Prize to Mr Jingsheng, and the moment when his sister received the Prize on his behalf because he is still in prison, was deeply moving. It reminded me of the same experience last year with Leyla Zana, who is also still in prison. I believe the European Parliament should proclaim that it has not forgotten her, that it should send a personal message to Leyla Zana and ask the Turkish government to respect the European Parliament's position.
Mr Papakyriazis, I understand your sentiments, but that has nothing to do with the Minutes.
Mr President, I am sorry, I forgot to sign the attendance list yesterday but I did take part in the debate and I voted as well.
Mr Martens, we can all testify that you were here, doing your job, and we shall give evidence on your behalf to all the television stations.
Mr President, on the question of television companies, I have taken recently to signing two registers, the one on the right-hand side and the one on the left-hand side. I have to report to the House a sad case of discrimination because I have never been filmed yet and I feel sorry about that. Is it because the producers of these films are only photographing the good-looking ones in this Chamber and cast aside the unphotogenic?
Ladies and gentlemen, I have the impression that we are going to have a light-hearted morning, but I really cannot allow things to go on like this, because we do have a lot of difficult and time-consuming votes to get through today. We really must make a start on what we are supposed to be doing.
Mrs Roth, on a point of order.
Mr President, on a point of order pursuant to Rule 127, I should like to express the sorrow of my Group and that of many other Members of this House that, as I understand it, you are now making your last 10 a.m. appearance in the chair you now occupy. I feel we should express our sorrow and some of the sadness that we feel at parting, and also our thanks for all the work you have done.
In recent days we have been giving 'Mr CFSP' some thought. I have my doubts about the value of that proposal, but I do believe you have really succeeded in giving this European Parliament, as its President, an image of pugnacity and wisdom. I should like to offer my most sincere thanks on behalf of our Group and, I feel sure, on behalf of many other Members here in this House.
(Sustained applause)
(Mrs Roth presented Mr Hänsch with a bouquet)
Ladies and gentlemen, I am of course touched and most grateful for those kind words. But I must point out that I still have an hour's voting to conduct, and I may yet make half a dozen or more mistakes. So please wait!
Mr President, with respect to Rule 108 of the Rules of Procedure, I would like to make a personal comment. The city of Strasbourg used to provide a marvellous service here outside one of the buildings from which we could hire bicycles. This service has now been withdrawn because we are told that the bus spoils the surroundings. I really think it a pity if Parliament's Members are unable to put up with this bicycle service, so I would ask you to ensure that we are again given the opportunity of hiring bicycles outside the building. I really hope you will be able to take the necessary action to secure this.
Mr Blak, I am glad to note your suggestion and it will be one of the last things I attend to.
Mr President, I wanted to make a comment on the minutes. I have a correction which I think concerns the item you wanted to take, namely Item 2 of the minutes of yesterday - the Izquierdo Collado report. I presume this should be the Izquierdo Rojo report. Secondly the last sentence of that paragraph says that the report had been due to be taken on Friday. What I would like to suggest is that we take the speaking time from Friday and add it to the speaking time on the fisheries debate today. This is an extremely important subject and although Members are more interested in Christmas festivities the fishermen of Europe are waiting for 1 January. I would ask for support to have an hour added to the debate on fisheries so that we can do justice to this extremely important subject.
As far as your first comment is concerned, Mr Macartney, we will change the Minutes accordingly. As for the second, we have to stand by the resolutions we have adopted.
(Parliament approved the Minutes)
Welcome
Ladies and gentlemen, on behalf of the House I should like to welcome a delegation from the Russian Duma and Federal Council, led by Mr Alexander Shokhin, Chairman of the State Duma Delegation for Relations with the European Parliament, who have taken their seats in the official gallery.
This visit forms part of the fifth inter-parliamentary meeting between the European Parliament and the Russian State Duma. The European Parliament attaches very great importance to relations with Russia, and we look forward to a constructive and successful meeting. On behalf of the House, I once again bid you welcome, and wish you a useful, interesting and pleasant stay in Strasbourg.
Votes
Mr President, after the meeting of the Committee on Budgets efforts were made to find a solution to this issue and I wish to read the following oral amendment to add to the justification of this particular budget line: ' The reserve may be released during the course of the budget year if the agency proves to the budgetary authority that the available funds have been fully executed according to the terms of the work programme and that further means are necessary for operational purposes. The agency may also apply for further appropriations in the framework of a supplementary and amending budget if it is proved to be justifiable and the means are available.'
I hope that this will enable the Committee on Social Affairs and Employment, which has asked for a separate vote, to vote in favour of this amendment.
First, I have to ask the House whether it agrees to our accepting this additional amendment in oral form. Are there any objections? It appears not, so we can adopt that procedure, and I will have the amendment put to the vote in the form just explained by Mr Brinkhorst.
Mr President, I think this is an extremely important vote. I hope the outside world will be aware that some people on the right in this House, under intense pressure from people outside this institution, particularly from some elements of the Commission, ...
... have turned their backs on the people fighting for democracy and human rights in Turkey!
(Loud applause)
Ladies and gentlemen, we knew that this was an important vote. We all know that. And we all know that it was politically controversial. I have already given the floor to Mrs Green and I shall now give it to Mr Martens as well, but please let us not get involved in a debate now. I shall not allow any further speakers.
Mr President, last Wednesday I put a very precise question to the President of the European Commission. I asked him if the European Commission would be acting in line with both the spirit and the letter of the resolution we adopted here on 19 September 1996. The Commission President confirmed that it would. To us this is a good enough guarantee that we do not need to have these appropriations in the reserve. We think it is in the general interest to trust the good faith of the European Commission that it will implement our resolution of 19 September.
Ladies and gentlemen, Parliament has made a decision, like it or not. There is - please just listen - there is no point whatsoever in starting a debate now. What could we achieve? Now, Mrs Roth, if you have a point of order then of course I have to take it.
Mr President, this is not about a debate, it is about equal rights for all. You were supposed to guarantee that. If you allow the chairman of the Socialist Group and Mr Martens the right to comment on this vote, then you have to allow the chairmen of the other Groups the same right. This has nothing to do with debate and everything to do with democracy. I too should like to be allowed to comment on this matter. It was a bad vote, because its effect was to vote away a large slice of this House's credibility. We made it clear on 19 September, with 30 votes against, what we in this House insist upon. We confirmed that vote again in October. To say now that we can trust what Mr Santer says seems to me to be just a pretext. What Mr Santer says is one thing, and what Commissioner van den Broek does is another. And you know it.
(Loud applause)
As one might expect, we now have a queue of people wanting to speak. Well, in an attempt to be fair in a difficult situation, I suggest that I should now allow those who have asked to speak - Mr Fabre-Aubrespy, Mr Cox, Mr Pasty and Mr Alavanos - to speak for one minute each. But then we really must get on with the vote.
Mr President, on the issue of substance in that vote, I want to say on behalf of the Liberal Group how disappointed we are that we did not leave in the hands of Parliament the capacity to deliver by a large majority what Parliament actually believes in.
The European Commission, with whom we have a code of conduct and whom we trust to honour that code of conduct, has spoken to this Parliament with two voices: the President's voice of reason and the firmness of resolve not to accept our entreaties on Turkey on the part of Commissioner van den Broek. That is why this House needed to place the issue beyond any possible doubt by voting for the reserve, and we regret that decision today.
Mr President, I shall be very brief and will simply remind the House that the MEDA credits do not concern Turkey alone but concern all the Mediterranean states which joined us at the Barcelona conference. It was because we did not want the MEDA credits to be taken hostage - this being a problem which relates solely to relations between the European Union and Turkey - that we opposed the blocking of those credits.
Mr President, on behalf of the Group of the European United Left, I want to express my sorrow about this development. In my opinion the attitude of these Groups goes against the rights of the European Parliament, and that is important in view of the IGC, and it also goes against our efforts on behalf of human rights, in Turkey and all over the world. And I want to ask Mr Martens, if he is consistent with his vote, to vote against the Lalumière report on human rights.
Mr President, before the vote on block 7, I should like to intervene pursuant to Rule 125 to request that you declare one of the amendments in that block inadmissible. The amendment in question is No 253. The issue is the placing of ECU 100 million from the Structural Funds under the heading 'cross-border cooperation in the structural sector' . The Committee on Budgets has actually resorted to sleight of hand: these credits could not be entered under heading 3 without exceeding the ceiling of the financial perspectives. These credits are placed in block 4.
However, this disregards the legal basis. A decision taken by the European Parliament and the Council on 23 July 1996 is cited, but that decision does not relate to an amendment of the legal basis, and could not have that effect. If we adopt this amendment, we shall effectively be giving the Commission the power not to implement what we are going to vote for. So this is simply a procedural device, a political trick. The majority in Parliament can do many things, but in doing so it must respect the rules that govern us.
Mr President, may I state very clearly in this House that the vote taken on this was within the interinstitutional agreement and fully in line with the financial perspectives. So I would formally contest the statement by Mr Fabre-Aubrespy. I leave it to you to decide what to do on this point but we have absolutely no reason to believe that anything illegal has taken place on this point.
Ladies and gentlemen, I have had it looked into. According to the Rules of Procedure I have the final decision on admissibility. After due consideration, I decided to rule that these amendments were admissible.
I call upon the President-in-Office to inform Parliament of the Council's standpoint on the results of the votes on the 1997 draft general budget.
Parliament has just adopted the Community's budget for 1997, bringing to a conclusion a budget procedure which at times proved particularly difficult. I suppose it could hardly be otherwise given that budgetary discussions are currently every bit as difficult in most of our Member States.
I appreciate that this budget procedure has given Parliament considerable problems. I can assure you that it was the very same for the Council. We might therefore regard the Community as having emerged unscathed from an exercise which could well have brought the two arms of the budgetary authority into conflict without tangible benefit to either.
Let me confine myself to the essentials and be brief. The Union's budget satisfies the requirements of budgetary rigour, applying to all the Member States. At the same time we have been able to take account of a number of priorities shared by both arms of the budget authority including, in particular, research and the Northern Ireland peace process.
Taken as a whole this budget can, in the current financial climate, be regarded as satisfactory and, on behalf of the Council, I can agree to the new maximum rate for non-compulsory expenditure which results from it. The budget has been adopted in full compliance with the Interinstitutional Agreement and with the ceiling on the headings of the financial perspective. Obviously, it must be implemented in the same way.
Your resolution expresses disillusionment with the dialogue procedure this year. I would like to be a little less pessimistic about that. In fact some of the crucial provisions of the budget you have just adopted were significantly and directly influenced by the discussions the Council held with your delegation before the two readings of the budget.
Agreement also proved possible on the fisheries information procedure, which was not easy. Admittedly, the longstanding problem of the legal basis has not been resolved and I regret that. But there is no doubt that our positions are somewhat closer than they were.
We must all work together to improve the budgetary dialogue procedure which, by its very nature, will continue to be as difficult as it is essential. I would just like to make a couple of personal comments about that procedure.
I do not believe that the difficult 1997 budget is a once-off exercise. With the advent of EMU, the stability pact and future enlargement, rigorous financial discipline and very low growth budgets are going to be the norm rather than the exception. In these circumstances tensions will inevitably grow rather than diminish between the three arms of the budgetary authority and particularly between the Council and Parliament. I believe that the structures and relationships, as they currently stand, may not be able to cope with that tension. But that is for the future and for others to deal with.
It only remains for me to thank you and all of those in both Parliament and the Commission who have done their utmost to bring the Union's budget procedure to a successful conclusion. In particular, I want to pay tribute to the formidable negotiating skills of Mr Brinkhorst, Mr Samland and Mr Fabra Vallés. Parliament is well represented by those three gentlemen.
I want also to thank the Commissioner. Mr Liikanen has been of very, very significant assistance both in the depth of his experience and the quality of his advice in enabling this procedure to be successfully concluded in very difficult circumstances.
(Applause) It only remains for me now, despite all the difficulties we have had, to wish you and your families a very happy Christmas and a prosperous New Year.
(Loud applause)
Mr President-in-Office, thank you for your comments and clarification. I shall review the situation in the light of the powers vested in me by Article 203(7).
Mr President, it might have been better if the representative of the Council presidency had been present at the political debate on Tuesday, then he could have answered these questions.
On behalf of the Committee on Budgets, then, I should like to state that Article 203 gives the Council presidency the right to decide whether the maximum rate was retained in the budgetary procedure after the second reading of the budget in the European Parliament. The Council President has made a declaration on this, and has confirmed that the total figure adopted by Parliament is accepted by the Council. However, he has also declared that the budget must be implemented in accordance with the interinstitutional agreement. The Council President does not have this right in this declaration. I therefore wish to state on behalf of Parliament that the budget will be implemented in accordance with the budgetary procedure pursuant to Article 203, as has happened throughout the period of almost 40 years during which the Community has existed.
Mr President, I asked for the floor before this vote.
I know that this House has a great deal of power, many different competences, and that it wishes to extend them. But I do not believe it has the power to move ahead in the timetable and anticipate decisions that have not been taken.
In recital D, I believe that the reference to the results of the Ecofin Council of 14 December is, to say the least, a somewhat cavalier approach.
(Parliament adopted the resolution)
Mr President, before you move on to Mr Fabra Vallés' motion for a resolution regarding our vote on the Brinkhorst resolution and the budget, I would like to offer a clarification. We also voted, in the comments on the budget, in favour of the distribution of ECU 100 million in the 'research' reserve. I simply wanted to emphasize that this was an indicative distribution. This refinancing decision is actually a matter for the codecision procedure, and it will be up to Parliament to fix the final distributions on second reading.
Mr President, Amendment No 2 from Mr Killilea is completely superfluous. It only repeats Mr Anastassopoulos' report, Mr Miranda's working paper on the 1996 budget and the document on the provisional situation that I presented for the year 1997. At the moment, the only thing missing - given that the will is there and the decision has been taken - is a report from the Secretariat General quantifying the possibilities of this rotation. So in my opinion we should vote against.
(Parliament adopted the resolution)
That concludes the voting on the budget. Mr Brinkhorst, as rapporteur, would like to address the House again.
Mr President, as the President-in-Office of the Council said, having come to the end of difficult but important year, I would like first to thank colleagues on the committees with whom I have had the opportunity of working. We have worked together very closely and I should like to thank them. Sometimes they had very difficult choices. I should like in particular to thank the budget secretariat.
Statement by the President
Ladies and gentlemen, that's it! In a few minutes' time I shall be flying off to the European summit in Dublin. When you elected me as your President two and a half years ago, you did me the greatest honour and you also handed me the most difficult task in our Parliament's gift. Today, I deliver that honour and that task back into your hands. As President of our Parliament, I have had the opportunity to learn some priceless lessons. The first is that we have a Secretariat-General, we have officials, we have employees, all of whom are ready and willing to put their high qualifications and all their energy at the disposal of our Parliament. That willingness, ladies and gentlemen, is often much greater than we suspect, and we are wrong not to make better use of it.
My thanks go to Secretary-General Vinci and all his staff in Parliament's services for their great personal loyalty, their dedication and the conviction with which they work in Europe's interests.
At the start of my term of office, as some of you will remember, I promised to represent the European Parliament not just in the capital cities of the European Union but also in the regions. In keeping that promise - or perhaps I should say in endeavouring to keep that promise - I have come to know our Union in all its diversity. That diversity is not our weakness, that diversity is Europe's strength!
(Applause) I have made more than 40 visits to the regions, and have enjoyed meeting many Members personally in their constituencies and at work in their regional organizations. I have had the opportunity to speak with many, many hundreds of European citizens. And I have learned something: the hopes people associate with Europe, and with the European Parliament too, are far greater than the scepticism with which Europe is viewed. What people expect are firm convictions and clear messages, and that is what we have to give them.
(Applause) After all, we in the European Parliament - watcher over the Commission, co-legislator of the Union, forum of the nations, elected representatives of 370 million people - we have good reason to be more calm and confident. We should not be weeping and wailing about rights we feel we ought to have but making consistent, courageous use of the rights we do have, down to the last detail, and working tirelessly, passionately and perceptively to strengthen parliamentary democracy in the Union!
(Applause) We are no European version of a national parliament, we are no copy of any one of our national parliaments - we are different! And being different does not mean being worse. We have to be different! We have our own strengths, and we have our own shortcomings, too. We are unique! Let us stay that way, because that is our strength!
(Applause) You have placed great confidence in me over the last two and a half years. I have constantly been aware of that confidence, and I thank you all for it, because that confidence has been my support. It has given me the courage to make decisions - even difficult, unpleasant, unpopular decisions. If individual Members feel that I have on occasion treated them unjustly or discourteously, then I ask their forgiveness today. What I have done over the last two and a half years may sometimes have been right, may sometimes have been wrong, but it was always done in the belief that I was serving the interests of cooperation between our peoples in the European Union and in our Parliament. I thank you today from the bottom of my heart!
(Loud and sustained applause)
Ladies and gentlemen, following that intervention by President Klaus Hänsch, you can well imagine that it is a very emotional thing for me to take his place in the chair of the House. I am going to give the floor to all those group chairmen who express the desire to speak, asking them to confine their speaking time to one minute. That, in fact, was what the President proposed just now, so as not to encroach on voting time.
Madam President, one minute to pay tribute to the respect and esteem in which my group holds Klaus Hänsch as President of this Parliament is really not enough. I want to say, first of all, that last night in the Socialist Group one of your distinguished predecessors, Enrique Baron, said in discussion with one of your potential successors, that each presidency has its own style. You have had your own style, Mr President, and you have had style.
The Socialist Group who nominated you, Mr President, are proud of you. You have brought great credit on this Group and we will welcome you back with open arms in a few weeks as a Vice-President of our Group. We thank you very much for all the work you have done, for all you have stood for.
I cannot go through all the things that have happened in your presidency but you, Mr President, have never been afraid to take decisions. You have never been afraid to advance radical proposals provided you believed that they were in the best interests of our Parliament and would reflect well on Europe. You have been a strong, determined, radical President committed to bringing our Parliament closer to its people. We know that in this House that will not always make you very popular, but we respect the fact that you have achieved much in trying to bring this Parliament closer to its people.
I repeat, we in the Socialist Group, and I am sure all of us in this House, are proud of you. I want particularly to recall one of the first innovations of your presidency: the Delors-style Question Time which all of us are now familiar with in this House. For those of you who actually believe the President had a secret list either in front of him or in his head, I can dispel that belief because if it was the case then I am sure the leader of the largest Group, and particularly his Group, would have been on that list. But I have to tell you I was the victim of not being on that list many times. I often felt, looking at the President's mischievous grin as he looked at me waving my hand, that I was a deliberate victim of this new system. But I do feel, however, and I think colleagues will agree, that has brought life to this House in a way that we very much appreciate. We thank you for that.
The sessions where we dealt with the ratification of the Commission President and the public hearings on the Commissioners brought this House to life politically in a way that it has hardly ever been before and set a very good standard for future ratifications of the European Commission.
This is not anywhere near what I would like to say and I will certainly pay tribute to our President, Klaus Hänsch, at a later time and in our own way in our Group, but I want to end by saying that there have been some very notable moments in this House during the last two-and-a-half years. I remember in particular the visit of François Mitterrand, which you hosted during the last months of his life: that very moving moment when he said that he was a French patriot and that France was his country but Europe was France's future, and the way in which you, President, held that meeting in your grasp and how moving it was. I remember as well the many tributes you have paid and the many speeches you have made particularly in solemn session and let me remind Members of this House of the one that for most of us is most striking, President, when you stood and spoke to us in memory of the bombing of Dresden. On that occasion, which was a hugely moving moment in this House, when you recalled your own personal reminiscences of that day, there were not many of us here that had a dry eye and I personally had a very great lump in my throat that day.
As indeed I did yesterday when you reminded us in this House - and let us remind people over there - that what we are fighting for and what you stood for and defended was the role this Parliament and this Europe can play in the defence of human rights, in the defence of democracy, in the defence of humanity all across this world.
President, you have been brilliant at that. We are proud of that. Thank you, President.
President Hänsch, on behalf of my Group I congratulate you on the way in which you have presided over this House for the last two and a half years, with great authority and with great style. I was moved yesterday listening to your speech on the occasion of the award of the Sakharov prize. Mrs Green has recalled other speeches, great speeches, and you have headed and represented our Parliament with considerable style. You have also carried through reforms to restore credibility to this much maligned Parliament. These reforms were necessary, they have to continue. It was you who set the ball rolling. I thank you most sincerely for that. You preside over our Parliament with great authority. You are due to leave shortly for the European Council. That is not an easy theatre in which to operate, as I know from experience, but there too you have represented us most excellently. You will be doing so again, today, tomorrow and the day after. I fervently hope you will continue to be active in Parliament. We need you. You have never made any secret of your European convictions, you have declared them with great aplomb, as you yourself have said, in the regions, and in MEPs' constituencies as well as their capital cities. I think you have been a brilliant president of this Parliament. My thanks to you.
Madam President, on behalf of the Liberal Group, I would like to say to Klaus Hänsch, as his twoand-a-half year term of office comes towards and end, that we believe that he has conducted the business of this House firmly but with great fairness. We believe that he has represented Parliament at European Councils and throughout the regions of this Union with authority and with distinction.
Klaus, if I may call you that, you have added value to the presidency of this House. We congratulate you on a job very well done. Let me say that we wish you a Happy Christmas, but also a very prosperous and politically active New Year. Thank you for all the work you have done on our behalf.
Madam President, President Hänsch, in the absence of our Group President, Alonso Puerta, may I thank you for your work over the last two and a half years. Some of us believe it is important to maintain good personal relations despite political differences. That avoids unnecessary conflicts. And we believe relations between our group and yourself have been cordial and friendly. We thank you for that as well. We wish you a great future and we also hope we can continue to work together, with many other Members of Parliament, for a different Europe, a Europe of solidarity and fairness, which reflects the aspiration of all Europeans.
Madam President, President Hänsch, the European Parliament is not an easy parliament to direct. You have directed it with fairness, and I say that on behalf of a small group. Admittedly, we were not always satisfied, but then the rules themselves are not always satisfactory. Within the limits necessarily imposed on you, though, you did make sure that we received a hearing, and I thank you for it.
You have also been a firm president - some would say very firm, perhaps meaning too firm. For my part, I believe that it is necessary to show firmness in this House, and that a worthy representative of the European Parliament needs a great deal of authority outside these walls. Those are qualities which you have shown. And that is why, on behalf of our group, I offer you our respect and our thanks.
My dear Mr Hänsch, you have already had your bouquet, before the vote, and despite all the aggravation I would present you with another now, but twice would be too much of a good thing. What I regard as your most important achievement is that you have succeeded in politicizing the debate in this House. So it is not my intention now to say a solemn farewell - you are still with us, and I give you fair warning that we shall cross swords with you again, either here or in North-Rhine Westphalia, where there is a desperate need for people to fight in our common cause.
What I really liked so much about you, if I may say so, was that apart from all the weighty and important speeches you have made in this House, you have made equally weighty, clever speeches on apparently minor occasions. You have made an effort to give important political significance even to those minor events, an example being the exhibition that opened in this House this week. It was an exhibition of pictures of Auschwitz concentration camp, produced by young people. A small occasion that became an important one because of your presence and what you said. I thank you for it.
Well, I mustn't ramble on all day. I just wonder why it is that Parliament cannot adopt a principle that always works so well elsewhere: never change a winning team.
Madam President, I have no wish to make President Hänsch miss his plane or to steal time from colleagues who still have work to do.
On behalf of the UPE Group, I should like to say just two words: thank you.
Thank you for that clear and concise message.
Ladies and gentlemen, everyone is well aware that the circumstances this morning are quite exceptional. We are now going to proceed with the next item - the votes. They are very long. We shall interrupt them at about 12.15 pm to enable us to debate Mrs Lindeperg's report. This evening, after the voting on the topical and urgent debate, which will take place as usual from 5.30 to 6.00 pm, we shall resume voting on those reports we could not vote on this morning. I hope everyone is clear about this.
Votes (continuation)
Madam President, I welcome the debate on the report by my colleague Michèle Lindeperg, which is to take place at 12.15 pm. However, it does seem to me that something may have gone wrong here and that the priority should be given to the votes. Also, I am surprised to see that the reports which were scheduled for yesterday's voting time have now been put back, with priority being given to four of them, and with no qualified majority requirement to justify this reversal.
Mrs Berès, I have two things to say in reply to that. The first is that we are concerned with legislative procedures, and that is why we adopted this procedure. Secondly, it is 12.15 p.m. I can tell you that Mrs Lindeperg's report should take about 40 minutes, and if we start at about 12.40 p.m we will be able to finish at 1.15 p.m. That will enable us to vote until 12.40 p.m. So we have a good half-hour ahead of us, and we are going to try to get on as quickly as possible.
Madam President, the agenda also includes the report on the protection of minors, by Mrs Zimmermann, and my report on adoption. It seems unlikely that we shall be able to vote on them this morning, since they are the last two reports on the agenda; and yet I feel they are very important reports, which were, among other things, planned and produced to mark the 50th anniversary of UNICEF. I therefore request that the vote be postponed to the next part-session, in January, so that all Members can be present and the debate can be given the weight and importance it deserves.
Madam President, it saddens me greatly that we cannot vote on this report today. After all, we were all trying - the committee and Parliament - to have a European Parliament vote on these two reports on this particular day, the fiftieth anniversary of UNICEF. That was actually the starting point, the reason why those reports are on the agenda now. It really is sad if we're going to keep postponing them because other important matters arise. Of course it was important for us to say our farewells to Mr Hänsch this morning, but as a result we are seeing the further postponement of reports which actually represent a very important political input for Europe's citizens, especially those who cannot speak for themselves.
I must in all honesty say I should be rather upset not to hold the vote until January, because we shall then be even further away from the fiftieth anniversary, so we shall have even more difficulty in arousing public interest. We want our vote to become public knowledge, so I would prefer it if we could vote before the end of this week.
Ladies and gentlemen, I am afraid we are wasting time. I think Mr Casini may not have heard me when I made it quite clear, this morning, that we would be voting on all the reports today, not tomorrow morning. Reports that are not voted on now will be voted on this evening at 6.00 p.m. I therefore propose to leave things as they are and to continue with the voting.
Madam President, it seems to me that all the political groups agree that the Zimmermann and Casini reports are very important and topical. I therefore propose, if the House agrees, that they be put to the vote immediately, before the other reports. I feel this is extremely important and do not think we should leave a debate on minors and adoption to six o'clock this evening, when we are unlikely to have a majority befitting such an important issue.
Mrs Todini, I offer my thanks in advance to all Members who will be present this evening to vote on these reports which are indeed very important.
I tried to speak before we started to vote on this report but was unable to. Mr Kerr's report has not been translated into Swedish; only about 30 % of the text is available in Swedish. This applies to the amendment as well. The Commission's document is not available in Swedish either so I cannot vote on it. I really do not think that we should vote on this report today.
I would just like to say that I have the report in Swedish here!
This is a problem of distribution rather than translation, because the text does exist in Swedish. That being so, I am well aware that the situation is a difficult one. I have just finished taking the vote on two reports which were drawn up in German. If there really was no Swedish translation, I would ask you if you wanted to delay the vote. Since that is not the case, I think we can continue the vote.
It is true that part of the text is in Swedish but the majority of it is not. As this is the text of a law, all of it should be available in Swedish. From what I have heard from my colleague in the party, the same is true for Finnish. But perhaps Mr Andersson has the text in Finnish as well?
Madam President, I must apologise to Mrs Lindholm. She is right; some of the text is in English.
Ladies and gentlemen, I really don't think that's possible. Members cannot be asked to vote on a text when they do not fully understand it.
Madam President, this problem has arisen because the report was originally drafted before Finland and Sweden joined the European Union. The original report dates from 1994. I likewise know that no complete Finnish version exists, but we are perfectly willing...
I put the question to the House: does the House agree that this vote should be delayed until all the translations have been done?
Madam President, I have to say that the honourable Member is quite correct. This text was drafted in September 1994 when Sweden was not a member of the Union. It is unfortunate that it is not in Swedish. However, I have to say that it has taken them two years to discover this and they should not have discovered it at this point in the debate. This is an extremely important debate for the future of social Europe and we should continue with the vote now.
I put the question to the House, therefore, and I rely on its good sense. Who is in favour of continuing this vote despite the problems which, unfortunately, have only just been drawn to our attention?
(Parliament decided to postpone the vote)
The vote is therefore postponed until we have all the translations. Ladies and gentlemen, I see this as a mark of respect for the linguistic pluralism of this House. Personally, I believe we have opted for the better solution, though of course I do regret that these difficulties were not pointed out earlier. If such an event were to occur again, it should be pointed out to the registrar before the vote.
Madam President, I am glad the House has made that decision, but you are in danger of setting rather dangerous precedents because if this House had voted to continue the report then it would be overruling its own rules. The document should be available in the languages of the Members present. We have entered dangerous ground when you use the majority to squash the views of a minority.
Ladies and gentlemen, it is clear that this was a very unusual situation. This was a report prepared at a time when our Swedish friends had not yet joined the Union, and there has been a technical problem. Naturally, I regret the fact that our colleagues failed to point this out to the registry service before the vote, which would have saved some time.
Madam President, you raised a very interesting principle. You said that this House should never vote on anything that it does not understand. That is a fascinating principle. Perhaps you should refer it to Mr Fayot as chairman of the Committee on the Rules of Procedure to see if he could do anything about it.
Madam President, the question I want to ask is this: what happens to the votes already held on this report? My view is that these votes have been taken, so the result stands and next time we go on from where we left off. That is my question.
Ladies and gentlemen, I do assure you that I deeply regret the fact that this was not pointed out to us before the votes. Indeed, I have just said so. First, we have wasted time. Secondly, this puts us in a very uncomfortable position. I think that, since the House has decided, by a very large majority, that we should postpone this vote, I believe we should consider that to apply to the whole report. There would be little point in continuing with an interrupted vote. It seems to me that, given how the House has just voted, the intention of the House was indeed to postpone the vote on the whole report until such time as all the translations are available.
I ask that the votes on Mrs Zimmermann's and Mr Casini's reports should be taken immediately. A postponement until January was refused a little while ago, so I now ask that these two votes should be taken immediately.
(Parliament rejected the request)
Madam President, I would like to make an appeal to the House about the de Brémond d'Ars report because this is an issue where we have a major dispute with the European Commission. If we vote this evening we might get an inconclusive result. We may not have sufficient Members to take a proper decision on this issue and we need to make a clear statement to the Commission. I would like to ask that you put to the vote whether or not we vote on de Brémond d'Ars because it is a major issue concerning postal workers in the European Union.
Ladies and gentlemen, I must admit to being somewhat puzzled by this, because I almost get the impression that the part-session finishes at 1.00 p.m. on Thursday. If that is your decision, I suggest that each Member should accept his responsibilities.
Madam President, we are not saying that we want part-sessions to close at one o'clock on Thursdays; what we actually want is for the French Government to provide connections between Strasbourg and the Member States, because there is a problem in this respect. It is ridiculous for important reports to be put to the vote at times when fewer Members are present, while other reports that are of considerable or major importance are debated by a full House. It smacks of political manoeuvring.
Madam President, I shall come straight to the point. We are required to debate this report, which is an institutional report - this is the annual debate laid down in Article K.6. The President-in-Office of the Council is present, having been invited to attend this debate at this point in the agenda. We have already had an incident last year because we ignored our agenda. All I want is that we should stick to the agenda this year.
Together with the whole of my group, I am voting against the 1997 budget and the related resolution, because:
Firstly, it has taken a step backwards in relation to the first reading, concerning the issue of MEDA finance for Turkey, and gives the green light to financial aid for Turkey regardless of the violation of human rights, the Kurdish problem, the Cyprus problem, and Turkey's aggressiveness towards Greece.-Secondly, it is a budget for the single currency and for a one-sided financial approach, which has reached the peculiar point where the European Parliament has supported a reduction of the funding proposed by the Commission itself.-Thirdly, because it imposes a restrictive policy on the structural funds.-Fourthly, because it signals the essential abandonment of the trans-European networks and the developmental rationale they stood for.
Mr Brinkhorst's report on the draft budget contains certain fundamental points with which I should specifically like to express my agreement. The principle of zero budget growth seems to me both opportune and prudent.
Opportune because it demonstrates the European Parliament's concern to apply to the Union the same principles of budgetary discipline which the Maastricht Treaty imposes on the Member States if they are to qualify for economic and monetary union. And prudent because a realistic analysis of the real expenditure reveals an appreciable margin for readjustment.
Secondly, it seems to me that the European Parliament is right to reintroduce into the budget certain amendments designed to strengthen the internal cohesion of the Union: initiatives to benefit the young unemployed, strengthening of equal rights for men and women; support for respect for human rights; aid to refugees and displaced persons, etc.
Regarding the application of the MEDA programme to Turkey, I voted in favour of Amendment No 279 proposed by the Committee on Budgets. The reply by the President of the Commission fails to reassure me that the Commission does intend to comply fully with the spirit and letter of the resolution adopted by the European Parliament on 19 September.
Finally, I welcome Parliament's vote in favour of Amendment No 45 relating to measures to combat violence against children, adolescents and women. The protection of children and the weak must be a priority of the Union if it is to fulfil its function as a repository of civilization.
Those on the right of Parliament have bowed to political pressure from the European Commission which has always operated a double standard in its dealings with us on the subject of Turkey. The majority of this House was anxious to underline our commitment to democracy and the upholding of human rights in Turkey; for that reason I worked hard to have funding for Turkey under MEDA placed in the reserve.
The position of most EPP members (happily there are some sensible MEPs amongst them) and the UPE is altogether incredible and blinkered, given that both President Santer and Commissioner van den Broek have indicated that they beg to differ from Parliament on the question of projects in Turkey. So there is no guarantee at all that the spirit and the letter of the resolution of 19 September 1996 will be upheld.
Those on the right of this House have thrown away Parliament's credibility and at the same time demolished the powerful strategy which we were able to deploy in favour of human rights in Turkey.
The vote on the second reading of the 1997 budget leads me to conclude that we can only have an efficient and satisfactory budget procedure if two conditions are met.
Firstly, constructive cooperation and dialogue with the Council. Under the existing budget procedure the two arms of the budgetary authority have right from the start operated independently of one another and any dialogue has been reduced to a sterile and bureaucratic exercise, devoid of any political worth.
Secondly, political resolve on the part of all political groups in the European Parliament and a willingness to carry through things agreed earlier. Due to machinations by the second biggest group the EP has not been able to establish its political priorities across party lines.
Whatever the reason, neither of these two conditions is currently met. The upshot is that we can do no more than salvage a lowest common denominator, we convey to the general public a total lack of transparency and we utterly fail to make any headway in our dealings with the Council.
Fabra Vallés report
We welcome the review of Parliamentary expenses which has now commenced in the special working party set up by the European Parliament. We have previously tabled a motion to the Presidency of the European Parliament to establish a travel card for Members. This proposal now forms the basis of the review by the working party, together with the ideas presented earlier by Klaus Hänsch.
We are trying now to find real solutions, within the system, which are comprehensive. We prefer to see constructive solutions which can be accepted by a majority in the European Parliament rather than disconnected and unworkable proposals.
Eisma report
First I want to congratulate Mr Eisma on his work, and the Commission on updating Directive 76/160 in line with the Fifth Action Programme for the Environment.
Seas, lakes, rivers and tourism are cross-border, although the Council and the Commission do not always remember that, especially as regards tourism and bathing water quality, a priority in this respect.
I want to concentrate particularly on the amendments on evaluating the contamination or danger from certain water sports, because where I come from people run the risk of losing a leg, hand or foot in the tourist season, what with the wretched jet-skis, the water-skiers who totally disregard the regulation distance from the coast and the speedboats and yachts which fail to control the quality of fuel used or their faecal discharges. All this goes on at the cost of the poor bathers' health and the local population who spend the rest of the year looking after the places which fall outside the scope of the directive we have debated.
Noise, danger, filth, oil, plastic, rubbish and stench, because unfortunately many tourists leave their concern about the environment at home when they go on holiday.
So I applaud the amendments, except those on the blue flag which are out of place here. With that reservation, I shall vote in favour.
I will be voting for the Eisma report on a Council directive concerning the quality of bathing water. This report does three things. First, it widens the definition of bathing water to include all waters used for recreational purposes. Second, it makes the regulations relate directly to health hazards thus directly linking safety with pollution level. Third, it will thus create a new resource of safe water for the tourist industry throughout Europe which will allow the potential economic benefits to far outweigh the costs of implementation, even on the basis of OFWAT's fanciful figures. This report offers an opportunity for investment not a financial burden to be met.
One of the key reasons this report will be resoundingly adopted is because of the efforts of organizations like Surfers Against Sewage who have demonstrated so comprehensively that the present directive and its lax implementation by the British Government has cost hundreds of millions of pounds in health-care, social and lost production costs in the UK. I thank them for their efforts.
Kenneth D. Collins report
I declare that the Portuguese socialists in the European Parliament voted for Amendment No 13 calling for the setting of Objective 7 in the Structural Funds to introduce co-participation and financial assistance for the replacement of water mains systems and distribution networks, a vital process for reducing the lead content of drinking-water and whose overall costs are enormous: one year's Community budget at European level, 200 billion escudos in Portugal's case.
This amendment was rejected by the House (by 189 votes to 179) and the PPE members all voted against , something we must emphasize.
In the framework of the work carried out on this directive, we now await the initiatives of the Commission and the discussions in Council so that this error can be rectified.
Sixteen years have passed since the adoption of the last directive on the quality of water intended for human consumption.
The proposal for a directive which is before us takes account of the changes that have taken place since then, both technical and scientific.
I am alarmed to see the findings of the European Environment Agency: increased nitrate content in more than 60 % of rivers, deterioration of the water table, increase in the quantity of pesticides in water, etc.
Does this mean that the first directive was ineffective? Not a difficult question to answer if we confine ourselves to its transposition in the Member States.
Finally, I associate my vote with those of my French socialist colleagues on the matter of lead piping, asking for a period of adaptation.
Directive 80/778/EEC relating to the quality of water intended for human consumption established, for the first time, a number of quality requirements for potable water throughout the Community. Bearing in mind the technological and scientific advances achieved since then, and pursuant to the conclusions of the European Council in Brussels in December 1993, it was appropriate to revise this directive, hence today's debate and vote.
While we fully endorse the rapporteur's objective of guaranteeing a high level of human health protection and, consequently, a quality supply of drinking water, we cannot accept certain amendments proposed by Mr Collins and the Committee on the Environment. Our main objections are to Amendments Nos 46 and 47 (Annex 1, Part B, note 3).
Although it seems necessary to conform to the WHO recommendations on water quality and so to aim at the objective of 25 ìg/l as the maximum concentration of lead permitted in potable water, it is unacceptable to propose any reduction in the period allowed for compliance, particularly bearing in mind the financial issues this would raise. (The 15 years proposed by the Commission are appropriate.)
The Commission states that the only way of arriving at 10 ìg of lead per litre is to eliminate lead from the water mains and from domestic sanitary installations. Between 75 % and 95 % of the necessary expenditure will relate to the replacement of pipes in dwellings and will therefore be borne by the householders. The remainder will be borne by the public authorities and water companies - in other words, ultimately, the consumers. It goes without saying that these provisions, if they were to be implemented, would inevitably entail an increase in water prices - an increase which, in the case of France, would obviously be damaging to the local authorities which are already on the point of financial strangulation.
On the other hand, there is no proof at present that the new materials proposed as a replacement for lead piping (PVC) are totally reliable. More detailed scientific studies are needed unless we want to find ourselves changing the entire system again in ten years' time, at the expense of the European taxpayers and of their health.
It is scandalous that not a single Member State has provided the data requested on violations of the directive we debated last night, especially when it is about the quality of water intended for human consumption.
It is certainly not easy to determine the position on drinking water quality in the Union, even though providing citizens with healthy water is one of the first obligations on Member States.
I introduced an amendment to the earlier legislation to replace lead piping through the LIFE financial instrument and that was adopted, so I support Amendment No 13 which seeks to add a new objective 7 to the structural funds in view of the enormous costs involved.
Finally, it is essential to adopt appropriate measures to guarantee that water intended for consumption does not contain bacteria.
I will conclude as I concluded in the debate in committee: water is not a 'merchandise' . It is much more than that. Please let us at least call it a resource if we cannot remember the debate in classical Greece about water as a source of life. Obviously I will vote in favour.
I strongly deplore the fact that the report on the proposal for a directive concerning the quality of water intended for human consumption has been adopted as it stands.
I should like to emphasize a number of fundamental points. First of all, as far as lead and copper are concerned, everyone knows that the situation varies greatly from one Member State to another, and I would emphasize that it is essential to take these differences into account.
Next, it is very contradictory on the part of the European Commission to propose a text which provides for a very low parametric value and, at the same time, a very long period for complying with it. The proposed value is alarmist, and the period for implementing it is latitudinarian. Such a message, in public health terms, cannot be taken seriously.
Furthermore, I am sorry to note that the financial implications of this proposal have not been given sufficient consideration. To comply with the level proposed by the European Commission, those Member States which have water mains consisting of lead pipes will have to make a gigantic financial effort, despite the fact that no one knows at present what the best replacement material might be as far as long-term health is concerned. After all, the plastics mainly used at present raise serious questions, especially as regards endocrine problems.
For all these reasons, it seems more sensible to proceed by stages. I therefore strongly deplore the fact that the amendment proposing a five-year period within which the Member States would be required to comply with the parametric value of 25 ìg/l for lead concentrations in water was not adopted.
Certainly, according to this approach, the Commission should institute the scientific and, especially, toxicological studies that we currently lack to enable the parametric value adopted to be revised at the end of this five-year period.
I want to refer mainly to the report on the quality of drinking water. First of all I want to congratulate Mr Collins on the work done.
However there is room for self-criticism of Parliament's work. It is illogical to have 50 amendments from a specialized committee and then table another 100 amendments later, in the House. That makes Parliament's work very difficult and puts the final outcome of this vote at risk. We should have concentrated on just a few basic amendments demonstrating a clear political position in this Parliament. We should also bear in mind that this is only a revision of the existing directive.
The Commission's proposals should have been much more precise and backed by legal and technical documentation. Years have gone into drafting a good text and many working parties have been involved. But the result is not satisfactory. Questions have to be asked about the Commission's internal assessment and control of the work.-Members of the European Parliament have been forced to try out hundreds of formulae to make up for this vagueness, and quite clearly this has been very difficult to coordinate. We have not been very disciplined either and we have gloried in an excess of imagination and wilfulness.-We need to send a message to the citizens that they can rest assured that the European Union protects their health.-There are no grounds for being alarmist about the different materials which can be used for pipes. Zero risk does not exist. Life itself is one continuous risk. What we have to do is introduce measures that lead to gradual improvement. That is what the amendments tabled by the PPE Group on the lead and copper parameters. Recent scientific work confirms that copper does not involve risks to health and it is only necessary to control its general use locally when the water quality is poor in terms of pH and the content of salts is high.-As regards bathing water, it is very important for our citizens and the millions of tourists who visit our countries to be sure that beaches and other bathing waters in Europe are of excellent quality. We must ensure that Community legislation is demanding, effective and scrupulously applied in all our towns and cities.- Wurtz report
Most ACP countries, signatories of the Lomé Convention, are countries where there was a European presence for decades or even centuries. The Convention has been an instrument to perpetuate that European presence in those parts of the globe. Now that the instrument is coming to an end, I think it is time to hold a major debate on cooperation after the year 2000.
It would be intolerable for Europe, for the sake of immediate economic interests alone, to concentrate on relations with big eastern and Latin American markets and overlook African countries or tiny Pacific nations where living conditions are worsening year after year in many cases.
The Lomé Convention should be maintained so that we retain a platform for dialogue between North and South, between rich and poor countries.
I think that that would be a way of promote the defence of human rights in the world.
Christodoulou report
It is extremely important that those European States which wish to become members of the European Union be allowed to do so, provided they take a democratic decision on the issue. We should also be preparing places in the EU for Russia, Belarus, Ukraine and Moldavia, in our opinion, should they wish to become members.
On the other hand, those European countries which decide against EU membership must not be treated unfairly or with hostility by future European cooperation.
New Member States must be shown great flexibility and long periods of adjustment must be allowed if we are to cope with an enlargement of the EU eastwards. Exceptions are needed in areas such as free movement within the internal market. It is important that countries seeking membership are formally recognised as Members as soon as possible. The practical problems which arise as a result of enlargement can be resolved at a later date. But no country must be turned away, if we are to avoid divisions in Europe.
I would also like to point out that a rapid reform of agricultural policy and a change in the regional structural funds must also take place as soon as possible. My main proposal (as usual) is that joint agricultural policy and regional policy be returned to national level.
The CCEEs wish to join the European Union as soon as possible. At this stage, however, a strictly budgetary approach will mean that we are neglecting certain essential preliminaries. The European Union must be fully functional in order to welcome new members, unless we propose to convert it into a mere free-trade area, dominated by financial considerations at worst and economic ones at best, disregarding a European political and social model.
The intention behind enlargement must be to strengthen the cohesion of the group around shared democratic values, not just to create a bigger and bigger, more and more liberal economic union. Enlargement must not be conceived merely in terms of enabling candidate countries to make the transition to a market economy.
Another essential preliminary is the reform of the European institutions. The integration of the CCEES into the EU does not depend solely on the success of the reforms undertaken in those countries but also, and perhaps primarily, on the ability of the existing Member States to reform the institutions in the course of the IGC. The signals reaching us on the eve of the European Council in Dublin are not encouraging. Some Member States seem to be forgetting that enlargement, by their own desire, has a fixed timetable. And yet, today, the institutional questions are being postponed to the end of the negotiations. What is the use of the IGC under these conditions? Is this method the right one?
Finally, past experience of enlargement shows that, if it is to be successful, it must be accompanied by a long transition, when this is necessary in economic terms. These precautions are all the more necessary in that the 'acquis communautaire' is now much more substantial than it was before the previous enlargements.
Today, the European Union is in no condition to say 'yes' to the candidate countries, and, unfortunately, the reasons for that are not entirely budgetary. It is a matter of urgency to deal with the preliminaries. That is a historic responsibility.
As someone who enthusiastically supports enlargement of the EU to the east, I find it obscene that the debate focuses primarily on the cost of it. If this had been the preoccupation in the past then countries like Ireland, Greece, Spain and Portugal might not have been admitted.
These countries have benefited handsomely from their membership of the EU. The monies they have received have greatly assisted them to improve their economies and infrastructure. However, it should also be said that they have given much to the EU in return. They all have made sacrifices and significant contributions to assist the process of European integration. However, a debate on enlargement should not simply be about finance. It must be about philosophy, responsibility and above all a vision about the eventual shape of the European architecture.
The countries of Central and Eastern Europe are fledgling democracies. We have responsibility to assist them in making a full transition. Furthermore, if the European vision is about creating peace and reconciliation in Europe, what better way to achieve that than by enlarging to the east, thus ending the legacy of the Cold War and creating a larger Europe at peace with itself and contributing to a peaceful world order.
The Christodoulou report contains clear explanations of the realistic consequences of enlargement, something which has been so far lacking in the debate on the issue of enlargement to the East. Enlargement will not be possible unless the EU reforms its agricultural and structural fund policies. Continuing along the same old path is impossible for several reasons, partly the unwillingness to raise contributions from Members, and partly the current and future commitments which have been made during the WTO discussions.
A weakness in the report is the strict requirement for applicant countries to adapt to a capitalist or new liberal society. The Union should not demand unilateral adaptation of the applicant countries' economic and social policies. The Union has a responsibility to accept a country's freedom of choice to select their own model for society. The Union must, on the other hand, be clear in its requirement that applicant countries respect democratic freedom and rights.
The report describes the problems involved in enlargement. The demand for adaptation to the EMU and privatisation is much too general. The analysis of financial and other problems which will arise with the CAP, with joint agricultural policy and with the structural funds is good however. The report states that it will not be possible to finance enlargement without reducing agricultural and regional political support given to Sweden and other EU countries. This is important information, both for the applicant countries and for the present members and one which has been raised far too infrequently in the debate on enlargement. This means that I will vote for the report.
Let me make it clear from the outset that our Group had serious doubts about voting for this report. The report is dominated by the fears of the southern countries which regard eastward expansion as a threat to the continuing social and economic cohesion of the EU.
There is no doubt, unfortunately, that the conditions under which that eastward expansion is to take place do justify such fears. But the primacy of economic and monetary union and the subordination of all political tasks and objectives to so-called economic imperatives are undermining - but not for the first time and not just because of the eastward enlargement of the EU - one of the Union's most important political aims, which is the principle of economic and social cohesion.
The rapporteur, then, is under the spell of figures, balance sheets and cost estimates, and loses sight of the unique and historical opportunity of eastward expansion, and its importance in terms of peace policy. Behind this attitude, of course, there also lurks the desire to procrastinate over this enlargement, and so pander to the governments of those Member States that are unwilling to contain and share the social consequences of the enlargement of the single market.
I believe it is not yet too late to ensure that, through a fundamental reform of the Structural Funds towards greater flexibility and efficiency, the new Member States, too, can participate in the principle of social and economic cohesion, thus giving full play to the political advantages of a pan-European Union.
The creation of a pan-European order, guaranteeing peace and sustainable development for all the inhabitants of this region of the world, is the central challenge confronting European politics, a challenge that existed before the collapse of the 'true socialist' systems in central and eastern Europe. European politics have to accept their share of responsibility for the failure of perestroika, which is just as much cause for a self-critical stocktake as the collapse of the neo-liberal illusions of the period when things changed in Germany, the kind of illusions on which, for example, the Bonn Declaration of the CSCE of April 1990 was based. The destruction of existing economic order structures, the opening of markets and direct foreign investment have absolutely not shown us the royal road to efficiency, prosperity and planning for the future. The UN Economic Commission for Europe recently sounded a warning against similar illusions regarding the eastward expansion of the EU. In this situation, however, Mr Christodoulou's call for a rational approach strikes the wrong note, or perhaps fails to go far enough: the main problem is not the effects on the existing Union but the effects on the candidate states (and the indirect effects on relationships with other neighbouring states which are not candidates for accession to the EU). That applies both to the east and to the south. If Mr Christodoulou's report represents the beginning of a new reflectiveness, that is a good thing. It would not be a good thing, however, if this were to be the start of an inward withdrawal by the EU.
Cooperation in the fields of justice  and home affairs
The next item is the annual debate, based on oral questions by Mrs Lindeperg, on behalf of the Committee on Civil Liberties and Internal Affairs, to the Council (B4-1227/96-0-0217/96) and the Commission (B4-1228/96-0-0218/96) on progress made in implementing cooperation in the fields of justice and home affairs (Title VI of the Treaty on European Union).
Madam President, Madam President-in-Office, Madam Commissioner, ladies and gentlemen, this third annual meeting to debate the functioning of the third pillar is a particularly important one, and that is why I think it rather a shame to hold the debate in these circumstances, but that is by the way.
The third pillar has now been organized, and its failings can no longer be attributed to teething problems. On the other hand, today's debate comes a few days before a major deadline for the IGC. This year, we can strike a more positive balance as regards the number of decisions taken and the legal instruments used. Important matters have been brought to a conclusion, even if not always in the way we hoped.
In particular, I should mention the competence of the Court of Justice for three conventions, including Europol: the 'extradition' Convention, the joint action on 'racism and xenophobia' , and the measures to combat the drugs trade, the traffic in human beings and the sexual exploitation of children.
This summary clearly proves that Title VI had potential that had not been fully exploited - something we said in previous years; it proves that when the political will exists it is possible to find resources to exploit within the present institutional structures, and it proves that the presidencies in question had that political will.
As the Member responsible for monitoring these problems, I can testify to the cooperative way in which my requests for meetings and information were received, and I must especially thank the Italian presidency for the speed with which it supplied me with all the documents I needed for my work. But all this cooperation increases my pessimism about the overall record of Title VI, since the goodwill of the presidencies is not in doubt. That means that the irregularities we still complain of are related to the actual structure of the third pillar.
Let me recall the main problems. First, the lack of clear political objectives. The working programme cannot do duty for them, being a list that was drawn up without the consultation of Parliament and identifies no priorities. The interesting priority put forward last year by the Spanish presidency of moving towards a European legal area has been slow to get off the ground.
Secondly, the damaging effects of unanimous voting have again had an impact this year. For reasons unrelated to the third pillar, the United Kingdom blocked all the decisions of the June Council. Although the decisions were finally adopted, this opportunity for blackmail which is open to the Member States is unhealthy and unacceptable and, even when it takes a less violent form, it has disastrous adverse effects.
The decisions, having run the gauntlet of demands and refusals for each Member State, are eventually adopted a minima , and often bear much more resemblance to a list of common practices and provisions rather than dynamic, positive advances towards a common legislative apparatus with respect for human rights.
Thirdly, the conventions provided for in Article K.3 are desperately cumbersome. One may well ask when the 'extradition' Convention, adopted this year, will enter into force, bearing in mind that the Dublin Convention is still not being applied.
Fourthly, the dubious and ambiguous distribution of powers between the first and third pillars was seen again this year with the presidency's move to present a joint action on freedom of movement at the time when Parliament was studying the three so-called Monti proposals, in the context of the first pillar.
Fifthly, regarding the democratic failings of which so much has been said in previous years, they are still glaring: a lack of transparency, even though progress has been made with the publicizing of acts relating to asylum and immigration; projects prepared in secret by working groups of national civil servants with no right of inspection for the European Parliament or members of the national parliaments. No consultation of the European Parliament on essential matters and, as a general rule, a very restrictive interpretation of Article K.6. In this context, one can only regret the refusal of the chairman of the K4 Committee to accept the invitation of the Committee on Civil Liberties after the Dublin summit.
Finally, my last observation is addressed to the Commission, though it is inherent in the functioning of the third pillar. The Commission has the right of initiative in certain areas only, and then not exclusively. This legal problem, combined with the shortage of manpower, no doubt partly explains the self-effacing performance of the Commission. The main measures announced by Mrs Gradin last year have still not seen the light of day - the initiative on combining the texts relating to immigration and asylum, or temporary protection. It is, therefore, the institutional structure of the third pillar that needs to be modified in the course of the IGC.
Let me remind you of the hopes expressed in this connection by Parliament in March 1996. We pay tribute to the efforts of the Irish presidency and to its determination to communitize parts of the third pillar. Even so, despite those efforts, the document preparing the European Council seems to be preparing a number of withdrawals. It gives only incidental coverage to the problem of democratic control, and the reservations expressed by some Member States are an ill omen for the results. Those States, in the name of the defence of illusory national sovereignties, are going to operate the unanimity lever again to force the mountain to labour and bring forth mouse when the time for decisions arrives.
If that were to be the case, Madam President, our forthcoming annual meetings on progress in justice and home affairs will be in grave danger of becoming a ritual funeral ceremony, with no specific benefit to the everyday life of the European citizen, although the field is one that concerns him very closely.
Madam President, I am glad that like two of my predecessors I have been invited to the annual debate of the European Parliament provided for in Article K.6 of the Treaty on European Union on the progress achieved in implementing cooperation in the field of justice and home affairs.
Like the Italian presidency before it, the Irish presidency has attached and continues to attach great importance to relations with the European Parliament and welcomes the fact that the draft resolution submitted by Mrs Lindeperg on behalf of the Committee on Civil Liberties and Internal Affairs recognizes that the presidency has cooperated with Parliament during the course of 1996 and that it is noted that the opinion of the European Parliament has been requested in several cases.
I also welcome the fact that the European Parliament notes that progress has been made in 1996 towards the decision-making procedures foreseen under Article K.3 and that progress has been made in cooperation with the US, with the CCEES, with the Mediterranean countries and with Russia. However, I also note that the European Parliament, as in previous years, is critical in its proposed resolution of a number of features connected with the third pillar. This criticism is partly due to the provisions in the Treaty regarding the operation of the third pillar. This criticism relates to the decision-making rules of unanimity, structures and other matters. Those who claim that the third pillar is not working do not take into account (a) the real achievements that have already been made; and, (b) the fact that the third pillar has been in operation for only three years - the environment in which the third pillar works.
I believe that those who criticize the third pillar have an unrealistic view of what can be done and how quickly we can do it. It is wrong to compare the third pillar with the first pillar. Justice and home affairs issues are genuinely distinguishable from many of the matters that are dealt with within the first pillar. Third pillar matters have a sensitivity which fully justifies a somewhat different approach.
When we are dealing with police and judicial cooperation we are also at the very heart of state sovereignty. Fundamentally governments wish to see that these matters are being dealt with in a manner which is consistent with their constitutional values and legal traditions. This does not rule out very intensive cooperation which can and must be carried out between the Members of the European Union, in particular in areas which relate to the core issues close to the citizens.
I am thinking here in particular of the fight against drugs and organized crime and of police cooperation and judicial cooperation in general. Here citizens have a legitimate interest in expecting their governments to take effective measures to protect them from the scourge of crime and we as politicians have a responsibility to meet these demands. In these areas the Union has made substantial progress during the Italian and Irish presidencies and I wish to recognize the tremendous work of my predecessor during the first half of 1996.
At its meeting in Madrid on 15 and 16 December 1995 the European Council asked that future activities in the field of justice and home affairs be focused on a programme of priority areas. On 14 October 1996 the Council adopted a resolution laying down the priorities for cooperation for the period from 1 July 1996 to 30 June 1998. The work carried out in 1996 was organized around these priorities.
1996 was marked by the resolution of a number of institutional questions of a fundamental nature such as the determination of the powers of the Court of Justice of the European Communities to apply and interpret three conventions and the setting up of multiannual financing programmes accompanied by a specific decision-making procedure. The Council, concerned to ensure the transparency of its proceedings, also took a decision to publish in the Official Journal acts and other texts adopted on asylum and immigration matters.
More progress needs to be made in this area. I recognize that the Council has adopted some legal instruments which are not specifically mentioned in Article K, such as some resolutions or recommendations. Nevertheless, the Council has this year adopted several conventions of vital importance to the citizen and the Union and a number of joint actions relating to issues concerning the fight against serious crime such as drug trafficking, trafficking in human beings and the sexual exploitation of children, and other forms of organized crime.
During the last twelve months 23 legal instruments were formally adopted, among them five conventions, eleven joint actions, two decisions, two common positions and three resolutions. Among the most significant achievements was the formal adoption of the convention relating to extradition between the Member States of the European Union, the protocol on the interpretation by way of preliminary rulings by the Court of Justice of the European Communities of the convention on the establishment of a European police office and the protocol to the convention on the protection of European Communities financial interests and the convention on the use of information technology for customs purposes.
Without dwelling on all the achievements in the field of justice and home affairs during 1996, I would like to mention a few. Drugs: in 1996 an important part of the activities in Title VI has been devoted to actions on the fight against drugs. This was part of an integrated approach covering all three pillars. The increased importance reflects the increased problem throughout the Community and the accepted seriousness of the drugs problem as demonstrated only too clearly by the continued emphasis placed on it by successive European Councils. During the course of 1996 competent bodies have started active implementation of the 66 measures that are mentioned in the report of the Group of Experts on Drugs approved by the European Council in Madrid. Substantial progress has been made, especially in the Title VI - related activities.
Drugs have been a priority item of importance for the Irish presidency. An ambitious programme was launched in July 1996. This built on initiatives of the Italian presidency on liaison officers and money laundering and the project on Turkish criminal organizations, which were all taken stock of at the Florence European Council. The main focus of the plan was several actions in the field of law enforcement: a joint action on cooperation between customs and business organizations for the protection of external frontiers against the importation of drugs, as well as a resolution on drawing up police customs agreements in the field of combating drug-trafficking were decided on; a joint action on curbing drug trafficking on the Balkan routes will be adopted shortly.
In terms of intra-EU actions, progress was achieved through the resolution and report on the prevention and detection of illicit cultivation and production of drugs and through a resolution and report on drugs tourism. Operational cooperation was also enhanced.
The fight against drugs also leads to measures in the fields of judicial cooperation, including in particular the resolution on the sentencing of serious drug-trafficking. The joint actions agreed on also include: chemical-profiling and the exchange of information and a framework for initiative concerning liaison officers. The Justice and Home Affairs Council reached broad, political agreement on a joint action relation to such issues as a commitment to enhance our cooperation in the fight against drug addiction and a commitment to align our laws and the lawenforcement practices to the extent necessary to combat illegal drug-trafficking. A report is being made to the European Council in Dublin which inter alia will address the extent to which harmonization of legislation could contribute to a reduction in consumption and trafficking of illicit drugs and the mandate in respect of Latin America and the Caribbean on improving cooperation in the fight against drugs.
At its meeting on 19 and 20 March 1996, the JHA Council recorded the agreement of all delegations, with the exception of one delegation which entered a parliamentary reservation, on the draft declaration on organized crime. In addition to the convention relating to extradition, to which I have already referred, the Council adopted on 22 April 1996, a joint action concerning a framework for the exchange of liaison magistrates to improve judicial cooperation between the Member States of the EU. The JHA Council on 28 November 1996 had an in-depth discussion on ways and means to intensify the fight against organized crime. The presidency is presenting a discussion document to the European Council in Dublin on enhancing the Union's capacity to tackle organized crime.
I turn to trafficking in human beings and sexual exploitation of children. When we made the issue of trafficking in persons a priority for our presidency, we could not have foreseen the tragic events which were to occur in Belgium in August last. We have, however, responded to those events by making our focus on this subject all the sharper and all the more determined. We reached political agreement on a number of measures. The first measure was an Irish presidency proposal to extend the mandate of the European Drugs Unit to cover trafficking in human beings. This instrument will confer immediately on the EDU responsibilities in relation to trafficking in human beings and will facilitate cooperation and an exchange of information between police forces and allow the EDU to provide any assistance it can in relation to these odious crimes.
Also, at the Justice and Home Affairs Council in November, we agreed on a common approach to the definition of sexual exploitation of children and trafficking offences. I would like to stress that this is a very significant achievement made under the Irish presidency and I would like here publicly to salute the work of my Belgian colleague, Justice Minister De Clerck, who has made great efforts to reach a political agreement on this very important action. To a great extent this joint action has also been inspired by the resolution of the European Parliament on the same topic and I want to pay tribute to the Members of the European Parliament who have so forcefully highlighted this area of crime and pressed so effectively to have action taken. Joint action will mean a major review of the law in the area. This review will entail that all Member States will make trafficking in human beings and the sexual exploitation of children criminal offences and will punish these offences accordingly.
Of major importance is the agreement of Member States to make the exploitative use of children in pornography a criminal offence. That offence is comprehensive and will extend to possession of child pornography, as well as its production, distribution, sale or other forms of trafficking.
Also of importance is the commitment by the Member States to punish these offences, no matter where they occur. This will ensure a uniform approach to so-called child sex tourism. Member States also undertake to enhance cooperation and to give appropriate support to the victims of these crimes.
We have also established on a joint Belgian presidency initiative, a directory of competences and specializations in the fight against particular crimes of this nature and against drug-trafficking, to which I have already referred. These proposals will significantly assist international cooperation between operational police forces.
The joint action on racism and xenophobia was adopted in July 1996. The Council will assess the fulfilment by Members of their obligations under the joint action by the end of June 1998.
The first protocol to the Convention on the protection of the European Communities' financial interests was drawn up by the Council and signed by the representatives of the Member States on 27 September 1996. The convention is targeted more specifically against fraud that damages the European Communities' financial interests. The protocol marks a second stage in this development. It is directed in particular against corruption which damages, or is likely to damage, those interests, whether it involves Community or national officials, officials of other Member States, Members of the Commission, Members of the European Parliament, Members of the Court of Justice or Members of the Court of Auditors.
The Working Party on Criminal and Community Law is currently examining a second draft protocol to the convention. This draft deals in particular with the responsibility of legal persons regarding fraud and corruption committed on their behalf, confiscation and laundering in respect of the proceeds of fraud and mutual assistance, all in the context of the protection of the European Communities' financial interests.
The draft convention on the fight against corruption involving officials of the European Communities or officials of the Member States of the European Union was transmitted to the Council by the Italian presidency in January 1996. The draft was drawn up on the basis of the above-mentioned first protocol to the convention on the protection of the European Community's financial interests.
The draft convention is, however, wider in scope than the protocol as it covers active and passive corruption also in cases where the European Community's financial interests are not involved. The only outstanding question regarding the draft is if, and to what extent, jurisdiction shall be attributed to the Court of Justice in respect of the convention.
Concerning free movement of persons, the picture of the activities carried out within the third pillar in 1996 would be incomplete if I did not mention, at least the most important achievements in the field of external frontiers, visas, asylum and immigration. An important step for the better integration of third country nationals residing legally in a Member State has been realized in March through a resolution on the status of those persons. On the other hand, in order to better control illegal immigration, a joint action on airport transit arrangements was adopted at the March Council. In June the Council adopted the recommendation on combating illegal employment of third country nationals.
Of particular importance is the political agreement the Council achieved on the joint action on a uniform residence permit. As to asylum and refugees I should mention, in particular, the joint position on the harmonized application of the definition of the term of refugee under Article 1(A) of the Geneva Convention, which will increase the legal security in this difficult field. Furthermore, work on a convention concerning the establishment of a system for the collection, storage, exchange and comparison of fingerprints of applicants for asylum, EURODAC started under the Italian presidency and has considerably advanced under the Irish presidency. As you know, such an instrument will significantly facilitate the implementation of the Dublin Convention which should be ratified by the last Member State in the near future.
Finally, I would like to bring to your attention the Council decision on an alert and emergency procedure for burdensharing with regard to the admission and residence of displaced persons on a temporary basis, adopted in March.
Let me just quickly say a word on the financing of Title VI activities in 1996. In order to respond to the criticism voiced by your institution during the vote on the 1996 budget that the appropriations available in 1995 were scattered over too large a number of projects of very variable importance, which lacked consistency and very clear political direction, the Council has agreed that the appropriations be concentrated on a limited number of multiannual cooperation programmes corresponding to the political priorities of JHA cooperation, each forming the subject of a specific joint action defining the proper procedures for its implementation.
The Council has adopted three programmes: GROTIUS, which provides for the exchange of magistrates, SHERLOCK, which provides for training in false document identification, and STOP, which provides a programme to combat trafficking in human beings and the sexual exploitation of children. A fourth, OISIN, will be adopted before the end of the year. This last programme provides for the training and exchange of law enforcement officers. If one compares the new system with the previous one, one finds that all the criticisms of your institution have been addressed.
The meeting tomorrow of the European Council will address issues such as the fight against drugs and organized crime, which are crucial to the European citizen, with a view to practical and workable solutions for the future, in cooperation with the Commission and the European Parliament. It will discuss the way forward, including the creation of an area of freedom, security and justice, on which the Irish presidency has made proposals.
Madam President, Minister Owen, ladies and gentlemen, 1996 has been an exciting year, full of new activities and many initiatives. I would like to congratulate my Irish colleagues on a very successful presidency. It has been a pleasure to work with Nora Owen. I particularly appreciate the high priority given by the presidency to the drugs issue. As a result of this, the work which commenced last year has been followed up with a number of concrete actions and decisions.
During 1996, the Commission, together with the European Parliament and the presidency has held three important meetings on drugs. At the first meeting in March, we discussed legislation issues. The results of this meeting formed the basis of the report on harmonisation of legislation which has now been conveyed to the European Council meeting in Dublin. In October we met with the USA, Canada, Switzerland and Norway to exchange information. In November we organised the third meeting, a major seminar on crime linked to the drug abuse, which we call urban delinquency linked to drug dependency . Representatives from Eastern and Central Europe also participated in this meeting, as their countries now form a new market which the drug syndicates have been quick to exploit. The countries of Eastern and Central Europe have now started work to formulate an effective drugs policy and it is extremely important that we share our expertise with them.
There is also work underway within the Commission to find a solution to the problem of how to control chemical drugs more effectively. The system of control is structured in such a way that often when new drugs emerge they fall outside existing bans. It also takes a long time to include new preparations on the list of banned substances. This is why I have initiated work, together with the Member States, to see if a more flexible and effective system can be developed.
One area which has taken a great deal of time and energy is the fight against the traffic in people. Those criminal organisations which are involved in drug smuggling are often also involved in people smuggling as well. Many countries view this as a lesser crime than drug trafficking; I have never understood this view. In both cases peoples' lives are at stake. I decided last year to produce a discussion document on the trade in women. The document presents a number of concrete proposals. Exchange programmes for those working in border controls in the legal system are needed, for example. Information campaigns are also required in the countries of origin. We also point to the need to introduce temporary residence permits for those women who are prepared to witness in court. The need to support voluntary organisations is also raised, and a list of contact points at national level must be established. This document on the trade in women has been sent to both the European Parliament and to the Council of Ministers.
The Commission has taken an active part in the work to prevent sexual violence against children. I participated in the Stockholm conference on the sexual exploitation of children for commercial purposes. The conference coincided with the disclosure of the tragic events in Belgium. I have urged the Commission to take upon itself the task of ensuring that the plan of action, accepted at the Stockholm conference, is followed up at EU level. My colleagues in the Commission have taken this action on board and have asked me to coordinate all of our activities in this area.
The Commission proposed the following during the Autumn: firstly, a Green Paper on the protection of minors and the integrity of the individual within the area of audiovisual media. Secondly, a document on misuse of the Internet, and thirdly a document covering actions to combat child sex tourism.
Important measures have already been taken in the legal area. I am referring primarily, to the Council decision to make sexual exploitation of children in all its forms a criminal offence, and to introduce extraterritorial application of legislation in this area.
Looking back at what has been achieved to combat both the traffic in drugs and people, it is clear that appreciable progress has already been made. It is particularly pleasing that the Europol Convention has been signed. Europol is needed so that we can effectively combat both the traffic in people and in drugs. I wholeheartedly support the appeal by the presidency to the Member States that they ensure that the Europol Convention is ratified during 1997 and I hope that this appeal is supported by the Members of this Parliament.
Asylum issues have also been on the Commission's agenda. Many countries offer temporary refuge to people seeking asylum. The Commission has carried out a detailed analysis of the existing regulations on temporary residence permits within the Union. We have established that systems vary considerably. Based on a working paper, I have introduced discussion in the Council of Ministers on the need for more similar systems. I will be following this up by proposing a joint action, that is a joint action on temporary refuge. The intention is to find a model which will mean that EU Member States are better equipped in the future should a mass exodus of refugees occur.
I am also working on a convention on immigration regulations. A better general view is required of the instruments already in existence. Development work is also required here to ensure that the agreements which have already been reached on immigration policy agree with each other. Where existing texts are unclear or ambiguous, I intend to table amendments.
This year, the Commission has also carried out three extensive pilot projects. These concern exchange and education programmes for officers working on external border controls, immigration or asylum issues in our Member States. Our experience so far has been good and this work now forms the basis for a proposal for a multiannual programme in this field.
Work has also progressed in the legal field. Cooperation really must be increased in this area. It should be as simple for an individual to safeguard his rights in another Member State as it is in his own Member State. Procedures must be simplified and the legal system needs to be made more accessible. I intend to take up an initiative next year concerning EU instruments for legal aid.
The Commission has an important role to play in the Union's contacts with other countries. For obvious reasons we are currently working hard to prepare the countries in Eastern and Central Europe for their forthcoming membership negotiations. A large and significant part of this work concerns the area of justice and home affairs. These issues will play a large part in the Commission's remarks and, as a result, in the Council of Minister's decision to open negotiations. We undertook a series of meetings in the Spring with each of the associated countries. The aim was partly to gain a better understanding of actual needs and also to explain the demands which will be made of the new Member States in the area of justice and home affairs. Our efforts have had quite good results and the project proposals are now beginning to come in at a much faster rate.
Structural dialogue at political level has come in for much criticism. Our friends in Eastern and Central Europe have complained that they do not consider our Ministerial meetings to be sufficiently well structured. They have also complained that there is no dialogue in the strict sense of the word. With this in mind, the Irish presidency chose to restrict the agenda at our last meeting to one principal theme, the fight against drugs. The Commission also produced a detailed written document before the discussion took place which led to a considerable improvement in the dialogue.
The Commission has also been active within the framework of transatlantic dialogue. Last week, for example, we held a major meeting with the Americans on immigration issues. Experts and officials from both sides of the Atlantic met and were able to exchange information. We are also working together intensively with our neighbours in the South on Third Pillar issues, particularly on preventing and stopping drug smuggling and illegal immigration. This work is taking place partly within the framework of the Barcelona Process and partly with the help of the MEDA Programme.
This year, as Minister Owen has already mentioned, the Commission launched a completely new way of working within the Third Pillar. This has allowed multiannual programmes to be established. This is aimed partly at creating long-term work but also in order to link the budget funds more closely with relevant political priorities in the area of justice and home affairs. This compromise was arrived at by the Commission partially as a response to criticism from the European Parliament for the way in which the 1995 budget was allocated. Now that we have implemented this, decisions have been taken on three multiannual projects, the GROTIUS programme covering cooperation in the legal area, the Sherlock programme for identifying false documents and Stop which is aimed at coming to grips with the fight against sexual violence against children. We are currently working with two further programmes. One, named OISIN, concerns greater police cooperation, and the other concerns border control, immigration and asylum initiatives.
Madam President, next year will be a decisive one for the future of the Third Pillar.
Negotiations at the Intergovernmental Conference are progressing and serious discussions have started on how cooperation on justice and home affairs shall function. The Commission is firm in its view that a radical overhaul of the Third Pillar is necessary. We have proposed that all subjects apart from police cooperation and criminal law is transferred to the First Pillar. This will bring about more efficiency, increased influence by Parliament, whilst the Courts will have their customary role. This goal must also be reflected in the shaping of the future Third Pillar, regardless of which subject areas it covers.
The Intergovernmental Conference is now moving into a decisive stage. There are positive signals on several points. As an example of this, the Commission watched with great interest the lead taken by Chancellor Kohl and President Chirac the other day. It was very pleasing. Our people will see concrete results in this area. Now we need the political will and we must influence our Member States as much as possible. I naturally hope that we will also have the support of the Members of the European Parliament in this. Tomorrow, the heads of State and Government meet in Dublin. I hope that there will be a proper discussion on the Third Pillar. Many positive things have happened but I can also see clouds on the horizon. I am most concerned about the Commission's capacity to match the expectations placed on us in the Third Pillar. Our expectations must be in line with the resources that we receive, particularly from this Parliament. Last year, I pointed out that the resources that I have at my disposal are insufficient. As I feared, there have been delays as a result, in the initiative for joint action on temporary refuge and the Convention on immigration regulations, for example. I hope that we will not have a repeat of this next year.
Finally, I would like to say a big thank you to the European Parliament for the good cooperation that we have enjoyed during 1996. This year has been marked by a valuable partnership between the European Parliament and the Commission and I look forward to further good cooperation in the future.
Madam President, ladies and gentlemen, if something is going badly, no amount of fine speeches by a variety of Council presidencies can make it go well. There is something wrong with the construction of the third pillar in the Maastricht Treaty and I accept that even the Council itself and the Commission cannot extract themselves from the dilemma which Mrs Owen has accurately described as long as the national governments within the European Union sit mesmerized like rabbits before the snake, or rather the sacred cow, of national sovereignty, and are unwilling to concede so much as a millimetre of that national sovereignty in order to solve Europe's problems. While that continues, these problems are not going to be solved.
So what about progress in the implementation of cooperation in justice and police matters? That, after all, is the subject of our debate. What about progress with freedom of movement in the European Union? Nothing doing, there's been no progress. What about the agreement on the external frontiers? Nothing doing, it hasn't been ratified. What about the harmonization of asylum regulations to the lowest common denominator? Nothing doing, no such thing. What about the harmonization of drugs policy in the European Union? Well, the less said the better about this tragedy of drugs policy in the European Union, where the train of renationalization has been put back on the rails. What about cooperation on matters of justice in the European Union? There isn't any, there hasn't even been a start made. What is actually happening with Europol? At every summit, including Dublin, we hear more talk, which costs nothing, about how important Europol is in the combating of organized crime. Quite right. The setting-up of a European police agency, an agency that works efficiently to support the national police forces operating in the field, is certainly necessary. So why isn't there one? Why, when we've been talking about it for five years now, is nothing happening, except that a couple of officials are sitting up there in The Hague in front of computers which they aren't allowed to use? I can tell you why: because of the unwillingness of the European Union governments to surrender an ounce of national sovereignty in the interests of combating crime throughout Europe. As my colleague Leoluca Orlando rightly puts it, ' There is a European union of crime, but there is no European union of crime prevention.' And why isn't there? Because of reservations about national sovereignty.
So let me tell you something: if we go on like this, we are never going to be able to bring the European Union properly to grips with what this third pillar is actually supposed to be. I have nothing more to say about the involvement of the European Parliament, about which Mrs Lindeperg has already said enough. The way outsiders see us is very vividly portrayed in Recital H. The Council's programme for the next two years has not even been notified to Parliament. That is the way things are. But if we want to make any progress, at least at intergovernmental level, then we must do away with the unanimity principle, and then there is one thing that really has to be achieved: governments really have to want to put an end to the practice of preaching European unity and harmonization on Sundays and practising the very opposite on Mondays - parading national sovereignty like a monstrance. If we can't change that, we shall not make any progress with cooperation in police and judicial matters.
Madam President, the situation in the field of justice is indefensible. Our people are demanding that the Union be an area with free movement, an area characterised by freedom, security, justice and constitutional regulations. Matters of justice are placed high on the European agenda, particularly thanks to Minister Owen. But the Third Pillar is not functioning satisfactorily. There is a vacuum here which forms a breeding ground for crime. Our people expect to see proposals but the right of veto in the Council makes our tools less effective and prevents action and development. Formal communication with elected representatives are often lacking and the area of justice is cloaked in darkness. Legal security, transparency and efficiency is lacking. Bureaucracy flourishes, along with crime, illegal immigration and the traffic in people. The Council must reorganise itself with less bureaucracy, more openness and transparency. The democratic process must not be allowed to fall short in the fight against terror and crime. It is disturbing that the Member States have not yet ratified the Europol Convention. We won't know whether to laugh or cry when the country least sympathetic to integration turns out to be the winner when it comes to anchoring policing issues within the national framework.
The Intergovernmental Conference must clarify goals and give the Council the legal tools. The Commission needs to organise itself better internally in order to give more resources to justice issues, even personnel if they are required for greater efficiency. The President of the Commission must take on the role of political leader, and take this role seriously in order to give a totally different kind of support to Third Pillar issues and the fight against drug trafficking. International drug crime is not a children's playground debating society for eager Commissioners of varying political hues. It is vital that the Commission continue to urge IGC development by illustrating the impossible nature of Article K.9. The Commission and the presidency's contribution to a new trend in the Intergovernmental Conference on joint actions for some of the Third Pillar activities is a commendable success, but is it enough? Transparency in internal matters can be increased even with the inadequate instruments that we have. This has been demonstrated by the Irish presidency. Exchange of information between the Committee on Legal Affairs and Citizen's Rights and the Commission has been strengthened. Today's debate is in itself a demonstration of this.
We in the PPE tried to compromise and to balance our views before this debate. Unfortunately, the rapporteur has proved to be incapable of presenting new amendments, not considered by the committee, in the House. This unparliamentary behaviour must be stopped if we want Parliament to have greater democratic powers. This is why we have a narrower view of these proposals when voting than we would otherwise have done if the proposal had been forthcoming in committee. As someone who is well aware of the difficulties, I would like to conclude, before the new year starts, by saying thank you for all that has already been achieved during 1996, and by urging the Commission and the Council to maintain the highest level of expectation in the fight against crime and drug abuse so that we can achieve the required level of security in Europe.
Madam President, ladies and gentlemen, it is true, as Mrs Lindeperg has said, that a few small steps forward have been taken as regards the third pillar, but, as the previous speakers have so rightly said, there has been a marked lack of political objectives - a lack that has led national egoisms to eat away at the very heart of state sovereignty, as the President-in-Office of the Council has said.
Madam President, ladies and gentlemen, the political objectives are clear: freedom, security, justice and law and order within the European Union. But although this may be clear and although it may be clear that the Maastricht Treaty cannot solve all our problems, it is nonetheless a fact that, up to now, the 'bridge' has been used for a purpose diametrically opposed to the one proposed by the Maastricht Treaty: it has been used as a bridge not from the third pillar to the first, but from the first pillar to the third.
It is also a fact that the unanimity rule has simply served to maintain the illusion of national sovereignty because, of course, as has already been said, organized crime has long been transnational and international, spreading well beyond our obsolete internal borders; and it is also a fact that there is still a clear lack of democratic and legal guarantees for citizens, as is evidenced by the fact that the European Court of Justice still has no real function in this respect and that parliamentary powers, both of the European Parliament and of national parliaments, are wholly inadequate.
All the power remains in the hands of petty civil servants, who obviously do not have the necessary competence and whom we cannot, in any case, expect to ensure that steps are taken towards cooperation. In my opinion, not even communitization would lead to any real progress, except at the risk of judicial chaos, which is something we must avoid as we move towards a European area of justice - a real European area of justice.
Madam President, notwithstanding everything the Council of Ministers and the European Commission have said, the inescapable fact is that in this area the European Union is hidebound by bureaucracy. There is no openness, the instruments of policy are ineffective, what we have are recommendations, resolutions, as we have just seen. Things over which a popularly elected body such as ourselves cannot exercise any scrutiny.
Of course we realize, Madam President, that the reason for this is the structure of the third pillar as enshrined in the Maastricht Treaty, the structure of decision-making. But for my own part I must say that a whole lot of policy areas are not getting started early enough and fast enough. Why do all the groups need to act? They need to act to show that the vast majority of this House, right across the political spectrum, is unhappy with the way things are going.
Moves towards a common policy on asylum are far too slow and lacking in substance. The question of policing our external borders has been left in abeyance for years. Measures to combat fraud are proceeding far too slowly and we need to harmonize our measures against drug addiction and trafficking. Speaking as a member of the Dutch parliament too, I hope that collective action will be agreed over the next few days in Dublin.
Madam President, the European Commission claims to have insufficient staff. I find that no excuse at all. The European Commission needs to revise its priorities and I can honestly say that I endorse the text of the resolution we have before us here: a great deal needs to be done in this area if we are to retain any credibility in the eyes of the people.
Madam President, as Michèle Lindeperg has emphasized in her report, there is no doubt that we must turn to the Intergovernmental Conference to eliminate the inconsistencies and distortions in matters relating to the crossing of borders, the control of immigration flows and the right of asylum. But that Conference needs to bear it clearly in mind that it is the very young, the poor and the underprivileged who have to pay the heavy price of this inconsistency.
All this, clearly, relates to communitization. Of course, the unanimity requirement and the proliferation of legal instruments which are not part of the Treaty on Union, especially when those instruments are prepared by the scullions of the intergovernmental kitchen, are major obstacles to any advance as far as consistency is concerned.
Finally, the participants in the Conference must understand clearly that these matters are subject to the will of the people, that the will of the people is expressed by parliaments, and that they alone are its repositories.
Madam President, I would just like to take a minute to highlight an especially important part of a law abiding society which has not, I think been mentioned by many here today and that is openness and public accessibility.
Corruption in itself is an abomination but organised crime always finds life easier in a corrupt society. Increased openness and public accessibility is not just a general democratic requirement but something which makes corruption in society more difficult. It becomes an operational action to achieve a more honest society. Looking back over the past year, I do not really know whether it is possible to say that openness and public accessibility has increased in the Union or in its Member States but, at least, I have great hopes for the Intergovernmental Conference in this respect. That was only 50 seconds, Madam President.
Madam President, in view of the threat posed by organized crime, the European Union's citizens ultimately measure the Union in terms of whether, and to what extent, it can develop efficient machinery to counter international organized crime. So the kind of constructive criticism contained in the Lindeperg report should prompt us to draw the necessary conclusions which can then be implemented by the Council and Commission. In principle, we see two possible approaches here. The first is actually to take advantages of the possibilities of the third pillar, in accordance with Article K.1, to create European policy and relegate national interests to a secondary position. The second possibility is that Parliament's urgings should be heeded, so that communitization replaces national legislation where necessary, as for example in the case of asylum policy and the control of the external borders.
I should like to single out three key areas from the many measures proposed. First, the harmonization of the legal position. This is absolutely essential to allow the efficient deployment of the European drugs unit really to take place in matters such as combating sexual abuse, the exploitation of children and the traffic in human beings, because at present that possibility does not exist. The second is that greater efforts should be made to regulate at Community level the influx of labour from third countries, and the asylum policy, because the kind of uncontrolled and unlimited influx and mass migrations we are experiencing at present stir up fears, make people worry about their jobs, and so might ultimately result in job losses and xenophobia. The third point is that we should aim at more intensive contacts with the countries in which organized crime originates - I am thinking here particularly of the eastern countries - and organize police cooperation between Europol and those countries to enable us to achieve greater security in the interests of the Union.
Madam President, there is a lack of movement in the area of justice and home affairs. But, this is the area which covers customs, police, civil criminal law, border controls, drugs, asylum and immigration issues. These are sensitive areas which go to the heart of every nation, affecting their sovereignty and control over their own country. They are political areas which can sometimes be decisive in determining whether a State is considered to be a State or not. In my opinion, it is more important in these areas to ensure that cooperation is primarily transnational and that decisions are taken unanimously. There is nothing which says, as far as I can see, that the fight against crime and fraud will automatically be better as long as the decision is taken with a qualified majority.
There must be a more equitable allocation of refugees, a more effective fight against crime and tougher measures must be taken against the traffic in drugs and people. At the same time, all this must take place together with the Member States, within the framework of the effective working programme which Commissioner Gradin has just mentioned.
I should like to thank honourable Members for their contribution to the debate, and also to thank the President-in-Office and Mrs Gradin for having accepted Parliament's invitation at what seemed an unsuitable time for a debate of this importance. I hope you will allow me, Madam President, to call your attention to that point.
I shall not be involved next year, because after preparing this resolution for three consecutive years I am now passing it on to a colleague. Should we not take steps to ensure, in the December part-session, when this report is due to be considered, that this very important debate should no longer be scheduled at the same time and place as it has been for the last three years, to prevent its being treated in a necessarily somewhat inattentive manner? If you could call the attention of the presidency to this point for next year, I should be grateful.
Thank you, Mrs Lindeperg. I shall be very glad to do so if I can.
Ladies and gentlemen, the debate is closed.
I have received a motion for a resolution from the Committee on Civil Liberties and Internal Affairs (B4-1333/96).
The vote will take place this evening at 6 p.m.
I should also like to express my very warm thanks to the interpreters, who agreed to remain here beyond the normal hour, and I now give the floor to the Minister for a final statement.
Madam President, I just want to intervene to thank the Members who have participated in this debate for their comments. May I also thank Mrs Gradin, the Commissioner, who has worked so closely with the presidency in this very difficult area.
It is true what Members have said - there are great frustrations in getting actions in the third pillar - but it was the great scientist Marie Curie who said nobody notices what has been done, only what remains to be done. So, let us at least notice what has been done in the third pillar issues during the last year. Great progress has been made. It is possible to make it work, even as it exists now, but it is also necessary, I believe, under the IGC to examine the mechanisms that are there and that is why the presidency has submitted proposals in the IGC debate. The European Council this week in Dublin will be discussing those.
Could I finish by saying that one of the things I have discovered in this role, and as a Minister for Justice, is that if we are to have cooperation in the fields of justice and home affairs between countries we must also work individually in our own countries to make sure that there is cooperation between the different institutions that work in those countries. I have to tell you from my experience that is not the case. We cannot expect cooperation to work from country to country if internally individual police forces and customs officials, etc., are not working closely together. Let me therefore remind Members that is also an objective, and an onus on all of us.
I thank you all for your attendance here today and for your attention.
Thank you, Minister. If honourable Members are agreeable, that will not be the very last word of this debate, because Mr Elliott has made great efforts to be with us at this late hour, so I am going to give him the floor.
Madam President, I am very grateful for that. I happened to be chairing another meeting in another part of the building. I watched the screen, but I was not quick enough.
Can I just say that I would like to congratulate Mrs Lindeperg on what is a very good and comprehensive report. There is a great deal in it which ought to be strongly supported by this Parliament. I have to say that it will be very difficult for us, the British Labour Members, to support this and we will probably have to abstain because of the very firm commitment in three of the paragraphs, Nos 19 to 21, on communitization of third pillar matters. It goes far further than we could support.
I would just remind people of what the Irish presidency has said in introduction: this is not something which the majority of governments could support to the extent that this report calls for at the present time, though I would say to the presidency that I hope very much indeed that even if it cannot agree to complete communitization of the third pillar, it would agree to greater openness in this in the way that these matters are dealt with within the third pillar and to a proper role for Parliament.
Thank you once again to the interpreters.
The debate is closed.
The vote will take place this evening at 6 p.m.
(The sitting was suspended at 1.45 p.m. and resumed at 3 p.m.)
Mrs Colombo Svevo, you have the floor for a point of order.
Mr President, I should like to speak simply to raise the case of Joseph O'Dell, who is under sentence of death and whose case is being followed not only by the Italian Parliament but also by many human-rights organizations.
Mr President, this is neither the time nor the place to launch a debate on the death penalty, on which we may all have very different opinions; it is simply a question of calling for the sentence to be reviewed in this particular case. New facts have emerged, one of the witnesses has withdrawn and, most important of all, some of the expert evidence, such as the results of DNA tests, has not been taken into account.
We are calling for all these facts to be taken into consideration and for the case to be re-examined. We are calling for this on humanitarian grounds and we would ask you, Mr President, on behalf of this Parliament, to do everything in your power to ensure that the proceedings are reviewed.
Thank you, Mrs Colombo Svevo. That was not a point of order, but as it is a humanitarian point it will be noted and referred to the President so that he can write a letter on the subject, if he sees fit.
Ladies and gentlemen, Parliament has decided to hold this morning's votes at 6 p.m., after the vote on the urgent and topical debate. I therefore propose to extend this evening's sitting to 9 p.m., so that we can make progress. Are there any comments? There do not seem to be any. So I take it the proposal is approved and the sitting this evening will be extended to 9 p.m.
Topical and Urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-1354/96 by Mr Hallam and others, on behalf of the Group of the Party of European Socialists, on Sunday employment; -B4-1368/96 by Mr Andrews and others, on behalf of the Group Union for Europe, on Sunday work and the 48 hour week; -B4-1395/96 by Mrs Elmalan and others, on behalf the Confederal Group of the European United Left - Nordic Green Left, on Sunday work; -B4-1413/96 by Mr Gillis and others, on behalf of the Group of the European People's Party, on Sunday employment; -B4-1433/96 by Mr Wolf and others, on behalf of the Green Group in the European Parliament, on the Working Time Directive.
Mr President, four weeks ago we heard the news that the European Court of Justice had said in answer to a British Government case that Sunday was not to be a special day for health and safety reasons. Four weeks ago I felt strongly that we should have an urgent debate on this very subject. Four weeks ago very few of my colleagues said that this debate would take place. The fact that it is taking place today shows the concern from all political groups and all nations in this Parliament at the way in which our deregulated Sunday has affected the life of many ordinary people.
It may have brought profits to a lot of people but to many others it has brought a great deal of pain. Families are unable to be together on a Sunday. Low-paid workers are often forced to work long hours at very low wages without any enhanced supplement for working on a Sunday. There is an additional impact on our environment and there is an additional stress on our citizens. We pay millions of pounds for relaxation therapies and yet one of the best relaxation therapies of all is simply to take a day's rest each week.
This resolution reminds the people of Europe that Sunday has a special place. It acknowledges that some people do not wish to work on a Sunday for reasons of conscience and it also acknowledges the special position of some of our minority communities.
I have not spoken about the religious aspects of Sunday. As I read my Bible each day one of the things I have found out is that so much of what appears in the Bible coincides with common sense. It seems incredible to me that a British Government should go to the European Court of Justice and try to put Sunday into the same category as every other day. Let us have a rest, a good rest, at least once a week on a Sunday.
Mr President, I contest the European Court of Justice decision to annul the second sentence of Article 5 of the working time directive, which specifies Sunday as a rest day. Technically the identification of a specific day is not connected with health and safety at work. However, in practice Sunday is the only day of the week when the majority of people in our society are not in the workplace or at school or otherwise occupied.
In the EPP we have put the family at the centre of our thinking. To remove Sunday as a day of rest puts yet another obstacle in the way of successful family life. Sunday as a weekly day of rest is a tradition to which the vast majority of the people of Europe are attached, and it adds to the social and cultural aspects of our life for most of the people of the European Union.
In addition to being a day set aside for religious observance, Sunday is also a day dedicated to family responsibilities and to recreation. It is a day when parents like to be with their children, when grown up children visit their parents; and in closely knit communities it is the day when people can find time to visit the sick, the aged and the lonely.
Take away Sunday as the day of rest and we will lose much of the richness of community life as it has been experienced by Europeans throughout the centuries. There is something special about Sunday as the day of rest which is common to all occupations and all locations in the western world. My resolution has been incorporated into the joint resolution and I would ask the House to give it its full support.
Many thanks, Mr President. Ladies and gentlemen, there is certainly no dispute about the fact that the day of rest has nothing to do with safety at work. What is far less certain is whether the same is true of health. At any rate, a working world without one complete day of rest is inhumane. The entitlement to a day of rest must be a legal entitlement and must be one that can be enforced.
The second point is this: where that free day falls is a question of the calendar, the basic structure of our culture or cultures. We must always be mindful of that. We share a common system for calculating time, but we have many different calendars: the Church year, the Jewish and Islamic and other formal calendars are completely different and have to be able to coexist. The freedom of coexistence of these calendars is just as important to safeguard as the right to a day of rest between working weeks. To make both these points clear, and stand by them, is the only reasonable reaction to the situation created by the decision of the European Court of Justice. On that basis, I believe that this House can be recommended to adopt the compromise text.
Mr President, I do not think we need waste two minutes this evening defending this joint resolution. I come from a country where Sunday is enshrined in the culture as a day of rest after the working week and there are other cultures and religions which also prefer Sunday as the day of rest. That is why we feel the House can accept this resolution unanimously.
So, to be brief, I urge all colleagues to vote in favour of this joint resolution.
Mr President, the Group of the European People's Party regrets the judgment. We Christian Democrats specifically established the point, during the debate on the Directive, that Sunday should be enshrined as the general day of rest. The Group of the European People's Party now calls upon the Member States, when transposing the Directive into national law, to recognize Sunday as, in principle, a day of rest. The intention is not just to sanctify Sunday as a matter of religious tradition - in a flexible working world, it is often the only cultural and social space where the family can meet for rest and recreation. To that extent, it does indeed have some connection with workers' health. Sunday is one of the wellsprings of Europe. To abandon the principle of Sunday as a day of rest would be to destroy one of the foundations of European culture.
Mr President, I am extremely grateful to Mr Hallam and Mr Pronk for their swift reaction to the Court's ruling about Sundays. To Christians Sunday is especially significant as the day of rest ordained by God, going back to the day of Christ's resurrection. As such this day is deeply rooted in European culture. And the special nature of this day has always been publicly acknowledged by officialdom throughout European history. But Sunday is important not only for religious reasons; for social reasons too it is of incalculable value. If we lose it this will have profound social repercussions. A varyingly timed rest day is not an acceptable alternative. There will be a rest day, but it will be part of a pattern of variable working times within the family and society. That may fit nicely with a 24-hour economy, but it is socially destructive and leaves less and less room for social living. It will foster the individualization of society and is thus ultimately an asocial phenomenon. There is more to life than work and production. For all these reasons I think we should keep Sunday as the public day of rest. In that way we shall be obeying the commandment and upholding the best traditions of European culture and history.
Mr President, today's topical and urgent debate on working hours is about much more than the innocuous title suggests. It is about an attempt to challenge our right to one of the achievements of our civilization and our culture. Sunday rest is not just an essential, quantifiable factor in the lives of a high percentage of our population, but also an important element of our working and family lives.
I should also like to note that, as far as I know, the last time any serious consideration was given to changing the pattern and effects of Sunday in Europe was by the Nazi leaders under the Third Reich. That is hardly a tradition in which we want the European Union to follow. But Sunday simply must retain its religious associations, as well as its family and social ones. That is why we should make allowance for the customs of other established religions in Europe, as far as we can. Finally, may I say that I too, as a Catholic, should like to be free to go about my religious duties unhindered next Sunday.
Mr President, naturally I fully endorse the position expressed here on behalf of my Group. I would merely add one point, namely that Sunday should be a day of rest not only for employees but also for the self-employed and their families. They too need time for their families and things other than purely professional activities. Hence our plea in Amendment No 1 that account should be taken of this in setting shop opening hours. The most liberal thinking is that they should be entirely free to decide when they open. But we think that is a restricted freedom. Many self-employed business people are obliged to open on Sundays because of the competition they face, possibly from across a border. Competition may be a cornerstone of our single market, but cornerstones have limits too. If the labour laws and shop opening hours can be aligned better in the matter of Sunday as a rest day, employees and employers can all have Sunday off and go back to work with renewed vigour on Monday.
Mr President, I fear that I may be a black sheep within the PPE Group as far as this matter is concerned, as there are two aspects to it. Let me take the issue of principle first. I should like to recall something which Klaus Hänsch said earlier today: the European Parliament and national parliaments have different roles to play. One must bear this in mind when taking decisions on practical matters. If the Union has any respect at all for the subsidiarity principle which is referred to in the Treaty, it must leave decisions on working hours - including the determination of rest days - to national level. It is not up to the Union to dictate to Finland, for example, when the shops can be open.
Next, there is the practical aspect to be considered. In my view it is hypocritical to maintain that approving the principle that work may be done on Sundays will damage people's health and social life. Let us rather talk about the freedom of the individual to decide when to work and when to have a day off. Students, for example, can really only work at weekends. At a time of such unemployment, every job is important, and one way in which jobs are created is by means of Sunday opening. The idea of imposing a uniform weekly pattern on people's life is outdated. Let everybody choose their day off for themselves; no decision is needed from this Parliament on the matter. I cannot endorse the resolution, and I would urge my colleagues, whatever they think about the subject itself, to display respect for the subsidiarity principle when considering how to vote.
Thank you, Mrs Piha. If the Presidency is not misinformed, that was your first speech and I would like to congratulate you, and have Parliament's congratulations on your first speech minuted.
Mr President, all of these draft resolutions refer to the recent judgement of the European Court of Justice in which the Court rejected the United Kingdom challenge to the working time directive. Members will recall that the Court annulled the provision that the minimum weekly rest period to which workers are entitled under the directive shall in principle include Sunday.
I would like to explain briefly that the inclusion or annulment of this provision in the text of the directive makes no practical difference. That is because the provision itself was essentially declaratory, so employees still have the right under the working time directive to a minimum uninterrupted rest period of 24 hours per seven-day period, in addition to the 11 hours daily rest. But just as the directive does not require Member States to make special provision for Sunday rest, it does not prevent them from doing so either. However, following the Court judgement it is now absolutely clear that decisions on whether or not to legislate on this matter are for each Member State to make in the light of the circumstances prevailing in that particular Member State.
I note that all the draft resolutions call upon Member States to take appropriate action and that no action is called for on the part of the Commission. The Commission will, nevertheless, take very careful note of the resolutions which you decide to adopt in the formulation of its future policies, and I would like to join too in congratulating you on your maiden speech.
Mr President, the Liberal Group has not taken part in this debate, precisely for the reasons which Commissioner Flynn describes. We are urging the Member States to act and there is thus no call for this to be the subject of an urgent debate. I would far rather have seen the matter discussed properly in the appropriate committee, and we shall not be taking part in the vote either.
Mrs Boogerd-Quaak, that is not a point of order; you expressed a political position and you cannot do so in this way. Your group could have asked for the floor at the appropriate time instead of using that procedure.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-1347/96 by Mr Cars and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in Belarus; -B4-1360/96 by Mrs Hoff and others, on behalf of the Group of the Party of European Socialists, on the situation in Belarus; -B4-1410/96 by Mr von Habsburg and Mr Cassidy, on behalf of the Group of the European People's Party, on the situation in Belarus; -B4-1435/96 by Mrs Schroedter, on behalf of the Green Group in the European Parliament, on Belarus.
Mr President, after Sunday as a day of rest we come to the ongoing unrest in Belarus. The referendum there is a farce and President Lukaschenko has been declared the winner. But his victory leaves people everywhere in the world with a nasty taste in their mouths. Suppression of the free media, muzzling of the opposition and cheating during the referendum itself meant that this fearful outcome was inevitable.
The dismissal of the chairman of the electoral commission and Lukaschenko's unilateral declaration that the result was binding have made the picture worse. The prospects for democracy in Belarus have seriously worsened with the President's enormous widening of his powers. President Lukaschenko will have to understand that we in Europe will not condone such extremes of undemocratic and authoritarian behaviour.
The violation of democratic principles means that we must necessarily put our partnership agreement with Belarus on hold and freeze its funds from TACIS, apart from those intended for democracy programmes. For the rest we must continue to foster democratization and we, the European Parliament, urge the EU ambassadors in Belarus to act unanimously in forging links with the opposition.
Mr President, may I strike what may be a mitigating note in this debate, certainly not to condone in any way the actions of the dictatorial President in Belarus. The Socialist Group fully supports the condemnatory nature of the remarks made. However there is more than a hint of heavy-handedness in this debate with regard to a country which is small enough not to have to be appeased because it is neither politically nor economically important to the European Union. We would like to see some consistency.
The powers that the President has are not that much different from the powers enjoyed by President Yeltsin, yet Yeltsin is the person so often to be appeased. Once again this morning, this House voted for appropriations for Turkey, a country with a decades-old record of poor human rights. I would argue, as my group would argue, for consistency when it comes to the application of moral disapproval.
Yesterday's television news showed pictures of thousands of Belarussians queuing outside a newly-open MacDonalds restaurant in Minsk, in freezing cold. The first 1, 000 entrants were given a free meal. When interviewed, a young man said he was not queuing up because he was impressed with Western democracy or the Western lifestyle, he was queuing up because he was hungry.
Belarus was more damaged by the Chernobyl accident than any other country. We are talking about a very poor, a very damaged country. We would argue strongly for consistency. We join in the condemnation of dictatorship wherever it may be found. But we hope that the Commission's attitude towards this country is also motivated by encouragement and is not simply based on punishment.
Mr President, I was one of those who was selected at very short notice to go as a member of the European Parliament's ad hoc delegation to observe the referendum and the partial by-elections which were taking place at the same time for the Belarus Parliament. I went with Mrs Schroedter from the Green Group and Mr Bösch from the Socialist Group. We found the experience a profoundly depressing one, first of all because it was perfectly apparent that the referendum had not been organized in a particularly democratic way. I would add, to underline that, that the polling stations for the referendum had been opened for at least two weeks before 24 November, which was when the voting took place.
Secondly and unusually, because it is the third time I have been to Eastern Europe to observe elections, we were not permitted to witness the opening of the ballot boxes and the all-important process whereby a check takes place to see whether the number of ballot papers in the box matches the number of people who have voted. It is a guarantee against what we call in English 'stuffing' .
The third thing which struck us is that, though President Lukaschenko seems to be determined to reunite his country with Russia, the question of reunification with Russia did not feature in any of the questions in the referendum as it is uncertain whether or not the population of Belarus will be invited to pass their comment on whether or not they wish to be reunited with Russia.
I entirely agree with what Mr Hindley said. Belarus is a very poor country. It is unfortunately positioned, if you like, between East and West. It has been directly on the route of various invaders between Western Europe and Russia. Indeed, in the last war over one third of the population of Belarus lost their lives. I think it is up to us in the European Parliament to extend every sympathy to the people of Belarus for the condition in which they find themselves.
Mr President, I can go along with Mr Bertens's judgments. In view of the facts, measures do need to be taken. The way in which this referendum - which is now providing President Lukaschenko in Belarus with his pretext for office, and which he has used to construct a state in which he holds the power - was organized and run did not at any time conform to what is customary under the rule of law. It was a unilateral form of electoral propaganda, based on heavy manipulation of the press. The upshot is a hotchpotch of illegality, indoctrination and manipulation.
Contrary to his own constitution, the President formed a lower house and dissolved the democratically elected parliament. Our colleague Mr Sharetzki, the President of the parliament, and other deputies who had done their utmost up to the last minute to defend the country against dictatorship are now sitting at home. They are no longer allowed to use their chamber, they are not allowed to use their offices, and the staff who helped us as late as 24 November are now sitting at home.
We, for our part, need to demonstrate deep solidarity with our colleagues, and it is a matter of great disappointment to me that, even at the OSCE summit, Europe had divided into two camps, in one of which are large numbers of states which, for various reasons, are beginning to slip into recognition of the de facto situation. We must not fall into that trap. We must continue to be critical, because our partner must be the democratically elected parliament and nothing else. Above all, we must not isolate Belarus and its people. There is only one chance: the political parties must maintain the closest contacts with their opposite numbers, and endeavour - despite the difficulty that they may be unable to obtain visas - to visit Belarus and invite people from Belarus to come here if the prospects of eventual moves towards democracy are not to be totally destroyed.
Mr President, ladies and gentlemen, first I want to stress that the European Commission is seriously concerned about the grave deterioration in the political situation in Belarus and we agree with the general analysis of the facts that has been presented. And although the isolation of Belarus is undesirable, questions can legitimately be asked about the type of measures that can influence the development of this country.
We have to recognize that internal opposition is limited to a small political elite and President Lukaschenko continues to enjoy great popularity. He has also succeeded in gaining control over a large number of members of the Belarus parliament.
In this difficult and complicated context, the Commission has already taken steps that lie within its powers. I would remind you that payment of the second tranche of a loan of ECU 25 million for the balance of payments has been suspended.
In addition all the programming missions under the TACIS programme have been cancelled. At the same time, Commissioner van den Broek asked for effective priority for projects geared progress to consolidating democracy and projects of a social nature.
With the support of the Commission, the Presidency-in-Office - the Irish presidency - has taken the initiative of sending a fact-finding mission to Belarus. The actual terms of reference for this mission will be defined shortly and the Commission's view is that this mission should involve both sides in high level political meetings.
In addition, the Commission was recently involved in a meeting of the troika with President Lukaschenko, which he himself requested, during the recent OSCE Summit in Lisbon. As you can imagine, advantage was taken of this opportunity to deliver a very clear and very critical message about the current internal situation in Belarus.
Thank you very much, Mr Marín.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions.
Honduras
B4-1379/96 by Mrs Colli Comelli, on behalf of the Group Union for Europe, on juvenile detainees in Honduras; -B4-1388/96 by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on juvenile detainees in Honduras; -B4-1394/96 by Mr Newens, on behalf of the Group of the Party of European Socialists, on juvenile detainees in Honduras; -B4-1401/96 by Mrs Sornosa Martínez, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on juvenile detainees in Honduras; -B4-1411/96 by Mr Cassidy and others, on behalf of the Group of the European People's Party, on juvenile detainees in Honduras; -B4-1441/96 by Mr Kreissl-Dörfler and Mr Orlando, on behalf of the Green Group in the European Parliament, on juvenile detainees in Honduras; Romania
B4-1359/96 by Mrs Hoff and others, on behalf of the Group of the Party of European Socialists, on the situation of children in Romania; -B4-1420/96 by Mr von Habsburg and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on children in Romania; -B4-1434/96 by Mrs Müller and Mr Orlando, on behalf of the Green Group in the European Parliament, on the situation of children in Romania; Turkey
B4-1391/96 by Mrs d'Ancona and Mrs Kirsten M Jensen, on behalf of the Group of the Party of European Socialists, on human rights in Turkey; -B4-1398/96 by Mr Alavanos and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on freedom of the press in Turkey; Croatia
B4-1349/96 by Mr Cars and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in Croatia; -B4-1397/96 by Mr Theonas and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on Radio 101 in Croatia; -B4-1426/96 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the closing down of Radio 101 in Zagreb; -B4-1442/96 by Mr dell'Alba and Mr Dupuis, on behalf of the Group of the European Radical Alliance, on press freedom in Croatia; Slovakia
B4-1389/96 by Mr Eisma and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the case of Frantisek Gaulieder, Member of the Slovak Parliament; -B4-1419/96 by Mr Posselt and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on repression against a Member of the Slovak Parliament.Honduras
Mr President, for nearly three years now President Reina of Honduras has been pursuing a policy aimed at greater democracy, reduction of the role of the military and economic development. He has incontrovertibly had some success, but the gulf between rich and poor persists and crime is increasing very fast. The military amongst others are pressing for the death penalty to be reinstated and for criminal sentences to be made more severe. Many NGOs are quite properly protesting at the fact that minors are held in adult prisons. Despite the law these practices continue. The Honduran Government - all credit to it - must be supported in its efforts to end these practices. Joint programmes by the Commission and the Honduran Government must be implemented quickly to put an end to these abominations. The battle against crime and the drugs barons must be waged using democratic means. Otherwise the seed will be sown for the resurgence of more crime, undemocratic attitudes and the vices of the bad old days - revolution, civil war and human rights violations.
Mr President, we are certainly all aware of the human-rights situation and, in particular, the conditions suffered by juvenile detainees in Honduras. We must acknowledge that the Honduran Government has in fact tried to make improvements, not least as a result of its agreement with the Commission. Some considerable changes have been made, but we need to see yet more concrete signals from the Honduran Government.
In particular, our current concern, which has also been expressed by the World Organization against Torture and Amnesty International, is for the children who are still being held in prison. We need to know what has been done for them, what is going to be done for them in the future, whether they have been released and, in any event, whether every possible effort is being made to protect their physical and psychological well-being, by, for example, setting up special juvenile prisons.
Our group, Union for Europe, has expressed this view on several occasions. During the last part-session in October, Mrs Colli tabled a motion for a resolution, which was not accepted; we note that the political groups have now combined to produce a joint motion for a resolution.
We hope that what has been promised on several occasions by the Honduran Government will actually come about. We are sure that, as we celebrate the 50th anniversary of UNICEF and stand on the threshold of the year 2000, major attention will be focused on young people, and that this will also be so for a poor, developing country such as Honduras.
Mr President, for some time a number of us have been receiving information from the NGO Casa Alianza, which is concerned with street children in Honduras, which has drawn our attention to the jailing, ill-treatment and torture of young people in adult prisons. I, for one, have taken this up in the past with the Honduran authorities. This resolution is an indication of our continuing concern but it is clear that President Reina and the government have already made some progress in dealing with problem and this has, in fact, been recognized by Casa Alianza. The Honduran Congress has approved a code of conduct and the law authorizing the imprisonment of minors has been annulled. In addition, progress has been made between the European Commission and the Honduran authorities in a project which will assist young people at risk in Honduras.
In October one of the judges, Vianey Cruz, who was responsible for the illicit jailing of minors, was charged, and the director of the Humberto Dominguez Penal Centre, where drugs and alcohol and corruption have been found, was dismissed.
This is all evidence that the Honduran authorities are seeking to end abuses in prison and to safeguard the position of children and juveniles, but it is very important that that pressure is maintained.
Fundamentally, the problems arise from the extreme poverty which exists in some sectors of the population in Honduras and in other developing countries, including numerous Latin American states. Children are at risk in many of these states and this all underlines the very pressing need for economic policies to be pursued which will alleviate poverty and will not increase it.
Mr President, the various resolutions presented on the incarceration of children with adults in Honduras make reference to the United Nations conventions promoting the welfare of children. We have all heard recently that those who are supposed to take care of them are violating them, and that, according to ILO reports, child labour across the world involves 200 million children. I believe that the juveniles detained in Honduras under inhuman conditions are yet another expression of the poverty and marginalization that applies all over the world.
We must welcome the fact that the Honduras Government has repealed the law which allowed children to be detained along with adults. We must also welcome the Commission's agreement with the Honduras Government on special treatment for these children. But even so, as Mr Newens said, unless there is a change in economic policy to allow these children to be raised in a normal family environment, we expect there will continue to be cases for us to denounce here.
So I believe we should take advantage of this occasion to condemn, yet again, the havoc wrought by poverty, marginalization and inequality in the world.
Mr President, in a world where there is no lack of abuse of minors, with the recent condemnation by UNICEF of the appalling statistic that, at this very moment, 250 million children across the world are forced to work, or, far worse, the ugly escalation of sexual abuse of minors, thorough analysis of the funding agreement between the European Community and the Republic of Honduras relating to the programme on care for delinquent juveniles and social precariousness in that Central American country is a source of satisfaction.
Why? Because one of the specific objectives is to strengthen the public institutions directly involved in caring for children at risk; because it aims to promote the application of the principles of integrated childcare by, amongst other things, implementing the childhood code, with special emphasis on delinquent juveniles; and because it is intended to train judges, staff of institutions, police and teachers in areas like integrated child protection.
It also aims - and I emphasize 'aim' because we would prefer this to have been done already - to promote flexibility in administrative procedures concerning children, and extend the scope of the non-governmental organizations involved in preventive work with children, as well as increasing their capacity to provide shelter for children at risk.
Because of all this, and to express our hope that this problem - still a burning issue in Honduras - will soon be resolved, we support this joint motion for a resolution.
Mr President, quite apart from the generally unsatisfactory situation in Honduras, the treatment of minors in prisons is a particular cause of concern. The personnel of Casa Alianza , which has denounced this practice of holding children and young people in prisons, have already been repeatedly threatened with bomb attacks. The resolution before us is, as I see it, simply too weak and toothless, because it makes no reference to the connections between the distribution of wealth in Honduras and a form of crime that inevitably results from it, the same treatment then being meted out to the people, and especially to children and the young. Nothing is said here about genuine resocialization, there is no call for a change in social conditions, but ultimately it's just the same old story, even if there are signs of more praiseworthy efforts: we do nothing to change economic policy, and we still deal with the oligarchies in these countries.
Today we have had a fine example in the case of Turkey. Economic aid is being adopted here, despite our votes to the contrary, while children and young people are actually being tortured there. It's not much use standing up for the Sabbath, going to church and praying if we don't play by the rules of the church for the other six days of the week.
Mr President, just yesterday evening we were talking about minors in this hemicycle. We were talking about raising standards of education and training, improving access, and putting quality on a par with quality in health. We also spoke of our concern about the fact that many young people in Europe live in the shadow of poverty.
Today's issue is quite different, but it is related to what we were discussing yesterday. The protest we are making in this Parliament against violation of the rights of minors, and our energetic defence of them, must reach beyond the frontiers of Europe.
Last night the Commission expressed its readiness to deal with situations like these and today it has the chance. There is an excellent opportunity in Honduras now to put an end to the situation we condemned yesterday, and the Commission - and of course the Honduran Government - must finally overcome it.
Parliament's reaction and the way its presidency deals with this resolution must serve to prevent circumstances like these occurring anywhere in the world. Obviously I end by expressing our resolute support for the resolution.
Romania
Mr President, this Christmas it will be seven years since the overthrow of President Ceausescu in Romania. Since the heady days of revolution there has certainly been progress in Romania but it has been painfully slow. One of the cruellest legacies of Ceausescu's regime has been the appalling orphanages, which still scar the face of Romania, and the thousands of street children who are to be seen in the streets of Romania's towns and cities. Ceausescu is responsible for many appalling acts, but nothing was worse than his pronatalist population policy.
With the election of a new government is Romania, there is now greater hope for radical change. The inhibiting tentacles of Ceausescu's state apparatus need to be swept away and replaced with modern support structures which will help the most needy in Romanian society.
But today we should not delude ourselves that the social problems of Romania can be solved overnight. They simply cannot. By Western European standards Romania is a very, very poor country. To bring about real change, the people of Romania need our help and the young people of Romania need it especially.
Under the PHARE programme the European Union is indeed providing modest help for the development of a childhood protection programme. Despite the very real barriers which still prevent the effective use of resources, my recent visit to Romania showed me very clearly that such programmes are extremely worthwhile and beneficial.
This debate today is very timely because of the recent political changes in Romania. I would hope that today this Parliament will send a clear message of solidarity with the young people and the children of Romania. I would hope, too, that the European Commission will find some way of increasing the support to the programmes which will help children and young people as Romania begins in earnest its progress towards a closer relationship with the European Union.
Mr President, I shall follow on immediately from what was said earlier. We are now dealing with the terrible legacy of the Ceausescu and Iliescu regimes, which treated children with extreme cruelty. But this may be the right moment for us to express the hope that this is the last time we shall have to deal with this problem. There is a new government, and Romania today offers new hope for the future. I can only express this Parliament's hope that Romania will now steer a course towards a humane and social regime, and a regime that will treat its minorities with justice. Then we really can open the doors of Europe to Romania with a clear conscience.
Mr President, ladies and gentlemen, although we are seeing the decline of democracy in Slovakia, we can give the warmest welcome to the political changes in Romania. The new cabinet represents precisely what this House has been calling for over all these years. For the first time, there is a representative of the Hungarian minority in the government; that bears witness to the resolve to scale down the conflicts between Romania and its Hungarian minority. I am absolutely delighted that my friend the artist Ion Caramitru is to become Minister of Culture. I can promise honourable Members that Mr Caramitru, who has been so outstandingly successful over the years in setting up projects for orphan children, will be our most important ally in implementing the programme for the protection of children. Let us do everything we possibly can to help him, and I would ask Commissioner Marin to tell Mr van den Broek that I hope we will show somewhat more consistency in this case than we have in the case of Turkey.
Mr President, the situation of children and young people in Romania continues to cause concern, even though undeniable progress has been made in recent years.
It will take years to clear up this explosive legacy of the old regime. Far too many children have been abandoned, and have had to be taken into care by the authorities. Furthermore, the adoption procedures, which are necessarily slow and selective, offer no opportunity to put first things first and defuse what is a fairly explosive situation. The priority must be given to those children and young people - all too many of them, alas - who have no hope of finding new homes and have therefore been abandoned to their sad fate.
Our joint motion for a resolution, which has tried to be constructive, therefore remains unfortunately topical, although we must welcome the fact that the new majority returned at the recent elections has made it one of its first priorities to improve the lot of Romanian children.
The Romanian authorities deserve our encouragement, and deserve us to help them accomplish a task which is as daunting as it is urgent.
Turkey
Mr President, I think Parliament let slip an opportunity this morning when we voted on the budget and those on the right of the House voted against an amendment seeking to halt funding to Turkey under the MEDA programme if Turkey failed to meet our demands in respect of human rights and freedom of expression.
A missed opportunity, Mr President, because that is what we are looking at again today. Visitors from European countries who end up in prison because of a black list and who are kicked out of the country. I have this list which includes members of the Danish parliament. I can show you this black list.
And then there is the curtailment of press freedom. I won't go into all that here because the resolution tells us how press freedom, a fundamental democratic right, is curtailed. A majority of this House will declare its outrage here this afternoon. To my mind it would have carried more conviction if we had taken the opportunity this morning of expressing our outrage in more than just words.
Mr President, unfortunately I too feel obliged to follow up the thoughts of Mrs d'Ancona, because this is one of the few times when, speaking about human rights in the European Parliament, I feel a sense of shame. As a Member of this Parliament, I am ashamed to speak about human rights in Turkey, because I regard it as hypocritical and to some extent a deception of European public opinion, to come here this afternoon and yet again pass a resolution severely condemning the Turkish government for its violation of human rights, and specifically the rights to freedom of speech and freedom of the press, while this morning, just a few hours ago, we voted against the very mechanism that would have constituted pressure on Turkey to implement human rights. I too am very sorry that we were pushed into doing that and compelled to move according to the position adopted by the Group of the European People's Party and the Union for Europe Group, whereas of course I recognise and see here colleagues from those groups who are known to be fighting on behalf of human rights.
Unfortunately, at second reading we have retrogressed a long way from first reading, granted that not only is there no freezing and transfer to the reserves of the MEDA funding for Turkey, but the issue is not even mentioned, as it was in the first reading of the budget. From that standpoint, the European Parliament is acting like a cold shower, I could say, towards democrats, journalists and those who fight for human rights in Turkey, who are either imprisoned, or facing an official and statutory framework of censorship, or suffering a series of persecutions.
Mr President, no week passes without my office receiving fresh news from Turkey about infringements of human or civic rights in that country. It is a sad and disturbing feature of our political life which we have learned to live with. Therefore, however much the government of Turkey may resent it, a resolution of the kind we are debating here today is quite unavoidable.
It would not have been so a few years ago, but today, with the spread of television and instant communication, we are living in a new world. The way in which a government treats its citizens is a matter of legitimate public and international concern. I take the point made by other speakers about the outcome of the earlier vote, and I have to say in a strictly personal capacity that it is a matter of personal regret to me, but there we are.
Mr President, I am beginning to get fed up with this. Every month, Turkey appears high on the list of subjects for topical and urgent debate, and every month we hear about more violations by Turkey of human rights and its international commitments, violations which stir up our indignation, though that never produces any results.
The time is surely coming to call a halt, and seriously question our relations with Turkey, especially the institutionalized and contractual character of those relations.
After all, there is no escaping the fact that our regular displays of indignation in recent months and the more or less drastic sanctions we impose have virtually no effect on the behaviour of the Turkish authorities. The deterrent effect of our declarations and measures being what it is, and Turkey clearly showing no inclination to behave in a civilized manner, there is a real problem here. We need to change gear and toughen our response, which calls for a much more resolute and consistent political will than has been shown by most of our governments to date.
What is at stake here is our credibility and the credibility of our commitment to the cause of human rights.
Two days ago we played host here to three Turkish publishers who between them represented 65 % of the daily press. They voiced here, and the resolution clearly echoes it, their great anxiety concerning the plan of Mrs Çiller and her husband to muzzle the conventional press too, because the leftist press has long been outlawed. This has a lot to do with the scandals which the Turkish press has very properly uncovered about a fraud involving Mrs Ciller and the dangerous links which have emerged over the accident in Susuluk between the mafia, state security and a certain political class. And it is this which is being punished. It is most important that the European Parliament should make its voice heard, but also that we should act. I thus agree with those who have protested at the extraordinary feebleness of the House in placing MEDA funds for Turkey in the reserve. This is the only real means of censure we have and we are giving it away.
Croatia
Mr President, people are taking to the streets in their hundreds of thousands not only in Serbia but in Croatia too. November the 23rd saw the biggest demonstration since independence. Hundreds of thousands of people took to the streets to demand press freedom and Radio 101. Tudjman's reaction is reminiscent of the former communist era. He denounces critics as traitors to their country and fifth columnists influenced by secret and villainous powers in the West. We must keep up the pressure which this Union is exerting in the name of universal human rights and application of the Council of Europe's conventions on plurality of the media. The temporary extension of Radio 101's licence to broadcast must be made permanent. Croatia has an obligation to do this vis à vis its own people and the European organizations of which it is a member or with which it has ties.
If Croatia claims to be a democracy it must honour the results of the communal elections and appoint a mayor for Zagreb.
The parallels between developments in Serbia and Croatia are indeed striking. We are dealing here not with democracies but with systems which show clear characteristics of dictatorship. At best they are somewhere in between. And so I think that what we are now seeing with Radio 101 is very much a textbook case. If the people had not taken to the streets in huge numbers, they would not have got any broadcasting time and so it is of course extremely important for Europe to make its voice heard loud and clear with the Croatian authorities.
The Council of Europe admitted Croatia as a member, but on condition that its demands for pluralism were met. It now remains to be seen what action the Council of Europe will take to ensure effective compliance with its demand for a pluralist media and I will end by calling for the continuing suspension of European financial aid to Croatia.
Mr President, I don't believe I ever drew any comparison between the regimes in Belgrade and Zagreb. I think these are two entirely different situations. There is no denying that there is today, in Zagreb, a dialectic between the opposition and the administration. Having said that, I should add that I have never been one of those who close their eyes to the shortcomings and mistakes of the government in power in Zagreb, even less so today when there is no longer any direct threat to Croatia.
It is for these reasons that we call upon the Commission and the Council to demonstrate the utmost rigour and determination in dealings with Croatia, to ensure that that country respects freedom of expression and renews the broadcasting permit for Radio 101.
Mr President, ladies and gentlemen, the decision against Radio 101 was revoked partly because those to whom that frequency was promised withdrew, but undoubtedly also because of the powerful solidarity with 101 that was apparent among the population, because the opposition parties, parts of the governing party and parts of the government itself declared in favour of it. I absolutely failed to understand why so much fuss was made about these frequencies, because various frequencies could have been awarded in Zagreb! They could operate 101 and others as well. Why aren't they doing that? I hope the situation will change before long.
The composition of the Telecommunications Council which awards this frequency is certainly no guarantee of the representation of civil society in Croatia. Unfortunately, the opposition votes meant that the Croatian parliament adopted this proposal by the government. It was probably assumed, out of ignorance, that those that were proposed were all represented there, in other words only the proposed groups are represented, not the groups that are socially relevant in Croatia. I think this happened out of ignorance, and I think we can make a major contribution to improving the situation.
Regarding the situation of the media in Croatia itself, I should simply like to say that there is wide variety of printed media but that I am very seriously concerned -and this is where my criticism is aimed - that the bias of Croatian television in favour of the government is simply unacceptable. Although there are 11 small TV transmitters in the country, only HTV - the Croatian state television service - is able to transmit nationwide. For that reason, I believe, the broadcaster should finally provide a guarantee of pluralism and at the same time comply with the democratic duty to provide information.
There is a programme committee at HTV, on which the opposition is also represented, though it only has as many representatives as the Sabor has, in other words a very small number proportionately. So, as I see it, we should work towards ensuring that representatives of the social groups in Croatia are also represented on that programme committee, so that pluralism really can be guaranteed and the European Union can provide great assistance by means of the know-how transfer under the PHARE democracy programme.
Mr President, the delegation of Alleanza Nazionale intends to vote in favour of the joint resolution on freedom of the media in Croatia and would like to express its solidarity with the journalists and employees of the radio station 'Radio 101' , who have had to suffer the prevarications and arrogance of a power system that uses the very same methods as were fashionable in Tito's Yugoslavia.
It is sad to have to admit that fundamental rights, such as the dissemination and receipt of information, which, in our countries, are taken for granted as essential if a society is to be able to define itself as free and civil, are still being denied in a state that lies on the borders of the European Union, with which we have close economic links and which is an actual member of the Council of Europe.
A state bureaucracy and government apparatus, those of Croatia, have clearly believed that a quick face-lift, a few fine words and official recognition of the role of the opposition are enough for a government and a power system to be defined as democratic. Well, Mr Tudjman, it just is not enough, and you know it. The opposition and its role have to be recognized not only formally but also, and above all, in practice, so that elections can be a real and fair confrontation of positions that may be conflicting, with opposition parties being allowed to disseminate and publicize their own ideas.
Closing down a radio station and a newspaper, prohibiting ethnic and linguistic minorities from asserting their rights and expressing their identities, and falsifying the rules of the electoral game all indicate that the Croatian Government still has a long way to go before it can truly call itself democratic.
I should like to note, in particular, the difficulties being faced by representatives of the legislative assembly of Istria, where there is a large Italian minority, who are under constant threat and pressure which prevent them from doing their duty of defending the interests and identity they were elected to defend.
Mr President, the delegation of Alleanza Nazionale hopes that the trust Europe has placed in Croatia, and in Slovenia, will not be betrayed by dishonest behaviour that is quite unacceptable of countries that want to call themselves European and hope to become a part of the European Union.
Mr President, as one of the few Members who really do spend a lot of time in Croatia, I am quite amazed at the massive ignorance expressed by all speakers except for Mrs Pack! Let me just make one point here: I am a freelance - since you mention my column - for the newspaper Globus in Croatia. So I read that newspaper, and I think there are many newspapers that would not have the confidence to attack their government the way Globus does. There are other papers, too. As far as Radio 101 is concerned, it was in fact awarded by a commission on which the government has no influence, and indeed it was awarded to the owner of Globus , one of the most outspoken opponents of the Croatian government. Then he gave it back. Now a resolution of some kind will certainly be adopted, and I hope it will be a good resolution. But it would be wrong to judge Croatia as it has been judged so far.
Slovakia
Mr President, I should like to thank honourable Members for ensuring that we have the opportunity to discuss this point today, as an act of solidarity with an elected Member of the Slovakian Parliament whom the authorities quite simply wish to deprive of his mandate for reasons of power politics. Unlike Mr von Habsburg, I am of the opinion that we cannot just gloss over things. We must take note and acknowledge that such cases are increasing in number.
Serbia is a blatant case. We have another spectacular instance in Croatia, with the Mayor of Zagreb, while the situation in Slovakia is one with which the European Parliament has repeatedly had to concern itself. I simply regard it as intolerable that we should accept a situation where the normal democratic process of exchanging power through the ballot box is trampled underfoot in this way. So I hope that, with this resolution, we shall add power to the arm of those democratic forces in Slovakia that are fighting for their completely normal constitutional rights, in the interests of the democratic future of Europe.
Mr President, unlike Mr Frischenschlager I shall not be lumping everything together but dealing with the specific question of Slovakia. The problem in Slovakia is that the chairs of the parliamentary committees and the entire membership of the investigative committees are monopolized by the governing party, which is not the case in Croatia - quite the reverse. The effect of this monopoly situation in Slovakia is, for example, that the investigatory committee for the secret services has been totally manipulated by the government - in other words the government has been investigating itself in the affair of President Kovac's son. One member of the governing party, Mr Gaulieder, has very courageously departed from the government line and spoken the truth. He has been punished for that by being unlawfully deprived of his mandate, although he previously stated in writing that he knew that forgery was going to perpetrated and he would not withdraw. This is a blatant violation of civil and constitutional law and obviously casts the most enormous doubt on the future association of Slovakia with the European Union.
I am one of those in this House who, like Mr Bösch and others, constantly make distinctions when arguing on the subject of Slovakia. It has been and still is my opinion that Slovakia is in the front line of candidates for access, but the chances are dwindling from day to day, and Mr Meciar is in the process of frittering them away for good. When you consider what happened yesterday in the Slovakian parliament, when the governing party left the chamber because the state president spoke, and his speech was interrupted by a bomb threat, just as a bomb exploded outside Mr Gaulieder's house, then it is clear that the undignified charade is continuing. Slovakia is not going to join the European Union like this, and any real friend of the Slovakian people must clearly say as much.
I am of course impressed by this impassioned testimony, but I do not think it is right to deal with this matter in a resolution. Why not? It is true that irregularities were identified in the removal of Mr Gaulieder from parliament following his dismissal from the governing party. There has been talk of non-existent or forged letters. And I have heard that Mr Gaulieder received anonymous threats. All these things are very nasty and unpleasant. And consequently Mr Bösch, chairman of the Delegation to the EU-Slovak Republic Joint Parliamentary Committee, sent a letter to his Slovak colleagues deploring these facts. And for this reason we think that the way in which the issue is generally being addressed here is not right and consequently we shall abstain in the vote.
Mr President, we are seriously concerned by the latest events in the Slovak Republic. Despite all assurances from the Government that it will seriously address the question of further democratization we are repeatedly faced with evidence that it is doing anything but that. And what happened in parliament in Slovakia to our colleague Mr Gaulieder is of course not acceptable. More serious still, as was mentioned just now, is the bombing of his home. That point is made in our resolution which Parliament will no doubt be adopting. But there are persistent rumours that the governing party intends to get rid of more parliamentarians who refuse to toe the party line. Only a prompt reaction now to the Gaulieder affair will stop this. And I can assure Mrs d'Ancona that it is a good thing that the chairman of the Joint Parliamentary Committee has reacted in this way, but Parliament needs to react as a body and we must urge the Commission and Council to bring this matter to the notice of the Slovak authorities without further ado.
Mr President, like Mr Eisma I am a member of the Delegation of the EU to Slovakia, the Joint Parliamentary Committee, and I have just received a copy of the letter from our chairman Mr Bösch to his opposite number, Mr Huska, expressing grave concern about the developments which have taken place. I do not think anybody in this House would see it otherwise.
The question is whether we support Mrs d'Ancona's position and say: yes, let us investigate and let us express the strength of opinion, but let us not prejudge. For example, Mr Posselt - who was quite right in saying that we should not mix up apples and pears - nevertheless made allegations about all the committees in the Slovak Parliament being controlled by the government, with no opposition members. That is a change which we have already managed to achieve: the opposition is now on all these committees. So it is sometimes counterproductive to tar everybody with the same brush, because then there is resentment in Bratislava, rightly, of the ignorance on which some of these assertions are based.
I do not want Parliament to adopt resolutions based on either ignorance or unsubstantiated assertions. That is why, I understand, the Socialist Group will abstain on this matter, and so will we.
We want to have a proper, positive dialogue with Slovakia, because we want them in the European Union, and we do not want them to be cast out as pariahs.
Ladies and gentlemen, I have the impression that I heard a disturbance from the visitors' gallery. If that was the case, may I advise them that our Rules of Procedure strictly prohibit any demonstration in the visitors' gallery. So I ask them to maintain silence because otherwise I shall find myself obliged to ask Parliament's ushers to clear the visitors' gallery.
Having said that, ladies and gentlemen, I must inform you that, with Mr Macartney's speech, we have used up all the speaking time allocated to these sixteen motions for resolutions on human rights. I therefore invite Commissioner Marín to take the floor.
Mr President, I shall reply to the various resolutions on human rights in the order that Parliament has debated them. First, the resolution on Honduras. Naturally the Commission congratulates Parliament on this resolution which highlights the effort that is being made by the Honduran authorities to ensure that juvenile detainees are separated from adults in the country's prisons. We think the incarceration of children along with adults constitutes a real problem for that country. But the Honduran government is conscious of the problem and has asked the Commission for assistance in resolving the situation.
The expert mission that visited Honduras at the beginning of 1996 to study the aid options was able to assure itself of the Government's determination to take appropriate measures to separate children from adults in the prisons and to provide specialized institutions so that these children will be safe from physical abuse. Once these guarantees had been obtained, naturally, the Commission approved a project specific to this issue, with a global approach which involves strengthening the official bodies responsible for the problems of minors in Honduras as well as the NGOs which protect children.
The Commission is confident that President Reina's government will continue to seek solutions to the situation and adopt the measures necessary to prevent any repetition of minors being locked up with adults. In addition, the Commission will go on supporting those efforts and the legislation to achieve that aim. At this point I would like to mention that the Honduran Government recently approved a children's code and our project will also directly facilitate awareness and application of this code of child protection.
As regards Romania, the Commission is fully aware of the problems Romanian street children have recently been facing. The situation is relatively new, dating from the last four or five years, but of course it is not exclusive to Romania as the last UNICEF report so clearly highlighted.
In response, the Commission has already included this problem of street children in the indicative multi-annual programme for Romania and, of course, a decision was taken to provide aid specifically for this purpose. We will continue to provide support for the improvement and reform of the child protection system in Romania through counterpart funds, to which ECU 21 million has been assigned, arising from the sale of food aid between 1990 and 1996. Obviously the Commission has urged the Romanian authorities to continue committing counterpart funds to this purpose.
On Turkey, as Members are aware, the Commission's report of 9 October, on the progress of relations with Turkey since the entry into force of the Customs Union, already highlighted the deterioration in the human rights situation in Turkey throughout 1996. The report ended with a clear call to the Turkish government to start taking positive measures again, with a view to improving the human rights situation and deepening the democratic process. At his recent meeting with Mrs Çiller, Commissioner van den Broek again reiterated the need for Turkey to move forward in that direction.
Specifically on the adoption of a law on the press, it is important to point out that the Government is still discussing a bill, so it has not yet gone to the Turkish Parliament. Apparently some of the provisions of this bill have been leaked, and they have aroused strong protest in Turkey, as has already been mentioned.
Another specific problem is the recent expulsion from Turkey of the Danish subject, Mr Søndergaard, a member of the Folketing. In principle, the information the Commission has been able to glean indicates that the official reason for the expulsion - as put forward by the Turkish government - was that his papers were not in order: Mr Søndergaard's passport had expired and he did not have a Turkish entry visa.
However, this formal position, which of course relies on the information supplied by the Turkish Government, should not cause us to overlook the reason we think led to Mr Søndergaard's expulsion from Turkey. We suspect the ban was due to the Danish MP's idea of making contact with the leader of the PKK, Mr Ocanan. Although the Commission has always condemned the PKK, in line with the policy of the European Union and several Member States which have also banned the activities of that organization on their territory, we nevertheless deplore the fact that Turkey opposes entry into its territory by Member States' MPs on such grounds.
As regards the resolution on Croatia, I would like to reiterate what was said at the recent conference on promoting the peace process in former Yugoslavia through the communications media. Radio 101 was represented at that conference, held in Brussels on 29 November, in fact it was represented by its director. Over the last two years the Commission has contributed a total of ECU 9 million to various projects benefitting communications media. In 1996 ECU 200, 000 was allocated to Radio 101 to purchase new equipment. This assistance to the independent communications media in former Yugoslavia will continue in 1997 with an allocation of ECU 10 million. A legal framework was drafted in Croatia with the cooperation of the Council of Europe, but the changes that have occurred recently in relation to Radio 101 demonstrate that there is still much to be done.
We think Croatia must comply with the terms of its membership of the Council of Europe. The establishment of future relations between Croatia and the Union will be linked, among other things, to respect for the freedom of communications media, and now that the European Union is working to establish relations with the countries of the south east of Europe in the context of the regional focus, the position of the communications media in those countries will need to be taken very much into account.
Freedom of communications media, freedom of expression, is one of the fundamental factors for developing these relations further. And in this respect confirmation of this broadcaster's temporary licence is awaited from the Croat government, and in our view that means the station should be granted a permanent licence.
I end with the resolution on Slovakia. The Commission supports the European Parliament's initiative to debate the current democratic deficiencies in the Slovak Republic, in particular condemning the expulsion of Mr Gaulieder from the Slovak Parliament and calling for his immediate reinstatement. I want to inform the European Parliament that during the meeting of the European Union-Slovakia Association Committee, just yesterday, a statement was made on this case on behalf of the European Union. The statement says that the European Union has noted the events of 4 December in the National Council of the Slovak Republic, culminating in the expulsion of a Member of the Council against his will. This action appears to be contrary to the Slovak constitution and would be in contradiction with the parliaments of the associate members. The association committee recalls, once again, the criteria of association established in the Copenhagen statement and in the European agreement between the Union and the Slovak Republic, and hopes that the National Council of the Slovak Republic will take note of the concern of the European Union.
The Commission has also been informed that the case has been referred to the Slovak Constitutional Court, which will have to rule on whether the decision of the Slovak Parliament was constitutional. The Commission takes the view that - while awaiting the decision of the Constitutional Court, which will rule on the matter in a sovereign and independent manner - an immediate decision should be taken to reinstate Mr Gaulieder as an MP.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-1375/96 by Mr Dary and others, on behalf of the Group of the European Radical Alliance, on the situation in Algeria; -B4-1385/96 by Mrs André-Léonard and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Algeria; -B4-1393/96 by Mr Colajanni and Mr Pons Grau, on behalf of the Group of the Party of European Socialists, on the situation in Algeria; -B4-1404/96 by Mrs Sierra González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in Algeria; -B4-1421/96 by Mr Cohn-Bendit, on behalf of the Green Group in the European Parliament, on the political situation in Algeria.
Mr President, on behalf of the Group of the European Radical Alliance, I condemn in the strongest possible terms the form of terrorism being practised in and exported from Algeria, especially when it is exported to my own country, as we have once again had occasion to deplore in recent days. Let us be quite clear about this: nothing, absolutely nothing, can justify or even explain this blind terror and the violence directed against human bodies and minds.
Having said that, I am not sure that it would be fair to dismiss, as our joint motion for a resolution does, both this barbarous terrorism and the Algerian government. Certainly we deplore the democratic shortcomings, the restrictions on various freedoms and on the organization of an appropriate referendum, but I personally do not believe there can be any favourable outcome to this tragedy in the vicious circle of Algeria. The humanitarian values on which our international law is founded are routinely violated in Algeria. I should like to see Europeans, and all those interested in the future of Algeria, establishing a presence through the press, through the NGOs, or even, as far as the European Union is concerned, on the occasion of the negotiation of the agreement with Algeria, a physical presence in that country and intervening between terrorism and its inevitable repression.
Mr President, as we all know, the Algerian situation is giving serious cause for concern. In the cities and in the countryside, violence is ever-present, with an endless sequence of acts of revenge and terrorism.
In recent months, atrocities have taken the lives of hundreds of civilians, including women, children and intellectuals. The bombing of the RER in Paris was undoubtedly the work of the GIA and bears witness to an escalation of the most loathsome savagery, a savagery which is both inexcusable and despicable.
The incitement to intolerance practised by many fundamentalist leaders is responsible for the terrorism in Algeria. The Algerian government must not confine itself to eliminating acts of violence by the security forces. The result of the referendum is not going to solve the problem, even if the 'yes' vote was as high as 85 %. Because how was that result obtained? Nor will the banning of Islamic and regionalist parties, a total gag on Parliament and the laying down of conditions for winning over the nomenklatura offer any hope of improvement.
With a turn-out of less than 30 % - a long way short of 85 % - and a 'no' vote registering 70 % the Kabylie is certainly the most flagrant example of an ethnic split, though not alas the only one. The institutional dictatorship established by Amin Zéroual is most likely to bring about general disenchantment and despair, and so inevitably worsen the spiral of violence.
Mr President, I want to express the Socialist Group's support for this joint resolution on the very complex issue of Algeria. The Algerian question is causing us all anguish and concern, because radical fundamentalism is destroying the social fabric and co-existence in that country, with a degree of intolerance that is hurling it into a black abyss.
But at the same time we are concerned about the measures the authorities are adopting to eradicate this terrorism. We know that the fight against this blind terrorism is tremendously complicated and difficult, but that does not mean we can forget that methods utterly and completely alien to respect for the most elementary human rights, not only do not eradicate terrorism, but give it wings to survive and grow.
We are also concerned about the terms in which the last referendum held in that country was approved. There are aspects which have a decisive impact on democracy and human rights. The imposition of Arabic as the only official language when there is a sizeable minority of Berbers, and the sweeping presidential powers, prompt fears of the establishment of a dictatorship by pseudo-democratic means.
We know that Algeria's problems have to be solved by the Algerians themselves, but in maintaining relations between the European Union and Algeria and in the new framework for those relations, Europe must not forget that its own essence is based on democracy and respect for human rights, and it cannot turn a blind eye to a situation which flouts the most elementary standards of universal democracy.
Mr President, the referendum on constitutional reform held in Algeria on 28 November must pave the way to parliamentary elections. Although we have no desire to intervene in Algeria's internal affairs, there are nevertheless many questions that have to be asked about that referendum, which strengthens the powers of the president, prohibits the formation of political parties based on religion or region, and makes no changes to the family code, in which discrimination against women is retained. The official media have imposed deliberate censorship on those who oppose the referendum, while many factions have boycotted it, denounced the irregular voting practices and disputed the results.
Unfortunately, the referendum has not put an end to terrorist violence, which has just claimed many more victims near Blida. My group once again utterly condemns the perpetrators and instigators of these terrorist outrages, some of them directed against our own country. Under these conditions, how can we tolerate a situation where those responsible for terrorist activities are still being given refuge in the territory of certain Member States, where they set up networks to provide logistical and financial support for terrorism?
It is a matter of urgency for every Member State to take the necessary steps and step up cooperation in order to dismantle these networks. Although the Algerian government has taken measures to combat terrorism, and those measures are producing some results, it must avoid any backsliding and ensure that democratic freedoms and fundamental civil rights are respected. The struggle against terrorism by the forces of order must go hand in hand with initiatives to encourage the opening of a genuine dialogue with all the forces of democracy, so as to arrive at a political solution enabling the Algerian people to establish a democratic state under the rule of law.
My group welcomes the opening of negotiations between the European Union and Algeria with a view to an association agreement. To prevent that agreement being founded solely on free trade and economic competitiveness, it must first respect Algeria's economic and social choices, and secondly take due account of the opinion of the political, union and professional organizations.
Mr President, I have the impression that Parliament views the situation in Algeria rather differently from the European Commission. One Dutch quality newspaper reports our Commissioner Marin, during a visit to Algeria, as not only pledging a lot of money to improve the country's economic structures but also as saying that the referendum provided a moment of hope and that the people had given a clear answer. I wonder, Commissioner, if you are aware that the turnout at the referendum was probably only 30 to 35 %, or so it is said by some Western European news agencies? I wonder if you are aware that not a single copy of the new constitution in Algeria on which the citizen was required to vote in this referendum was previously available to him? I wonder, Commissioner, if you are aware of the fact that opposition parties had no chance at all to put their case via the media in Algeria prior to this referendum?
I think it is most important that we should not just condemn the terrorism of the FIS, which is of course totally unacceptable, but that we should also emphasize that this referendum merely places Zéroual more firmly in the saddle and brings democracy no closer. I think that Europe and the European Commission must make sure in its Euro-Mediterranean association agreement that the human rights clause is enforced and does not remain a dead letter. Because we know that dialogue in Algeria is sorely needed, and I think we must give a lot of effort to it, but you have to expect when that dialogue comes about and when fundamentalists are part of the government that the first thing to be sacrificed will be women's rights. I think that we as the Union must make sure that this does not happen.
Almost five years ago in January 1992 the first democratic parliamentary elections in Algeria were overturned in the name of democracy by a military coup d'état. Since then the country has been trapped in a spiral of reciprocal terror. The outlawing of religiously motivated parties and the terror waged against the Berber peoples will not improve things, I think, quite the contrary. And I fear that the approval of a woolly resolution in the European Parliament will do nothing to resolve the problems in Algeria.
And I would just like, without the slightest illusion, to take this opportunity of making two observations. After colonial rule ended the socialist FLN dictatorship in Algeria was flooded with French and European aid. Notwithstanding that aid Algeria has changed over a 30-year period from a relatively wealthy and prosperous country to an almost backward developing country. And European feelings of guilt after the end of colonial rule have done great damage in other places as well as Algeria. Zaire and Rwanda bear witness to the responsibility of my own country in this respect.
Secondly, those who gave the Europeans a choice in the early 60s between la valise ou le cercueil , pack your bags or go home in a coffin, are the very people who are now seeking asylum in Europe on a massive scale and the reality now is that the Algerian war is being imported into mainland Europe. But the bombs in France remain small beer compared with the enormous demographic, cultural and political time bomb which the millions of nonEuropean aliens on our continent represent. The European Parliament cannot stop the war in Algeria with a resolution. But we ought perhaps to do our best to help defuse the time bomb of immigration in Europe whilst we still can.
Mr President, naturally the Commission, like the European Parliament, is following the development of the political situation in Algeria with close attention. Since the presidential elections in November 1995, the European Union has been urging the Algerian Government to bring politics back to normal, through dialogue between all the parties opposed to violence. That aim of peaceful dialogue continues to be our main priority.
The five resolutions Parliament has tabled demonstrate the importance you attach to respect for human rights and fundamental freedoms in Algeria. We share your concern, in terms of both the general framework of the new Mediterranean policy and the association agreement we are negotiating with Algeria. Let me make three comments in this regard.
At the multilateral level, the political commitments made at the Barcelona Conference include, in particular, the willingness to develop a state of law and democracy, and to respect human rights and fundamental freedoms.
At the bilateral level, when we begin the coming negotiations with the Algerian government with a view to signing a new association agreement on the basis of the mandate from the Council of Ministers, the Commission will also have to speak of respect for democratic principles and human rights, because that is central to the new EuroMediterranean policy.
I want you to know that we shall be facing a very difficult task because, as the majority of Members of Parliament have pointed out, the situation in Algeria is complicated and difficult, and our position - I am confirming what some Members who spoke earlier have said - after the referendum and regardless of any judgement that may be expressed on its value, after the presidential elections and before the general elections to the national parliament in the first half of the year and the local elections in the second half, is that national dialogue can actually make the coming year a time of hope for a normal situation to be at last restored in Algeria.
I understand from the remarks you have made that in the view of the European Parliament voting should be perfect, open, participatory, clear and transparent in each and every corner of the planet. But as I have said, the situation in Algeria is highly complex and difficult. At this moment democratic rights are subject to permanent threat from terrorism, so I think we must retain a certain degree of understanding and allow national dialogue to become possible and to develop, leading to a situation next year in which the general elections can be held and can offer hope to Algeria.
Many thanks, Commissioner, and I hope God is on your side.
The joint debate is closed.
The vote will be taken at the end of the debate.
The next item is the joint debate on the following motions for resolutions:
B4-1346/96 by Mrs André-Léonard and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the crisis in eastern Zaïre; -B4-1367/96 by Mrs Baldi and others, on behalf of the Group Union for Europe, on the situation in Zaïre; -B4-1392/96 by Mrs Sauquillo Pérez del Arco and Mr Pons Grau, on behalf of the Group of the Party of European Socialists, on the peace process between Rwanda and Zaïre; -B4-1405/96 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left on the situation in eastern Zaïre; -B4-1417/96 by Mrs Gunther and others, on behalf of the Group of the European People's Party, on the situation in eastern Zaïre; -B4-1428/96 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on the situation in eastern Zaïre.
Mr President, the crisis in eastern Zaire is far from over. The entire world is trying to convince itself that the return of some five hundred thousand Rwandan refugees to their native country will put an end to the conflict, but that is just not so. The fighting taking place in and around the Kivu is such a source of anarchy that it could have repercussions throughout the Great Lakes region. Just one month ago, in this very House, we were stressing the inability of the international community to prevent the terrible tragedy of the refugees and displaced persons.
That inability to act demonstrates the deep-seated crisis affecting the United Nations. Since only the Security Council can decide to send a peace-keeping force, the European Council must continue to use its influence to ensure that that is done without delay, because any delay is likely to aggravate what is already an explosive situation. In that powder keg of a region, there is still hope: efforts must continue to reintegrate the refugees, to reestablish and rehabilitate the legal systems, making them independent and just, and, finally, to intensify the efforts to achieve a dialogue which will give the peace process chances of success.
Mr President, ladies and gentlemen, the tragic events and intensified fighting in eastern Zaire, the stage of continuing, violent encounters between rebels and soldiers, show no sign of easing. The whole international community must take coordinated, coherent action, involving everyone who has a particular interest in the Great Lakes region and wishes to set a peace process in motion.
The multinational force requested by the Organization of African Unity must find in the European Union an active partner enabling this terrible crisis to be resolved using appropriate means and actions. Only coordinated action by the EU, the UN and the OAU will lead to a solution. Humanitarian aid must reach those who need it, in every part of the region, without discrimination and without interruption; immediate action is needed, especially to repatriate Rwandan refugees, whose number will soon be around one million. It is a huge problem: we also have to bear in mind that the process of reconciliation in Rwanda is very difficult, because of the obvious implications of Hutu and Tutsi living together; both have been traumatized by the tragedy they have lived through over the past few years, and both are living in a very tense climate.
It is vital that those responsible both for the genocide of 1994 and for the current massacres are found and tried as soon as possible. The Union must step up its financial and technical efforts, particularly by sending out European observers, to promote the restoration and reform of the Rwandan legal system. The trials are likely to start soon, and yet there is a shortage both of judges and of legally trained staff who are able to work with and apply the new penal law that was passed on 30 August 1996 by the transitional National Assembly, which introduces various principles that should, we hope, guarantee first of all respect of human rights and justice.
It is important that the 83 000 detainees currently being held in Rwanda's overcrowded jails have a fair trial. If they do not, there is a risk that a climate of hatred and revenge will be established, which could make this conflict neverending. The International Tribunal in Arusha must also be able to perform its functions so that the authors of crimes against humanity can be brought to justice.
If there is to be stability in the country, the homes destroyed during the war must be rebuilt as soon as possible; the health system must be made efficient and functional, since there is a shortage of medical staff and paramedics, and hospitals need immediate repair work, with logistical support. Epidemics and AIDS are on the increase in this part of the world. Even basic infrastructures require immediate action.
This situation, that I saw with my own eyes just last week, calls for immediate targeted and coordinated action to restore peace and stability in the country. I call on my fellow Members to make a serious commitment to solving this crisis, including by promoting an international conference in the Great Lakes region - a conference involving all the countries concerned. We must commit ourselves resolutely and deeply to finding a real solution to this problem.
Mr President, in the story of the mountain giving birth, between deathrattles and earthquakes it brings forth a mouse. Something like this has happened to the international community in the Great Lakes conflict.
We find ourselves with a mouse of 300 soldiers, useless to the refugees, after obtaining authorization from the Security Council to launch a humanitarian intervention, after obtaining a common position from the Council of Ministers supporting that intervention, and after achieving, for the first time in history, coordination between ECHO and the CFSP to bring in the necessary resources - specifically the release of ECU 10 million on the same day as the common position was adopted. I congratulate Commissioner Bonino on that.
But I also want to inform her of my concern, because the decision to contribute ECU 2.5 million to the special United Nations fund to finance the participation of African states in the multinational force has not been implemented.
The situation continues to deteriorate with the spread of the war inside Zaïre, the expulsion of refugees from Tanzania and Uganda, the slaughter of refugees lost on the battlefields and the waves of displaced Zaïrians fleeing from the war. Against of this backdrop Mr Spring, the Council's representative, seemed like Alice in Wonderland yesterday, talking about the voluntary return of the refugees, their peaceful resettlement, and the democratization of Zaïre, when it seems that none of the states have any intention of dealing with this issue at the Dublin Summit.
Reality is different. Reality calls for two types of measures to be implemented. First, humanitarian measures to put an end to the human crisis - we have the necessary resources for that - involving getting the aid to the civilian population and drawing up reconstruction and rehabilitation plans for those returning to their homes. Later, development projects should be set up. The NGOs are willing to do all that; the role of the Council and the Commission is to facilitate their task.
Secondly, the Council of Ministers needs to take political measures: promoting a regional peace conference, supporting democratic processes in those states which still have an anti-democratic regime...
(The President interrupted the speaker)
Mrs Sauquillo, I am not going to stop you speaking, but I do ask you not to rush. You have used up your time, but if you rush you threaten the health of the interpreters who could die of breathlessness. Finish, Mrs Sauquillo, but finish calmly.
Mr President, I hope you will give me the time you just used up so that I can continue.
I repeat, political measures by the Council of Ministers should include promoting a regional peace conference, supporting democratic processes in all the countries in the area - and that means withdrawing support from the anti-democratic regimes which have been propped up for years by our own countries. It is also necessary to lay the foundations for a balanced distribution of power between the various ethnic groups, with a system to protect minorities, and control of arms sales in the region, with European Union cooperation to make the controls effective.
And, finally, I want to ask the President of the Commission and the President of Parliament to raise this matter in their speeches at the Dublin European Council at the end of this week.
Thank you, but let me give you one more piece of advice: after asking for so much, ask your group to give you more time as well.
Mr President, unlike previous speakers I am going to resist the temptation to go through the whole catalogue of demands. Apart from anything else, it's often rather unsatisfactory to do so in the subjunctive. We are, let's face it, confronting a somewhat unusual situation in Zaire where the ultimate effect of humanitarian aid has been to produce a humanitarian disaster. We have allowed vast numbers of people to congregate, donated as much as a million dollars a day for food, but the end result was not what we were calling for - rapid progress with disarming the militias and troops in those areas. We pointed out as far back as a year ago that the government in Zaire seemed unwilling to proceed with demilitarization, and that then led to this catastrophe, the more so since the military leaders have not even concealed their intention of regaining power by force in Rwanda and Burundi.
On the other hand - and this, too, was heard in this House - we may not have given sufficiently thorough consideration, Commissioner, to the fact that there may be other alternatives somewhere between absolutely voluntary repatriation and the view you accused me of holding last month when you asked me if I was in favour of starving out the camps - some way of increasing pressure to decentralize these mass gatherings of refugees. That might perhaps be an indicator for the future.
Now, once again, the danger exists that all we do is supply these enormous numbers of people with the absolute essentials. But the critical question is this: how are we going to induce Hutus and Tutsis to live together in peace? We must find an answer to this, now, if we are to solve the problem for the future rather than just postponing it.
Commissioner, ladies and gentlemen, today's resolution is a rehash and rather than speaking for one minute I am requesting one minute's silence in memory of the thousands who have perished in Kivu as a result of criminal negligence, in the first place by the United States and in the second place by the Union.
(The House rose and observed one minute's silence)
Mr President, I think we have several pieces of evidence before us. The first is the weakness of the European Union's preventive policy. If I am not mistaken, we have adopted 23 urgent resolutions in the course of this year, predicting and condemning what was going to happen in Rwanda and the Great Lakes area. All of it could be foreseen. Anyone supposed to know anything about the situation should have known that. The fact is the measures that have been taken have had no effect.
But the strangest thing is that we are also seeing weakness in something we have always been quite good at: implementation. We have the material resources, we have the institutions, but we are incapable of solving the problem.
So reform of the institutions is clearly necessary. Nothing is more costly than lack of policy. And something has to make up for lack of policy. Another thing that needs resolving, and other speakers have already referred to it, is the sense of impunity. If we do not get rid of this sense of impunity, the same problem will continue to crop up year after year. There is the International Court of Arusha. That court should be given the resources it needs to be able to act. We have a United Nations resolution but we are incapable of deploying the 10, 000 soldiers that resolution authorized. Instead we dump responsibility for fulfilling the humanitarian and military role on the voluntary agencies. I do not think they can be expected to do more for the same money.
So a plan for the area is needed. We must recognize that the majority of the refugees are now in Rwanda. Rwanda has a government, and we have to talk to that government and work in coordination with it.
Finally, Mr President, we are now right in the middle of another problem, the civil war in Zaïre. I am very much afraid someone may be tempted to reintroduce neo-colonial policies. The strict vigilance of this Parliament must prevent that happening.
Mr President, ladies and gentlemen, it is true and it has been said that we have been warning of this for months and have been speaking out so that Commission and Council would hear us. We have said that following the genocide in Rwanda new and very serious armed conflicts were brewing in Central Africa. Unfortunately, so far our pow-wows here, our interventions, have produced little by way of results. But last month we approved an excellent text. A month ago, and in diplomatic circles it was regarded as the best thing published so far. But today we feel ourselves obliged to intervene once again, because what is going on now, the war, the persecution of refugees in Eastern Kivu which is now moving into the interior of Zaire forces us to speak out again. This war is taking on the aspect of an imperialist venture and figures from the Cold War era are emerging. We thought such figures had passed into history.
I think that we in Europe accepted an excellent principle when we approved the Helsinki Final Act in 1975: no altering of borders by force of arms; no acceptance of armed force as a means of altering or violating borders or invading other territories. This is a sacrosanct principle which we as the European Union should uphold worldwide. But we are seeing invasions and alterations of borders. I thus call on all those who still retain some belief in preventive diplomacy at this time to work to secure an all-in programme; there must be no extension of the conflict in Kivu in Zaire; a cease-fire must be declared; the occupied areas should be evacuated; an international multinational force should be assembled and moved to the area; we should do everything possible to get the countries in the Great Lakes region to accept the peacekeepers and call a conference of the Great Lakes countries, to establish the responsibility of all the parties, including the Arusha court, and to ensure that the United States and Europe - and I am calling on the Member States of the Union - do everything possible to secure peace, tolerance and perhaps a little more prosperity for the dark continent of Africa. It is not primarily you I am addressing, Commissioner, but rather the Council and Member States, because it is they who must take the decisions.
I am glad to see you here, Commissioner. We have no complaints about you, quite the opposite, you have shown courage and insight in recent months. You and the European Parliament were of one mind. It was not just dangerous, but laughable too to think that things would come right of their own accord in Rwanda, and in Burundi and Eastern Zaire too. Of course international intervention was an absolute must, an obligation, and we did not do what was necessary. So I am glad to see the European Parliament once again calling for some form of international troops to be sent. We really must try to do something to resolve the humanitarian problems in Eastern Zaire and to smooth the way for the refugees to return.
The international court in Arusha must also be strengthened, as Mr Pons Grau has already said, to ensure that justice prevails in the Great Lakes region on a lasting basis. For more than two years this House has been calling for preventive diplomacy. This has become such a strange term that we need to check the dictionary to be sure of what we mean by it. Preventive diplomacy and humanitarian intervention in the Great Lakes region. At the moment we purport to be good organizers on paper but in reality this Parliament, still thwarted at every turn by the Council, is still struggling. I hope to goodness and I pray that around Christmas time we may again get a true saviour in the form of an international intervention force to prevent further trouble in the Great Lakes region.
Mr President, first of all, I should like to welcome the patience that has been shown to speakers - a patience I hope will inform the second half of this session.
Mr President, ladies and gentlemen, I, too, should like to share in expressing this Parliament's delight at the presence in the House of Commissioner Bonino, whose courage, perseverance and determination have endowed the European Union with a position and presence that other institutions have been sadly lacking in this crisis. So, I am very happy that it is you, Madam Commissioner, who is here today to discuss such a distressing and politically delicate issue. It is a month since a policy decision was finally taken by Parliament, with great difficulty and thanks to the efforts of the Commission and its representative, Mrs Bonino. That decision has not been acted upon. Which is why our Group has tabled an amendment that I ask Members to examine and, if possible, vote on as a matter of urgency. Our amendment simply asks that, tomorrow, at the European Council in Dublin, Heads of State and Government take the time to discuss the situation in Zaire at the highest level, including the political aspects.
I truly hope our amendment complements and completes this excellent resolution, for which I shall certainly vote later.
Mr President, ladies and gentlemen, in a debate like today's it is very difficult to find something to say, because, basically, the arguments on both sides have already been put forward. I hope you will understand, therefore, if I add two points which are not directly connected with the motion for a resolution.
First, several speakers have expressed their thanks to Mrs Bonino. I shall add my own thanks, and even go a little further. I believe, Mrs Bonino, that the way in which you have handled this business provides great encouragement, to think that there are still people in this world who do not capitulate when confronted with hopeless political situations, and who do not capitulate in the face of the kind of diplomatic tactics that prevail in the world's capitals and sometimes in international organizations, too.
The staleness of the debate is, indeed, apparent from the fact that tactical elements alone now dictate events even in supranational institutions such as the United Nations Security Council - basic political considerations are a thing of the past. But anyone who, instead of pursuing preventive diplomacy, resorts to delaying tactics is sinking into the swamps of routine politics, and really lacks the visionary power one needs in order to supply solutions to the problems of an increasingly complex world. That, I believe, is one of the great problems that regrettably affect both the United Nations Security Council and the Council of the European Union.
There is a second point I should like to make. We can debate at great length in this House, but we Europeans, and many of the Member States of the European Union, must bear in mind that the causes of the situation we are deploring here today can be found close to home. The African tragedy, not just that of the Great Lakes but the tragedy of many other parts of Africa, has its origin in the policy pursued by some Member States of the European Union. So we bear a special responsibility, and this Parliament has expressed that responsibility more than once in the past and has called more than once for that responsibility to be accepted. The Commission, represented by Commissioner Bonino, is accepting its responsibility. The fact that the Council of Ministers is not doing so really does show how lamentable the attitude of the European Union governments has now become. I believe therefore that this Parliament must never weary of pointing the finger, as we are doing in this motion for a resolution, and saying that the governments of our Member States bear some of the guilt for what is happening in Africa.
Ladies and gentlemen, that speech from Mr Schulz brings speaking time to an end and I am going to invite Mrs Bonino to take the floor, but first I want to thank her for the effort I know she has made to be here with us today.
Mr President, honourable Members, first of all, without in any way wanting to cast doubt on the value of this debate, I should point out that it is a repeat of the debates we held a few weeks ago. I don't recall whether it was on the 8th or the 10th or the 12th of November, but I admit that nothing has happened since. By which I mean that nothing has happened here .
I am sorry to say, however, that a great deal has happened out there. Although it is true that hundreds of thousands of refugees have been able to return to Rwanda - and it goes without saying that we are going to help them, that we are going to be there and indeed have been there for two years - I must point out to you that there are also, lost in the Kivu, several hundred thousand more refugees whom we cannot help.
I get the impression that the press, and even the speeches made here, make us forget certain things. I should like to see articles on the difficulties of this repatriation, which is hardly surprising when you think that, in the space of 24 hours, 400, 000 or 500, 000 people went back - not that anyone counted them - and that a decision has just been taken to bring back another 500, 000 who were in Tanzania. In this connection, I have just been informed that several thousands of these refugees who were regarded as having returned to Rwanda are in fact fleeing into the interior of Tanzania. I should also like to recognize that the fact that no one is permitted to return to the Kivu - not the aid workers, not the journalists - raises a problem because, as is common knowledge, no pictures means no news and no news means no headlines, which is how public opinion gradually slides into indifference.
So the spotlights are trained on Rwanda. And that is as it should be. The point at which I cease to agree is the point at which we, the aid workers, are accused of inflating the figures. In this connection, I should point out that there is in fact a reverse trend, a trend towards minimizing the figures for the sake of a clear conscience when the numbers add up. But who is it that minimizes them? People who know what they're talking about. Because it is understood that we don't know what we're talking about - we've only been out there for two years. No, those who put forward these views were not out there to verify them. And suddenly they say to us, ' After all, you know, there are barely 200, 000 people lost in the Kivu.' So is there some new rule, some new criterion for humanitarian conventions which lays down that the tolerance threshold is now set at 200, 000 or 300, 000 or 400, 000?
This is a situation that worries me. I worry about the fact that no one is really talking seriously but, as I have just learned, there is to be another meeting, tomorrow, Friday, of 14 countries which are supposed to be participating in a multinational force, 14 countries which are spending their time wondering about exactly how they should participate and have still made no move. After so much careful thought, they are eventually going to be in a position to mount an expedition which is perfect in every respect, theoretical and practical. I just have this feeling, personally, that they may be a little late.
Secondly, ladies and gentlemen, the Commission has no doubt about the need for a multinational force, without which no aid can be provided. I am also glad to hear a debate on the humanitarian aspect, which is very valuable in itself, because it may help to improve our actions and our effectiveness. For two years we have constantly been emphasizing how complex this crisis is. Well, a complex crisis calls for a complex response in terms of protagonists and political will.
Nevertheless, there is no escaping the fact that the only protagonists out there were, in fact, the aid workers. Honourable Members can rest assured: it wasn't us that created the crisis because the crisis was already there. Admittedly, aid workers cannot solve crises of political origin. But, Mrs Günther, saving lives is never a waste of time. Another factor that should be borne in mind is that efforts were made to save lives in order to enable others to find political solutions. Well, what has happened? Lives have indeed been saved, but no one has had the courage to look for political solutions.
Bearing in mind everything I have said, I am frankly amazed that the Community should be accused a) of having stayed where it was and b) of having saved people and created the crisis. For that is an argument about values and not about political realities. What ingratitude to the NGOs which, for all their faults, have at least been sincere enough to be there whereas others - who would no doubt have done better - unfortunately were not there, and as I understand it still aren't.
Thank you, Mrs Bonino, and I think you know that when I say that it is not just a formality.
Mr President, Commissioner, I believe there has been a misunderstanding here. I did not reproach you for staying out there to help with the humanitarian activities, but - and you will find the same thing in an OXFAM briefing - I asked you whether, for example, the UN and others who should have taken action here neglected to encourage disarmament. That has nothing to do with what you have been doing, but the reason we have slid into this disaster is partly because those stocks of weapons existed in the camps.
Mr President, there may be a different problem here, but obviously we share the same view. In any case, I believe it is true to say that we have been denouncing this state of affairs for two years and have indeed stressed the need for disarmament, separation, etc. But it is no part of the aid workers' function to separate or arrest people.
Regarding what has been said about the absence of punishment, you must realize that the real problem of the ad hoc court - whose mandate is in any case valid only for 1994 and therefore does not cover the latest massacres - is not lack of resources or funds. Its real problem is that 21 arrest warrants have been issued and that no one can be found to arrest the alleged criminals or to extradite them. And you must agree, surely, that it is very difficult for a court to function in the absence of any defendants.
Thank you, Madam Commissioner.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
As there are six minutes left before 5.30 p.m. and we have concluded our debates, I propose that we suspend the sitting for six minutes.
(The sitting was suspended at 5.24 p.m. and resumed at 5.30 p.m.)
Madam President, ladies and gentlemen, I would remind the House that the time for resolutions on matters which are topical, urgent and especially important must be used for questions which are truly urgent and we have many of them. Today's debate has shown, predictably, that the urgent resolution on Sunday as a day of rest hardly qualifies and our Group will not be voting for this resolution.
I must point out to honourable Members that they did decide to include the subject and, as you know, the Rules do include an objection procedure if it is felt to be necessary.
(The sitting was suspended at 5.50 p.m. and resumed at 6 p.m.)
Votes
Madam President, ladies and gentlemen, the fact that we in this House spend more time on voting than we do on debating is sufficiently well known, but what has happened here in the last fifteen minutes is, in my view, incompatible with the efficiency of Parliament. So I should like to make a proposal which we might perhaps take to heart in the second half of our electoral period. If we state in Thursday's agenda that the votes we have been unable to complete at midday will be taken immediately following the votes on the topical and urgent debate, then every Member will know that voting will take place immediately afterwards. Then we should not waste as much time as we are at present.
Mr Schulz, I think that is a really excellent suggestion. My embarrassment really arose from the fact that today's agenda quite clearly says 'votes' at 6.00 p.m. In the circumstances, clearly, a Member would have been entitled to complain if the votes had resumed earlier.
I think you are absolutely right, Mr Schulz, and we shall adopt your suggestion. Next time the agenda will say 'continuation of morning votes after the votes on the topical and urgent debate' . That will ensure that we do not waste time. Thank you for your constructive suggestion.
Ladies and gentlemen, I was going to say, to ensure that everything is completely clear, that as soon as we have finished voting we shall move straight on to the debates on Mr Megahy's and Mrs Banotti's reports, without any need to suspend the sitting.
Madam President, I would like to refer to this morning's sitting, and I do not really want to describe it as chaotic, but it did seem pretty chaotic to us, mainly because of the translations. The President's papers were in German. It is incredible that the President should be forced to use a language she is not fluent in. This must not happen again. And there must be no repetition of the failure to distribute all the translations of all the reports in all the official languages of this House, because of lack of translators or lack of time.
Having said that, and given that the vote on this report was postponed because the translation was not available in Finnish and Swedish, I want to ask the President if the vote on this report this morning is valid. And if it is not valid, what rule is that based on?
Ladies and gentlemen, I am bound to concede that today has been rather disorganized. That being so, I see no point in making matters worse, and I feel we should move on very quickly to continue this morning's votes.
As far as I am concerned I admit that the situation was unexpected, but I was very glad to have the opportunity to familiarize myself with the German language thanks to the vote on this report. Please accept my assurances that I fully understood what I was doing.
Madam President, in accordance with the initiative taken on the first day of this sitting of the European Parliament, when we asked for this report to be removed from the agenda, we now ask that it be referred back to committee for the same reasons - reasons that have been strengthened by the tone of the debate that has taken place. We said that, because of an excess of zeal on the part of the rapporteur, and certainly not because of any lack of goodwill, the report has created such confusion that it fails to indicate the appropriate way of integrating the CCEES into the European Union. This means there are dangers concerning protection of the Community preference, correct application of the principle of subsidiarity and even the criteria, which the report anticipates, governing an overall reform of the CAP, which we cannot consider here. In accordance with that proposal, therefore, we request that the report be referred back to the Committee on Agriculture for further research.
Madam President, ladies and gentlemen, I suppose the confusion of recent months may explain why Mr Santini was unable to find his way to the committee, where we could have talked this over. We have spent nearly a year discussing it, very openly and cooperatively and in a spirit of compromise. I can see no possible reason why we should not form an opinion on it now, and I therefore propose that we should continue with our work and be creative.
Madam President, with all due respect to Mr Santini, I take a completely different view in this case. We have discussed this sufficiently, we have had a thorough debate in the House, and now we have to take a decision so that we can exert an influence on the Commission. The plans for the accession of the central and eastern European states must be worked out well in advance. They must be worked out now! I assume Mr Santini fears that what was rejected in the voting in committee will now be restored, but as I see it that is actually a reason to take the vote now, because those articles that were dropped at the committee stage are very important to me. I hope that we may now be able to succeed in the House where we failed in committee.
(Parliament rejected the request for referral back to committee)
(Parliament adopted the resolution)
Madam President, ladies and gentlemen, I should like to express my sincere thanks - starting with you, Madam President, who seem to have a much clearer view of things than I could possibly have imagined.
That was a compliment, don't read anything else into it. Anyway, I should like to thank honourable Members as well: we have launched something substantial here. For a start, we have demonstrated that we don't want a zero rate of progress with the continuation of the structural policy in rural areas. It does us all credit, even though some of us may detect a hint of wormwood in the cup. At the same time -and this I see as particularly important - we have given our new partners in central and eastern Europe a signal, through this resolution, as to what they can do jointly with us. I believe this is a splendid Christmas present for us all, and I thank you once again.
Madam President, a point of order. No 425 which is empty has just voted in that vote.
The vote is closed...
But, Madam President, I insist, No 425 has just voted. The light went on. There is something wrong with our electronic voting system.
We shall have it checked.
(Parliament adopted the resolution)
Madam President, you very kindly said that you would check the allegation of the abuse of the principle of one person one vote. I assume that you have had time to check this. Can you report now? If not, could you let us know how quickly you are going to report because the card that was in the voting machine whose number was mentioned was actually removed by Mr Pasty about two minutes ago. I would like you to know exactly when you are going to report to the House on this because it is a very serious abuse of the Rules of Procedure and can lead to the expulsion of Members for a number of days. I am sure you would want to report as a matter of some urgency.
Mr McGowan, I can tell you that all presidencies of the European Parliament have banned this practice. I want to make myself completely clear! We are currently carrying out the necessary checks with the technicians and you will be informed of the outcome before the end of the votes.
Madam President, one of the successes of the Hänsch presidency has been the elimination of this abuse of certain Members voting more than once in a procedure that has been described to me as 'playing the piano' . You have agreed that there will be an investigation. It is no good having this investigation and then reporting back in January or February of next year. The culprit is sitting in his seat now and I should like to know what you are going to do about it.
The check must be carried out by the technical services. Furthermore, I say again to Mr McGowan that the results of the check that is now being carried out will be known before this evening.
Madam President, I am really sorry but there is an abuse going on. I personally watched Mr Pasty put a card in seat 493 behind him one minute ago. I witnessed that and I put it on the record now.
Madam President, I am very sorry but there is no card there.
It seems that Mr Pasty has taken up conjuring!
I can assure you that we are checking this.
Madam President, it might help the dignity of the House if the Member nearby could explain what happened. We are entitled to more than an attempt at a three-card trick.
Ladies and gentlemen, we are able to carry out a technical check to see whether there is a card that managed to vote all on its own, because that seems to be what happened.
I promise you that you will have the results of this technical check before the end of this evening, and I would ask you please to continue with the voting, because we have not yet finished.
Madam President, I really think honourable Members should not be so petty - they should congratulate Mr Pasty, who has a remarkable turn of speed for a man of his years.
Madam President, we saw an example of a mysteriously jumping card which has now jumped again into the hand of our colleague, Mr Andrews. I am not quite sure where it has gone from there, but it would be interesting to know.
I shall soon be able to give you the results of the technical check.
Madam President, I should like a check to be carried out. There is nobody sitting to the right of Mrs Hardstaff, but the machine voted.
But she is present, there she is.
Madam President, we are all getting tired of this, but can you just instruct the services to actually identify the card which is lying on top of the voting machine on seat 555, which is now in the left hand of Mr Andrews? We have seen that handed from Mr Pasty to Mr Andrews. Can we just check the identity of that card right now and then your investigations can be completed?
(Parliament adopted the resolution)
Madam President, before we begin voting I should like to say what I think about all the amendments proposed by Mr Caccavale on behalf of the UPE Group.
If these amendments had been proposed prior to the vote in committee, I could have incorporated a number of them, in fact all those which do nothing to change the ideas behind the text, and I could have integrated them into the compromise amendments which I proposed in committee. Today, however, it is extremely difficult for me to do the same, which is why I shall propose that all Mr Caccavale's amendments be rejected, so as not to disrupt the balance established in committee with the other groups.
Madam President, I am looking forward to your report because the occupant of 424 is involved in the implications of your report. Could you request that he does not leave the Chamber before we have this report? I think I have just seen him make a dash for the door.
Madam President, I would be very obliged if you would read the name of the card I was accused of voting for twice and have the services check if votes were cast on that card. If you read the name to the House, then I trust and hope that the people who are accusing me of voting twice will apologize and withdraw.
The card that has been handed to me bears the name of Mr Hyland. That may not be the right pronunciation.
Be that as it may, there really was a problem. After this vote I shall give the results of the technical check. There really was a problem, but I am going to keep you in suspense for a little longer.
(Parliament adopted the resolution)
We will vote for this report if Mr Rehder's amendment goes through. In truth, we think that the CAP, the Common Agricultural Policy ought to be reformed more rapidly than the proposed text states. But Mr Rehder is absolutely right in his amendment when he says that it is no longer acceptable that 80 percent of the funds from the EADF (the European Agricultural Development Fund) is directed towards 20 percent of the Union's producers. Mr Rehder's report is at least a small step in the right direction when it comes to reforming the CAP. The reform which was carried out in 1992 must be continued and built upon as soon as possible.
Radical reform of the CAP must take place now that the European Union is to be enlarged. My main proposal is that agricultural policy (and regional policy) should be reintroduced at national level. The Common Agricultural policy is much too wasteful and bureaucratic.
I will vote for Mr Rehder's report as it details, analytically, the problems associated with enlargement of the EU to the East, especially those to do with agriculture and the Structural Funds. It is important that these aspects are included in the discussions on enlargement to the East, as long as the discussion is managed seriously without any propaganda. The report underlines the fact that current agricultural and structural fund policies must be altered if the countries of Eastern and Central Europe join the EU and I agree with this view.
The report also emphasises important environmental and employment aspects, to which I attach great value. But I would like to underline my own attitude, which is that each nation in Central and Eastern Europe must decide for themselves whether their own country will join the EU. Referenda can play an important role in this respect.
Mr Rehder says in his report that 80 % of the subsidies in the EU would go to just 20 % of the agricultural enterprises.
No doubt Mr Rehder will give us proof of this monstrous allegation. In Baden-Württemberg, where I come from, this is not the case. I have just received the latest book keeping figures from the major farmers, arrived at by objective criteria. According to those figures, the gross income per worker in 1995-1996, averaged over 3000 farms, was as follows:
commercial farms: DM 41, 465.00-forage-growing farms: DM 30, 465.00-processing (pigs): DM 42, 359.00-mixed farms: DM 37, 792.00In the case of the cereal-growing farms, 90 % of income comes from the compensatory payments per hectare imposed by the GATT for set-aside, and cereal and oilseed farming. The acreage premiums here were laid down in the Blair House Agreement. There was never any question of subsidies here. Prices have previously been reduced by more than 30 %! As a result of the collapse of beef prices (BSE) and the fall in milk prices, the income for forage-growing farms has fallen to a very low level.
The bull premium is only being paid for 90 animals, and here again the reason was a substantial drop in the intervention price. A farmer who farms 80 hectares has to pay twice as much in health insurance premiums as one who farms 20 hectares. Irrespective of income! This indiscriminate allegation is an insult to farmers in my country. Commissioner Fischler must ensure that this situation is clarified. It is quite unacceptable for a rapporteur to deliver this kind of judgment on an entire profession without naming names.
Mr Rehder's report makes a number of general proposals for reforming the CAP, leaving to one side the establishment of a proper strategy and policy on pre-accession and future membership for the CCEES.
No account is taken of the agricultural, economic and social differences that exist between the various CCEES, nor between them and the EU Member States, yet these differences need to be assessed in reforming the CAP.
The report does not deal with the economic and social impact, either at the regional or the global level, which will result from the integration of the CCEES and the reform of the CAP, together with the additional effects of the free trade area with the Maghreb and Mercosur.
It is not enough to grant aid to the CCEES for the restructuring, modernization and diversification of their agricultural production; the incidence on the European Union's internal agriculture must also be considered because the integration of those countries will mean relative impoverishment for the EU, thus affecting current access to Community development funds.
Recognizing the work done by Mr Rehder, and in view of the amendments approved, we support the content of the report.
My colleagues and I agree with Mr Rehder's detailed report with the following reservations:
the renationalization of the CAP intervention and support mechanisms-and the renationalization of the prices and incomes policycan in my view not be comprehensively and categorically rejected.
I plead in favour of renationalization subject to the condition that, at the same time, the national membership contributions should be reduced in order to bring about the possibility of operating a prices and incomes policy and modifying or extending support and intervention mechanisms locally and in the appropriate regions, having due regard to all underlying natural circumstances and the aspects of sustainability and efficiency.
I should also like it to be added that this approach would make it possible to provide better supervision, and hence also better prevention, of many incidents of fraud and other unsatisfactory aspects.
Berès report (A4-0389/96)
I shall be very brief. I had requested an explanation of vote for the Group of the European Liberal, Democratic and Reformist Party on two reports.
On Mrs Beres' report on universal service for telecommunications: the Liberal Group abstained on this because the definition of universal service was too loose and too broad and references to uncosted funding requirements for such services were too vague.
On the de Brémond d'Ars report, we voted against that report because it is, in effect, going to hinder completely the possibility of liberalizing the postal service, which is not in the interests of the consumer and not in the interests of the internal market.
In the interests of saving time I will not insist on giving any fuller explanation.
In its vote on the excellent report by my colleague Pervenche Berès, Parliament has sent a clear signal to the European Commission on the definition of universal service, more especially in the telecommunications sector.
I shall not dwell on the technical points which were so well brought out by my colleague.
Sharing her own concern for fair and equitable delimitation of the content of the universal service, I condemn the Commission's inactivity. We need the broadest definition possible that can validly reflect a model of society for every European citizen; that is becoming more than a necessity at a time when the Commission is presenting its communication on general interest services, the starting point for thoughts about the future of public services.
Through a strong concept of universal service we shall succeed in maintaining certain principles that are dear to us, such as tariff equalization and universal access to the service.
In conclusion, I strongly support the rapporteur's proposal for the establishment of a universal service fund, which is the fairest way of financing the activities of the universal service.
The planned liberalization of telecommunications on 1 January 1998 will, like all such liberalizations, give rise to fears regarding universal access to the networks and a demand for guaranteed justice in the use of the service, the universal service.
Mrs Berès, to whom I must pay tribute, makes one essential recommendation here: if there must be liberalization, then let there at the same time be an improvement to the universal service and a guarantee that it will be financed.
After all, the Union must do everything possible to ensure, in the telecommunications sector as in all others, that in tomorrow's liberalized market every individual, wherever he may be and whatever his standard of equipment may be, will be able to benefit from access to the telecommunications service on fair terms and at a reasonable purchase price even if this means it has to be regulated. That is the price of progress. We cannot, at the dawn of the information society, sacrifice equal treatment with regard to telecommunications. There is a real risk - everyone knows that. It is essential that Parliament should clearly express its commitment to political regulation of the forces of the competitive, liberalized market. It is essential that the Commission should take due account of these comments and, in the future, draft proposals for directives whose primary interest will be not the industrialists or promoters but the consumers. This applies to the telecommunications sector, and to many other sectors too.
This report on telecommunications forcefully reasserts the need to improve the European public service at the same time as telecommunications are liberalized in our information society. I may add that this measure will give rise to the most argument about the financing of the universal service! We call for the setting-up of a fund to be contributed to by all suppliers of mobile, voice and interconnected telephony services. This should cause a stir in plenty of European capitals and bring another trial of strength with the Commission and the Council!
'There's more to telecommunications than the telephone.' When he's right, he is right... but my old friend Mr Bangemann is overlooking something critical: telecommunications is not just an economic factor but also a cultural and democratic factor of prime importance - in other words, it is always concerned as well with the production of public goods and services. For that reason, this sector requires clear regulation which in all cases will bindingly commit it to objectives such as equality, freedom and solidarity.
I am not denying that private operators can, and should, join in the fun. But there has to be room for public operators, too, which are able to produce efficiently and competitively subject to these binding objectives.
The guarantee of universal service must not be reduced to an insignificant remnant. Accordingly, not just its concept but its financing, too, needs to be described by dynamic, continuously developing concepts!
The counterpart to the public service, efficiency and flexibility, which have been mentioned several times in this debate, is in any case based on nothing more than a doctrinaire a priori . The days when we made it easy for ourselves to adopt a position here are gone: real policy has to be based on historical reality - and that reality cannot be identified sufficiently for the purposes of practical politics by reference to any a priori , which can be translated into English as 'pre-judgment' !
de Brémond d'Ars report (A4-0388/96)
We completely share the view that the Commission ought to retract its proposal. In respect of point 2, we also think that it ought to be possible to stress what has been written in Amendment No 10, i.e. that the EEC Courts have stated that companies may be exempted from the competition laws in the Treaty if this is in the public economic interest.
As usual, it is our view that the advantages of deregulation are being grossly exaggerated.
The Commission's draft communication on the application of the competition rules in the postal sector mean that every country in the EU must open up its postal sector to competition. This is good. The current situation where only some countries have a competitive postal sector is unsatisfactory.
The best solution would be to revert to the Council's earlier position, which included a timescale within which the postal sector must be opened up for competition. Following Parliament's remarks during the first discussion and the failure in the Council to agree on a new joint position, it would appear that such a solution will be difficult to achieve.
In view of the situation which has arisen and as we are in favour of every Member State opening up their postal sector for competition, we have decided to abstain from voting.
I venture to hope that Parliament will take the opportunity presented by Georges de Brémond d'Ars's report to oppose the European Commission's attempt to employ Article 90(3) of the Treaty in a field as sensitive as postal operations.
What a perfect example of the Commission's double standards! On the one hand we have a proposal for a directive on which we adopted amendments by a large majority last May, forcing the Council to adopt a balanced common position, and on the other we have blackmail by the Commission with this 'notice' authorizing it to take unilateral action.
What solution are we to choose, as between acting in concert and acting alone? The postal operators, workers in the postal sector, the European public - none of them can be satisfied with this method. For my part, I think this approach is nothing less than a declaration of war. Surely respect for the rights of an elected assembly is central to democracy?
This notice is no good to anyone, not even to the European Commission, since it contradicts the terms of the proposal for a directive.
There is not escaping the fact that the postal sector must enjoy the benefits of liberalization, and that must be done by concerted action. A codecision procedure has been instituted - let it run its course. This notice must not be allowed to become a sword of Damocles hanging over the European Parliament.
National postal companies have operated in a monopoly situation for a long time. But even within this sector there is currently a entrepreneurial spirit and it is important to develop this.
There are few things more important today than opening up businesses for competition. Experience has shown, in every field, that this is the best way to increase efficiency, create new jobs and reduce prices. These are the results that have been achieved in the areas which have been deregulated and liberalised. This has also been the case in those countries where competition has been encouraged within the postal sector. It is important that these developments are allowed to continue and spread to all the EU's Member States.
The report now under discussion in the European Parliament runs contrary to this view and there is a risk that it will mean that competition will not be encouraged.
The report by Mr Brémond D'Ars deserves to be supported because it highlights Parliament's opposition to the high-handed attitude taken by the Commission with regard to the postal services and in particular, the continuation of the universal postal service.
Parliament has given its opinion on several occasions, upon which it has sought to show the difference between the public utility and others, in particular the social and economic impact that post offices have in peripheral, rural, suburban or urban areas.
It seems ludicrous to me that, at a time when the EU and the Commission are targeting resources towards rural and urban development, bringing forward 'pacts for employment' and other initiatives, that they are also pursuing proposals that will lead to the closure of basic services for communities and lead to significant job losses - all in the name of competition and the single market.
Another game of arm wrestling is under way, the players being the European Parliament, the Commission and the Council, and the stake the defence of the postal services.
Remember what we did on 9 May 1996. We radically amended the proposed directive, allowing mail-shots and cross-border mail to remain under a post office monopoly. The postal services that undertake public sector duties must retain lucrative sectors of business to offset their loss-making activities. We also put back the idea of opening up the post to competition until after 2003, after the adoption of a new directive.
But these decisions have caused problems for most of our governments!
So here we are today, confronted with a second proposal, a 'notice' which seems to us incompatible with our earlier vote! We call on the Commission to withdraw its text.
Privatization at European level is appropriate when the services concerned can be taken on equally well by private operators. However, the mails are far from being just another branch of industry: they provide specific services, whose benefits must be available to all citizens, whether those services are profitable or not.
I am not at all surprised, therefore, that the EU Council previously broke down over the arrangements for the liberalization of the mails. The texts put forward by the Commission are, in fact, so extreme that the Council could not produce a qualified majority in favour of accepting them.
The smaller states, in particular, are (rightly!) on their guard against any tendency to blanket liberalization, which would expose small enterprises to competition from large and financially powerful ones. After all, privatization must not be allowed to lead to a situation where lucrative activities pass into private hands while the national postal authorities are allowed to retain the expensive basic service outside the conurbations.
In this connection, the question also arises of whether the profitable direct mail sector is to be opened up or not. Another important point for small states is how far cross-border postal services are to be deregulated. In this case, the Irish compromise proposal in the Council suggested that if a Member State had a total volume of cross-border mail exceeding 20 %, that sector should not immediately be opened up to competition (a rule which would affect, among others, Luxembourg, Ireland and Greece).
So there are still many problems to be solved before liberalization can be addressed. Any attempt to set binding dates at this early stage (as the Commission, the Netherlands, Finland and Sweden want to do) would be premature.
I therefore see no reason whatever to regret the fact that the legislative procedure has been put on ice for the time being. This is no disaster, but an opportunity for carefully considered solutions which take into account the problems of small nations.
Lalumière report (A4-0400/96)
The Danish Social Democrats in the European Parliament have today voted in favour of the Lalumière report. We share the rapporteur's concern about the massive violations of human rights which continue to take place around the world. We also share the rapporteur's frustration over the fact that the EU still fails to provide a good enough example in this area. The question of human rights is relevant to any dealings with countries outside the Union. These should be brought up and satisfactorily dealt with on each occasion . The MEDA grants to Turkey are the latest example of Parliament acting as the Community's guilty conscience. We are glad to do this. That is why we also vote in favour of this report which is wholly in line with the progressive attitude the European Parliament usually adopts in connection with human rights. We must however distance ourselves from that part of the report which makes a decent human rights policy dependent on a massive further development of the common external and security policy in the EU. The powers the EU already has are a sufficient basis for taking the necessary action.
In this report, which is central to Parliament's work, the Commission's activities are reviewed to determine what importance it attaches to human rights.
This comes down to the question of whether, in the CFSP, the Commission makes economic ties conditional on recognition of and respect for human rights. Mrs Lalumière's report is very comprehensive regarding the events of the past year, but the amendment to conclusion No 12 deprives the report of its critical impact, making it less deserving of universal support than it was previously. The primacy of the safeguarding of human rights is subordinated to other important considerations. This formula of evasion can now easily be exploited to include economic and trade agreements even with countries which can be very seriously criticized for human rights violations. This is precisely what the Commission needs for the high-speed build-up of the free trade area involving all the CIS States, although there are a great many human rights violations in certain countries that argue against this economic preference. The way is now open for the PCA to be ratified in Parliament for the trans-Caucasian states, although we know that Armenia and Azerbaijan are in a state of war, even though there is an armistice at present.
In many situations, we have seen that postponing the conclusion of economic agreements has an effect on internal policy, including, in occasional cases, stimulating progress as far as the human rights situation is concerned.
By adopting this amendment we have now landed ourselves in an unclear situation and abandoned these opportunities to control events, because the draft protocol on the implementation of the human rights clause has been lying for a year at the back of a drawer somewhere in the Commission, untouched by anyone. It is still just an illusion that we can make a decisive contribution to improving the human rights situation in the former communist states of the east or in the Mediterranean states through economic agreements while the Commission still fights shy of the possibility of postponing those agreements.
Zimmermann report (A4-0393/96)
The Commission of the European Union bears a heavy responsibility for the Union's inertness over the issue of protection for minors, because until only a few months ago it was answering questions from Members of the European Parliament, by saying that the problem fell outside the scope of its competences.
The Zimmermann report, after the dramatic events in Belgium which are probably the tip of the iceberg, provides for a series of important actions. Among other things, it is necessary:
for children's rights to be incorporated in the revised Treaty, -for the Commission to propose special action to deal with sex tourism involving children and child pornography, -for the problem of protecting children from information technologies to be addressed, -for the European Union to contribute to the creation of a European Centre for neglected children, -for special action and care on behalf of children who come from third countries, -for a bundle of measures to be adopted to support the family, -in the case of children who have gone astray, for education and rehabilitation to be offered instead of imprisonment, which changes them into antisocial elements, -and for discrimination to be eliminated, whatever countries it may exist in, against children born out of wedlock, who should be made equal to other children in the eyes of the law.
Recent events in Belgium, and in France too, have given new force to a debate that has too often been conducted very timidly in the European Union - the debate on paedophilia.
The resurgence of transnational paedophile networks, facilitated today by the development of the new information technologies, represents a genuine threat to our societies. All too often, the appalling outrages we hear of show the inability to establish any real judicial cooperation to combat paedophilia.
By calling upon the Council to propose arrangements for judicial cooperation and to set up a European Centre for missing children, the report is on the right lines. The violation of children's rights is the greatest possible affront to human dignity. Let us make sure we remember that today, because they will not forgive us tomorrow!
More than ever before the protection of minors is currently an issue in both international and national discussion forums. Here too we are debating measures to protect minors in the Union.
For the European Christian Democrats a clear distinction needs to be drawn between what is desirable and what is necessary, to avoid a situation where we cannot see the wood for the trees.
This motion for a resolution by Mrs Zimmermann is not quite good enough to my mind. It is unbalanced and on occasion even misguided; it sets too little store by traditional parenting and overemphasizes sexuality.
The fundamental principles which might have been stated in the resolution are these:
1.Children are entitled to be protected and guided, preferably by both parents together in a family environment. Lesbian mothers, homosexual fathers and other unconventional or non-family relationships should be accepted, cautiously endorsed and helped, but they are and must remain the exception. As a rule children have a father and a mother and are raised by both parents together.Measures to protect children are thus mainly measures for the family and specifically a child-friendly policy based on the family.
2.Children are entitled to physical integrity. In positive terms this means that children must have enough healthy food, proper clothing and proper housing but also adequate health care and a satisfactory degree of safety in traffic. In negative terms children must be shielded from all possible forms of violence, from mistreatment, child labour and abuse to abduction, rape, mutilation and murder.3.Children are entitled to spiritual integrity. In positive terms this means that children must be able to have a name, an identity, a nationality, a sense of being safe and secure, and so on. In negative terms children must be protected against, and given the ability to resist, harmful and misleading messages about sex, violence, commercial advertising, brutal publicity, ideological propaganda and religious indoctrination.4.Children are entitled to education, primarily within the family and at school. Given that chances for development are directly proportional to knowledge and skills, both these must be taught and inculcated both at school and in the family. Parents and teachers cannot do this individually, or alone, but they lay the foundation stones for the future. Ideally and in combination with parents and teachers an important role is played too by neighbours, associates, other members of the parish, the family but also by libraries, the audiovisual media and the telecommunications and recreational sector.5.Something of decisive importance to the protection of children is also the principle of non-discrimination and it should be extended to all matters relevant to children. So it is not enough to avoid discrimination on grounds of skin colour, sex or religion. It is also inadmissible to undervalue people because of their age, a disability, their language, where they live or their family circumstances.
First of all, I should like to express my satisfaction that the protection of children is, gradually, becoming a priority concern for all the European institutions.
We all know, after all, how outraged and shocked the people of Belgium were by the calvary of Julie, Mélissa, Ann and Eefje, not to mention many other children whose fate is still unknown but for whom, sadly, one can only fear the worst.
Among the many recommendations contained in Mrs Zimmermann's excellent report, there are four in particular which I strongly endorse. They are as follows:
1.that the future Treaty on European Union should expressly recognize children's rights; 2.that all the Member States should be called upon to combat sex tourism, in particular by enabling criminal proceedings to be brought against their nationals who indulge in the sexual abuse of children abroad; 3.that a centre should be set up in Europe, on the same lines as the centre for abused and missing children that is functioning so effectively in the United States, with the specific aim of coordinating the activities of the national centres - in this context, I am glad that Belgium has just decided to set up such a centre; 4.that financial aid should be made available for the establishment of permanently manned 'children's SOS' telephone services in all the Member States.On the other hand, I do wonder whether it is right not to make delinquents under the age of 16 liable to the normal penalty. At a time when weapons are beginning to appear in schools, when teachers are sometimes physically attacked by their pupils and when dealers employ minors to make drug deliveries, I really do doubt the relevance of that suggestion.
Talking about children is easy enough, but dealing with them is much more difficult in the present social environment. This is particularly the case because there has been a fundamental change in the relationship between adults and children. The automatic respect shown for adults has been weakened, while the permissive society has made inroads into the barriers of decency and morality. There are no social guidelines on which adults and minors can base their attitudes, and as a result we have all kinds of deviant behaviour (violence by young people, paedophilia among adults, etc.).
Can these problems be dealt with by political activism - by endeavouring to instrumentalize children and by proposing all kinds of technical instruments (such as children's parliaments and hotlines) as proposed in the Zimmermann report?
I think not! Very little can be achieved through political activism if the essential thing is missing, and the essential thing here (hardly mentioned in the Zimmermann report) is children's right to parents, to a family environment, providing them with warmth, love, understanding and security.
Like all living creatures, human children need a secure family base for the harmonious development of their personalities. It follows that any policy to benefit children must comprise measures at national level to create and preserve that home base. Helping parents in their difficult task of bringing up children, enabling them to provide understanding and affection - especially in those many cases where the cohesion of the family is at risk or has been destroyed - this is the right kind of policy on children!
Unfortunately, the Zimmermann report offers an indigestible mass of trivia and inconsistencies. Surely children's parliaments and children's officers are more likely to calm the public and divert its attention from essentials (which, in most cases, are more difficult).
As for combating crime against children, although general analyses are presented they are backed up by very few specific proposals. The suggestion that an independent European centre should be set up to coordinate searches for missing children is certainly a good idea. In addition, though, it is essential:
when dealing with the subjects of child sex tourism, pornography and paedophilia, to attach greater importance to the dignity of children than to the freedom of opinion and the sexuality of adults; -to fight crime against children with new instruments for effective policing and judicial activities throughout Europe.As these brief remarks will indicate, I find the Zimmermann report very disappointing. But, since rejecting it will do nothing to help children either, I shall unenthusiastically vote in favour.
Mr President, we cannot just resign ourselves to the deteriorating physical, affective and moral condition of many children in Europe, as if it was an inevitable result of social change.
In particular, the recklessness or egotism of the adult world is causing children in the various countries of Europe to live in more and more precarious family situations, giving rise to suffering, pain and lack of confidence in life when a child is deprived of the loving, educational presence of its parents.
On the other hand, surely children have the right to be protected from premature - and therefore traumatic - familiarity with the tragedies and violence of the adult world, and adults no right to inflict upon children the burden of problems they should be settling for themselves?
Among children's rights, the one most frequently violated in Europe today is certainly the right to be born. Might not the second be, quite simply, the right to a childhood?
It was not easy to know how to vote on this report. Because who can be against a report which calls for measures to stop sexual exploitation of children and demands greater protection for children against appalling crimes of the kind perpetrated in Belgium? These are still horribly fresh in our memories. And mention is rightly made of the danger which new information and communications technology (the Internet) may present to children both from their own and other people's use of it.
Member States will have to work together to tackle these cross-border problems in the interest of children. We fully agree on that. The difficulty, however, is that this is only one of the aims stated in the Zimmermann report. We feel that this message rather gets lost amid the plethora of other aims which Mrs Zimmermann states: freedom of sexual development, a separate directorate-general for children, a European ombudsman for children, inclusion of the rights of the child in the Treaty.
We appreciate that the report's intentions are good, but we find the end result disappointing. It has ended up as a rather vague collection of bright ideas, and the importance of those ideas varies. The terms children, young people, minors, are used interchangeably in an unstructured manner and in many respects the report is concerned more with young people than with children. Thus it is not sufficiently clear that this report is concerned primarily with the protection of minors.
The only clear and consistent factor we find in the report is the desire for a policy on children at Union level. And that is something we oppose. We do not see why protection of the child should feature separately in the Treaty and why there should be a European ombudsman for children. Children would be better served by protection which can be directly enforced at home. The national states are well able to guarantee the protection of children, liaising if necessary with other Member States. Legislating at Union level here would merely create red tape and would make the policy more remote from a minor's own culture and everyday environment.
Lastly we find it appalling that the family as a shield for minors and thus as an institution to be protected barely rates a mention in the report whilst generous space is given to remarks like the need for a local, national and European youth parliament and a European ombudsman.
We conclude that whilst this report may have been well-intentioned, we cannot endorse the end result. The report's priorities are wrong and the substance of it does not measure up to its objective. The only clear and consistent factor in it, measures at Union level, is one of the aspects to which we are totally opposed. These considerations ultimately meant that we were unable to vote in favour of this report.
Casini report (A4-0392/96)
When we vote today for homosexuals to have the right to be considered acceptable as adoptive parents, in the same way and on the same terms as heterosexuals, we do so after much deep thought. The so called 'traditional nuclear family' - mother, father and children - is no older than the industrial society. In peasant society, extended families were the normal family structure. The nuclear family today is split up by the increasing number of divorces and also by the increase in commuting between work and home. Our society permanently includes many 'atypical' families. This means that a new family pattern, a homosexual couple with adoptive children for example, is no longer subject to the same type of social exclusion as in the past. Such a child is not at risk of bullying because of its family situation. This has been demonstrated in studies presented at the Psychological Institute in Gothenburg. It is not the case either that these children are more likely than other children to be homosexual.
We are convinced that it is the nature of the person as an individual which makes them a good or a bad parent, not their sexual preference. We have no reason to believe that two parents of the same sex would damage a child's psychological development. Iceland's Parliament also takes this view as, in contrast to other Scandinavian countries, it has allowed its Law on registered partnerships to include joint custody of children.
Discrimination is wicked. We must work to eliminate it in every way.
Mr President, ladies and gentlemen, the social changes brought about by 'modernism' , such as artificial procreation and the increase in the numbers of single-parent families, compel us to rethink legislation on the adoption of children.
The new framework for this legislation needs to restore the position of the child at the very heart of the adoption principle.
While hundreds of thousands of children are waiting to be adopted, bureaucratic problems are making the process ineffective.
Furthermore, many couples and single people cannot adopt these children.
The Casini report on improving the law and cooperation between the Member States on the adoption of minors recommends simplifying the adoption procedures.
We should, indeed, adapt the legal framework to the upheavals through which our society is living, in order to enable children to have a home and to ensure they are protected.
It is naturally important and proper to ensure the best for the child in cases of adoption. This is why this report is important as it forms a link in the chain of discussions and cooperation concerning improvements in the adoption of minors. However, it is our view that there should not be any EU legislation in this respect. These issues can be decided by the Member States themselves, although this does not exclude international cooperation on the issue. The EU is not, however, the appropriate body for it.
We wholeheartedly support the proposal that single people and cohabiting partners should have the right to adopt and Amendment No 1 which raises the issue of giving homosexuals the right to adopt children. That is not say that a homosexual couple would be worse parents than any others. The important thing for the child is that they are able to grow up in a secure and caring home. This can be with a single person, a cohabiting couple or in a heterosexual or a homosexual home.
There are many positive points in the report on adoption, particularly the fact that it is the child's situation and future which is fundamental in cases of adoption.
I still cannot support the report, as many of its clauses advocate harmonisation and I consider that the Member States should decide on their own rules for adoption.
The Casini report is a compact report, whose central aim is to improve the law and cooperation amongst Member States on the adoption of minors. Recital A rightly says that the interest of the child being adopted must be paramount.
This means that the rules drawn up must concentrate primarily on the interest of the children and only secondarily on the rights of the would-be adoptive parents. Thus the aspiring parents must be subjected to careful vetting and the child must wherever possible be placed with a family in its own country of origin.
The task we see here for the Union is only a limited one. Inter-country adoption happens, of course, internationally and within Europe. Since there is freedom of movement for individuals within the Union it is important that Member States should cooperate in this area of policy. A measure of coordination is needed. National laws must be aligned where necessary. Policy at Union level is not necessary and there is no basis for it in the Treaty. Happily the report does not ask for this. It calls for Member States to cooperate and coordinate their laws where freedom of movement makes this necessary. We can go along with that.
A much-discussed point is whether adoption should be open only to families or also to single parents, persons living together in communes or homosexuals. In effect this is something in which the European Parliament has no say; the national legislator decides here. This issue is still the subject of in-depth debate in the Member States and it would be extremely premature for the European Parliament to pronounce on it. But we wish to give our view on this, since the point is very important to us.
Our view is determined by the Biblical norm which describes the family, made up of a man and a woman, joined in marriage, as the proper norm. So this is the proper norm for adoptive children too, because that family can offer them the stability and love they so desperately need and the framework in which they can grow into responsible adults. As stated earlier, we share the view that adoption has to be in the interests of the child. The interest of the child demands a stable family, in which man and woman willingly take on the task of parenting in order to give these children a new future. Consequently we voted for the Casini Amendment No 10.
After weighing the above considerations, and in the light of the vote on the various amendments, we voted in favour of this report.
Kokkola report (A4-0238/96)
Mr President, the wetlands are quite obviously one of the richest and most diverse parts of the European Union's heritage.
They perform many important ecological functions, such as the large-scale production of natural resources (flora and fauna) and plant biomass traditionally consumed by domestic animals.
Wetlands have greatly receded within the Union, partly because of drainage and increased land use for intensive farming. There are many conflicts between agriculture and the environment, and it is high time to put these behind us. I am still convinced that the proper conservation of the wetlands goes hand in hand with their ecological and agricultural use, retaining their fundamental features.
The wise use of the wetlands can be assured, to the mutual benefit of the environment and extensive farming (land or aquatic), on the basis of the dominant consumption of their plant production. In the present context of the BSE crisis, it is high time to replan the exploitation of wetlands by farmers, enabling them to provide an agricultural benefit, maintaining the quality of animal production and ensuring the ecological management of the wetlands - all activities favourable to the global policy of sustainable development of the less favoured rural areas.
As a member from one of Europe's biggest wetlands, the Aveiro estuary, on the Portuguese coast, I welcome the Commission communication which is both timely and important.
This is a huge and especially sensitive area, from the landscape and ecological points of view, subjected for many years to various pressures, from fishing to building, to leisure activities, to salt production, and the effects of more and more industrial and agricultural pollution.
I support the idea contained in the report of defining a legal status for these areas, considered to be of international interest and, therefore, of European interest.
Proceeding to a European approach to these areas and defining programmes for their preservation and enhancement is also a way of building Europe and looking after its heritage.
Mrs Kokkola's report has incorporated many of the conclusions adopted in my report by the Committee on Agriculture and Rural Development. I should emphasize that the Committee on Fisheries, through my colleague Dominique Souchet, also adopted the same conclusions. The wetlands were indeed created by man for him to exploit, enhance and inhabit. They are part of our rural heritage.
The wetlands need to be protected and preserved. The Commission communication offers an excellent analysis of the problems facing these 'sensitive' zones. On the other hand, no specific proposal has been made. The need is to create a 'wetlands' status, to serve as a basis for a genuine policy adapted to the specific constraints of wetlands.
In Mrs Kokkola's report, I voted against point 7, which integrates the wetlands into controversial directives such as the Habitat and Natura 2000 directives. I naturally voted against Amendment No 1, tabled by my colleagues of the UPE Group, since it takes this integration further even though Natura 2000 is rejected by farmers, fishermen, fish farmers, local authorities, landowners and hunters - in other words, all the economic operators who exploit the wetlands.
The proposals we have produced, rather than dividing up these 'sensitive' areas, are designed to allow their harmonized development. They are very often sparsely populated (except, of course, in areas such as the Netherlands, Flanders, etc.) and the only type of 'sustainable' economy that can be contemplated there is one comprising agricultural and aquacultural activities and rural tourism, combined of course with such leisure activities as fishing and hunting.
Let us stop treating economic activity and the environment as if they were incompatible. The wetlands will not survive unless they are inhabited. Failure to maintain them would result in their returning to their natural, state, thus depriving us of part of our rural heritage.
I congratulate the author of this report on the exhaustive analysis of the Commission's communication on the protection of the wetlands.
The study stresses the importance of protecting the wetlands as part of a global water policy. We believe this policy should be implemented in a consistent way and, above all, real results must be possible. It cannot be successful if we only operate in the area of the recommendations. Only by drawing up a directive which deals with each and every one of the many aspects and spheres that the wetlands represent will it be possible to speak of effectiveness.
The progressive and rapid deterioration of the wetlands is due as much to lack of information and ignorance about their environmental importance as to established interests, mainly in coastal tourist areas.
It is the duty of the Member States to establish a register of wetlands following the principles set out in the Ramsar convention. It is the responsibility of the governments as well as the European Union, which must monitor fulfilment of its own provisions, to ensure that this is done objectively and that only environmental criteria are applied.
Having put the above considerations on record, I shall vote in favour of the Kokkola report.
I voted in favour of the report presented by Mrs Kokkola, with the exception of point 7 concerning Natura 2000, a point taken even further by the UPE Group's Amendment No 1, against which I naturally voted.
As the draftsman of the opinion of the Committee on Fisheries, I was very satisfied to note that my main conclusions had been incorporated both in the opinion of the Committee on Agriculture and Rural Development, drafted by my colleague Edouard des Places, and in the report by the Committee on the Environment, Public Health and Consumer Protection.
What does the Committee on Fisheries want to see? First, since there is a joint interest at stake, it is necessary for the Commission to propose a genuine Community wetlands policy, rather than an accumulation of measures culled from various directives and various existing European programmes. This attitude on the part of the Commission falls short of requirements.
The wetlands are manmade and therefore fragile, and they need to be preserved and populated. Agricultural, fish farming and aquacultural activities and rural tourism must make it possible for viable economic activity to be sustained in these 'sensitive' areas.
The geographical boundaries of the wetlands have nothing to do with any administrative boundaries. It is necessary, therefore, to provide a specific policy for the wetlands, based on their geographical areas.
The Committee on Fisheries has proposed the creation of a wetlands section under the PESCA programme. The constraints associated with the conservation of the wetlands are, indeed, such as to make it necessary to compensate for them by means of a proactive policy.
Together with my colleague Edouard des Places, I tabled an amendment (Amendment No 3) which recapitulates some of the conclusions of the Agriculture and Fisheries Committees. It is necessary to set up a wetlands liaison committee, comprising representatives of farmers, fish farmers, landowners and all users, to serve as a compulsory consultation body in order to draw up and implement the most realistic policy possible, which will have to bring together all the economic, touristic and environmental interests and those of the population living and working in these areas which it is so important to preserve. They will only be preserved if they are inhabited. And they will not be inhabited unless we stop drawing an artificial distinction between agricultural interests and Community interests. Indeed, it is with a view to harmonizing those interests that we have drawn up these proposals.
Lindeperg resolution (B4-1333/96)
Never has it been so apparent as it was this morning how the demand that the intergovernmental matters of justice and policing (third pillar) should be integrated into the purely Community mechanisms (first pillar) threatened not to improve but, indeed, to destabilize our defences, especially against immigration. This approach seems all the more dangerous in that it is camouflaged behind a screen of making a better contribution to the integration of Europe.
The resolution just adopted by Parliament once again criticizes the unanimity procedure for Council decisions, which is accused of promoting deadlock, and consequently calls - in the alleged interests of efficiency - for the great majority of the third pillar to be transferred to the first, with majority voting, a supervisory role for the European Parliament and jurisdiction for the Court of Justice. The Commission, obviously, is in complete agreement. Unfortunately, the actual text of the resolution gives the lie to the pessimistic finding on which its logic is based, since two full pages are devoted to a list of decisions taken by the Council, in 1996, regarding cooperation in police and judicial matters. It is abundantly clear from this that when the Council believes there is a real need all the governments concur, and sometimes concur very quickly, as demonstrated by the signing of the convention on extradition. Governments are all the less likely to block such legislation just for the sake of it because they are generally conscious of the sharp spur of public opinion, which is always very sensitive to security matters.
In actual fact, when a unanimous decision cannot be reached the reason is that not all governments feel the matter is urgent, so that a political problem arises. Is it reasonable, for example, to maintain that when governments fail to agree on a draft text proclaiming freedom of movement within the Union for third country nationals this deadlock proves that the third pillar is not working properly? I say no - it proves that it is working properly!
Well, the resolution that the European Parliament has just adopted lays itself open to this precise criticism, because one can detect in it, underneath the desire to communitize everything, the desire to use this future power in the most latitudinarian manner. In point 20, for example, we read that this House favours the communitization of 'policy towards third-country nationals' , then in another place we find that it wants to apply the principle of freedom of movement 'to citizens of third countries lawfully residing within the territory of the Union' . The combination of these two approaches very clearly demonstrates the course which the Commission and the European Parliament would like to steer if they were given additional powers.
Among the problems which the peoples of Europe are having to confront today, those relating to personal security are undeniably among the most important and pressing: organized crime, drugs, trafficking in human beings, violence towards children, etc.
The resolution we are going to adopt - and one I support - rightly stresses the inadequacy of the mechanism provided, under the third pillar, for combating the threats to personal safety.
I also energetically support the call made by the report for the straightforward communitization of policies designed to create what I will call a European zone of freedom: crossing of the external borders, immigration and asylum policy.
As for those matters which, for the time being, would continue to be more the province of intergovernmental cooperation, I believe it to be essential, within the framework of the IGC, to reach agreement on two important changes:
1.the creation of a new legal instrument which would have a value equivalent to that of the directive in the Community legal system; 2.the application of a general flexibility clause which would enable those Member States that so wish to move forward in particular areas while, at the same time, allowing the other Member States to rejoin them when they consider themselves ready to accept the objectives and procedures agreed upon by the first group.
In principle, we agreed with Mrs Lindeperg's motion for a resolution and its criticism of the inadequacies in the area of the third pillar.
However, my colleagues and I reject the resolution in areas in which the author attributes the lack of progress to the principle of the unanimous vote.
The reasons for the problems of the third pillar have nothing to do with the unanimity requirement - they relate to the lack of substantive proposals.
This attempt to find a justification for doing away with the unanimous vote must be categorically rejected.
I welcome the criticism in the resolution on the lack of openness in the Council of Minister's informal meetings.
However, this report is about raising justice and home affairs up to Community level. I cannot support this.
When Sweden decided to join the EU it joined a transnational cooperation. I consider that Sweden's proposal for a multiannual working programme to combat crime and the Swedish contribution to the EU programme of action against drugs are excellent examples with which to demonstrate that it is possible to achieve cooperation in justice and home affairs at transnational level.
I cannot support an increased element of supranationality which is why I am voting against this resolution.
That concludes this evening's voting. Normally, my colleague Mr Avgerinos would now take over in the chair, but first I am going to tell you the results of the inquiry. What I was told was that, during the voting on Amendment No 13 to Mrs Zimmermann's report, a vote was cast in the unoccupied seat 425, using card 0148, in the name of Mrs Baldi.
According to the interpretation of Rule 117, any such infringement would be considered as a serious case of disorder pursuant to Rule 110(1). But as Christmas is just around the corner... well, let me read you what comes next: ' ... the President may, after giving formal notice, move, either immediately or no later that the next sitting' - having slept on it - ' that Parliament pass a vote of censure which shall automatically involve immediate exclusion from the chamber and suspension for two to five days. Parliament shall decide, at a time to be decided by the President, which shall be either at the sitting during which the events in question occurred or at one of the three following sittings. The Member concerned shall be entitled to be heard by Parliament before the vote. An electronic vote shall be taken without debate. A request to establish a quorum and a request for a roll call vote shall not be admissible.'
Madam President, you steered this afternoon's sitting very safely through some difficult votes...
... although, as I understood, there were several instances, not just one, of grave irregularities in this Chamber during voting. I believe we should take these matters very seriously, applying Rule 110 and taking into account Rule 117, both of which you quoted virtually verbatim. We have Rules of Procedure to cover such cases. We must not allow liberties to be taken with them, even when accompanied by references to the imminence of Christmas. The results of the voting on the last four reports were very tight; the difference was often no more than one or two votes. I don't want to look into this in detail. Even so, my opinion is that we cannot adopt that sort of procedure here. I would therefore ask that the matter be referred to our competent committee, meaning the Rules Committee, or to the Conference of Presidents or both, and that we should take up the matter again at the next part-session in January - there is no point in trying to do so earlier, because we know what tomorrow is going to be like here. We should be doing this House a great discredit if we were simply to let things slide and laugh the matter off. If we could reach an understanding on this, that would be a satisfactory solution.
Let's have no misunderstanding, Mrs Hoff. I didn't say that it wasn't important. Let us say that I appealed to your clemency, reminding you that we are so close to Christmas. Having said that, I do know that it is an important problem - we entirely agree on that.
Madam President, as I recall it the issue was not a roll call vote but an electronic vote. There may in fact have been an error of operation, because we voted a lot today, an enormous amount, and our machines were having some trouble in keeping up. I believed, quite simply, that I had not voted on the first occasion and so a double vote took place. But there was no intent on my part to commit an offence because, once again, as you could see for yourself, our machines were taking time to operate and I really did think, in all good faith, that I had not voted.
The vote was, I say again, an electronic one and not a roll call one. So the result of the vote is not affected. Having said that, I plead guilty to incorrect operation.
Well, there we are. Mr Pasty pleads guilty.
Madam President, I withdraw my request for a point of order. I think you should refer the whole matter to the next Bureau as you wisely suggested and see what the Bureau suggest. Perhaps we have to change the format of the hemicycle if it is so easy to simultaneously get your hands in two voting machines. That is Mr Pasty's explanation and I am not going to query it. But it does stretch our credulity even at this time of the year.
Thank you, Mr Tomlinson. At all events, I think it is just as well that the matter was raised, because we are all well aware of its importance.
Madam President, there was a vote on my report as well, which really was very close - and I have taken another careful look at it. In the case of Amendment No 13, the amendment concerned, a roll-call vote was requested. So it is not the case, as Mr Pasty says, that it was just an electronic check. It was a roll-call vote. My records clearly shown that there was a roll-call vote on Amendment No 13.
This was a very important report, as we all realized, and I can understand that there are wide variety of views about it as was clearly shown by yesterday's debate. But to indulge in trickery here at a time when we are discussing reports on children, and then to try to justify it by the argument that Christmas is just around the corner, I do have problems with that. I have to say that, in all honesty! I find it really sad that we should have to resort to trickery, in this area of all areas, where those who are most concerned cannot speak for themselves or make their own contribution! I am sorry, I really do find it very, very sad.
Mrs Zimmermann, I have proposed that this matter should be referred to the Bureau next January.
It seems to me that that suggestion has the support of the House. That is the impression I have formed. There is nothing more I can do immediately.
Furthermore, we have heard Mr Pasty's explanation. The Bureau will thus be able to rule on this incident in full knowledge of the facts, and take steps to ensure that it cannot occur again.
That is what I propose.
Madam President, I do not want to go into the details of the incident but the matter has to be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, possibly instead of the Bureau, but certainly as well as the Bureau. This clearly is a Rules matter and not just a matter for the Bureau. I formally move that it goes to the Rules Committee as well.
I think, actually, that it is the Bureau that can decide to refer the matter to the Rules Committee.
Madam President, I am sorry that the spirit of Christmas is not prevailing. I refer to the way in which Mr Pasty is being treated. I would like to ask the two people who accused me of voting on Mr Hyland's card to withdraw and apologise. They won't. I think that should be referred to the Bureau.
Madam President, you are aware that some of us take this European Parliament and its commitment to democratic values and practice very seriously indeed. I know you do and I know the vast majority of people here do. Democratic values include a commitment, as far as voting and elections are concerned, to the basic principle of one person one vote. There has been an example this evening and I named the person - as I have been doing for ten years - who has abused this principle. I agree with your recommendation to take this seriously and pursue it further.
I would also say that in the international community we are taken so seriously that we are invited to send observers to many parts of the world to observe elections. Between now and the next part-session in January I, amongst others, have been invited to observe elections in part of Africa to make sure that the principle of democracy and one person one vote is respected. That is why I support you very strongly indeed and, rather than being frivolous, we should follow up and stamp out once and for all the practice of 'playing the piano' , which is a long-standing practice in this Parliament. It has involved senior Members of this Parliament, including a former president.
Madam President, on a point of order. I find this discussion very distressing and it is a great shame that it has spoilt what has otherwise been an extremely good day in Parliament: everybody has been in good humour.
It would help though, when we investigate this matter, if it could be established when Mrs Baldi actually left Parliament so that we can be sure that every single vote in this Parliament today, bar the vote on Amendment No 13, has been above-board.
Mr Hallam, the inquiry has been held and the results are clear. We shall pass them on to the Bureau, as I suggested. That is clear. There is no reason to go back over it.
Ladies and gentlemen, I think we should continue with our work. I am going to hand over the chair to Mr Avgerinos, with my thanks.
Parking card for the disabled - Rights  of the disabled
The next item is the joint debate on the following reports:
A4-0227/96 by Mr Megahy, on behalf of the Committee on Transport and Tourism, on the draft Council recommendation on a parking card for disabled persons (COM(95)0696 - C4-0082/96-95/0353(SYN)); -A4-0391/96 by Mrs Banotti, on behalf of the Committee on Petitions, on the rights of disabled people.
Mr President, I have been in this Chamber a long time, in fact I have been waiting for about six months for this report to come before the plenary, and I do not want to miss it at this stage. In presenting the report on parking cards for disabled people on behalf of the Committee on Transport and Tourism I wish to declare a personal interest. I am a holder of what is called the orange badge in the United Kingdom, and that will be affected by any changes that would be made as a result of this recommendation coming into being. The aim of the recommendation is to achieve reciprocal recognition of parking cards for disabled people throughout the European Union. Special parking cards exist already in Member States, but their lack of uniformity creates confusion and uncertainty, both for the user when travelling in other countries, and also for the local enforcement officials. The proposal recommends a standardized card which would be instantly recognizable and eligible in all EU countries. It should be noted, however, that this proposal is not concerned with any standardization of facilities on offer for disabled drivers, but concentrates instead on mutual recognition of the standards operating already in the various Member States.
This was the subject of a recommendation as long ago as 1977 by the European Conference of Ministers of Transport; so that in itself the principle seems to carry a very wide agreement both inside and outside the Member States of the Union in Europe. As in so many things, the devil is in the detail. I can well imagine the response of a Brussels parking attendant to my view that all the Member States are recognizing each other's parking cards. I would not feel very confident about parking there. So I very much welcome the proposals by the Commission which seek an effective scheme that would enable many disabled persons to travel freely across frontiers and avail themselves of parking facilities for disabled persons in Member States other than their own.
However, in my view and that of the Committee on Transport and Tourism there need to be some amendments to the proposals. Firstly, in order to ensure that all Member States agree to the new card, the committee is suggesting that it is issued in addition to existing parking cards for disabled people already available in each country. This is because some Member States may find it too costly to replace not only the cards but also signposts etc., and could argue that it would be wasteful to throw out parking cards which have gradually become recognized and honoured. The committee's proposal is that the European card and existing national cards could be used in parallel. This would have the additional advantage of easing the task of parking wardens who would only need to recognize the European card as well as their own national card, rather than having to grapple with a myriad of cards from all over the Union.
When it comes to the information to be included on the card, the committee sought to ensure that there is sufficient information about the user to avoid abuse, but at the same time, to leave out any unnecessary information which could lead to a disabled person being singled out for an attack or burglary. For this reason we have suggested that a photograph be included for checking purposes, although not displayed in such a way that it could be seen by passers by.
Another change which we made in response to overwhelming criticism from disabled groups all over the EU is to remove the holder's address from the document for security purposes. We have also deleted the vehicle registration number from the card. This is to ensure that the card is firmly with the holder and not a particular vehicle. This is important for disabled persons who may be driven by different people in any number of different cars and is particularly important when in other countries: it is reasonably common to fly to a destination and then use a hired vehicle.
Finally, the Commission states that it intends to produce information on what special parking facilities are available, for display in each Member State. In our amendments the committee suggested that this information is issued to users at the same time as the card.
In conclusion, although this comes in the form of a recommendation and not a directive, it is nevertheless an important proposal which, if enacted, will be another step towards enabling disabled people to take advantage of the freedom of movement enjoyed by other European citizens. I hope the Commission can accept Parliament's proposals for improving a welcome initiative and that the Member States for once will act quickly in agreeing and implementing this recommendation, which will be a very useful step in the development of a people's Europe.
Mr President, as a long-standing member of the Committee on Petitions I was most honoured to be appointed rapporteur for this report. For many years people with disabilities have petitioned Parliament and this report is based on such petitions. It is also the direct result of a huge consultation effort with colleagues in Parliament, with NGOs working with and for people with disabilities, with disabled people themselves, with the Committee on Petitions, the Committee on Social Affairs, Employment and the Working Environment and the Intergroup for People with Disabilities. In that sense, I cannot claim it to be my report. I am simply a messenger.
In another departure from more regular procedures, this report will be available and in fact, is available - I have a copy here - in large print for those who have difficulty seeing, and also on diskette. I would recommend that all Parliament reports be available in such a format.
Access is one of the main themes of the report: physical access which is denied to all too many people by the structures, buildings and public transport common in all our countries; access to the world of work, to the world of political activity, to decent housing and to appropriate care. Above all it is a clarion call for access to selfexpression, to freedom from discrimination and to basic human rights. In order to achieve these perfectly legitimate aspirations these rights will have to be enshrined in the Treaty. They will have to be given due Treaty recognition in the context of the IGC.
For too many years the huge budget, estimated to be about ECU 2.6 billion, which is focused on disability has resulted in a huge number of jobs for able-bodied people and a disgraceful lack of real access to these jobs for people with disabilities. We discussed this in the context of the HELIOS report and the statistics which show that a pitiably low number of those who have implemented and had access to HELIOS have themselves been disabled people. We know there is a commitment on the part of the Commission to improve this. We wait with both hope and impatience, Commissioner.
There are approximately 37 million disabled people in the EU, about 10 % of the Union population. Disabled people experience direct and indirect discrimination in all areas of their daily lives. As I have said, many so-called public places are completely inaccessible to people with physical impairment. This is despite the fact that access is sometimes guaranteed by law.
People with a visual impairment can rarely obtain printed material in a format they can access: that is, either braille or tape. Deaf people often do not have the right to use and be served in their native language, which is sign language.
People with mental health problems are the one group of disabled people who can be deprived of their liberty, i.e., hospitalized against their will or administered ECT therapy without the involvement of the courts.
People with learning disabilities often face exclusion from public places because members of the public object to seeing them, and some people are deprived of their right to vote.
Of course I realize that most of the responsibility for disability policy lies with the Member States. However, the EU can add value through exchange programmes and has a role where the competence to legislate is at Union level.
Disabled people are, in theory, covered by the general citizenship provisions of the Treaty on European Union. However, they do not enjoy full rights associated with Union citizenship. This must be addressed, as I have said, by inclusion in the Treaty.
A non-discrimination clause would not transfer new competences to the European level but would mean that where competence to legislate is at European level the principle of non-discrimination on grounds of disability is fully respected.
At present, when discussing harmonization and standardization of legislation in the creation of the single market, we have no legal obligation to consider the needs of disabled people. Increasingly, the process of liberalization fails to include disabled people. This means that many draft directives in the area of single-market harmonization are initially published without due consideration to the access needs for disabled people.
Inaccessible product-design standards will, in the longer term, place the EU at a competitive disadvantage internationally with countries like the USA, whose products incorporate higher access standards because of legislative requirements.
Incorporating disability access at the product-design stage is cost-neutral or adds at most 2-5 % to overall costs, whereas creating a separate specialist product and market is expensive. We saw that very clearly when the Windows 95 program was brought in: it was accessible to people with visual disability right from the start, and that was as a direct result of an extremely good campaign in most of our countries but particularly in the United States.
Article 8b of the Treaty on European Union defines EU citizens' political and voting rights. However, many disabled people report exclusion from the political process and are disenfranchised in the most fundamental aspect of a democratic society: the right to vote in person on the basis of common information.
In some Member States laws make it more difficult, or even impossible, for certain disabled people to vote. Polling stations are frequently inaccessible and transport to polling stations is not available or inaccessible, the latter especially disenfranchises disabled people in rural areas.
Disabled people of working age experience unemployment rates at least three times higher than non-disabled people. This is partly due to attitudinal discrimination but also to inability or unwillingness to adapt working practices and premises.
Interestingly, the approach taken in the American Disability Act, which requires employers to make reasonable accommodation for qualified disabled employees, has not been burdensome on employers: most accommodations are made at a very low cost.
The submissions I have received highlight abuse and violence against disabled people, including disabled children, particularly in institutional settings. Institutionalization itself is an abuse of human rights. Violence includes both physical and psychological abuse.
I hope my other colleagues will pick up the last few remaining points I wanted to make.
Mr President, if I may, I should like to begin on a very personal note. Since my wife went blind in 1975 I have become all too familiar with the routine discrimination against the disabled. This will give you some idea of how grateful I am to the European Parliament for including this matter on its agenda, and even more so for the way in which the rapporteur, Mrs Banotti, has dealt with it. Nevertheless, as draftsman of the opinion of the Committee on Legal Affairs and Citizens' Rights, I must call attention to two problems we face in this context. The first is the problem of subsidiarity. The rapporteur has already pointed out that non-discrimination against disabled people is primarily a matter of constitutional law and the simple legislation of the Member States. It would certainly not be in the interests of the disabled to challenge that view. But citizens of the Union, too, can be numbered among the disabled. That makes it easy to understand why the Dublin II document contains a proposed new Article 6a for the Treaty on Union, laying down a general prohibition of discrimination which also extends to the disabled. I should like to appeal to you, Commissioner, to support the European Parliament at the intergovernmental conference by standing up for the importance of this matter.
At the same time, the context of this proposal reveals the agonizing inadequacy of the provisions on fundamental civil rights contained in the Treaty on Union. We urgently need a Union charter of basic rights, because only such a charter will enable us to define what discrimination is and why it must be eliminated.
Mr President, we are holding a joint debate on two reports from two different committees, because both deal with the rights of people suffering from disabilities, and for that reason this joint debate makes sense. Incidentally, both reports were adopted unanimously in the committees concerned, and I should like to congratulate Mr Megahy and Mrs Banotti on their excellent work - both of them made inquiries of the disabled persons organizations when preparing their reports, got into contact with those organizations and incorporated the views and desires of those affected.
First, the report on the draft Council recommendation on a parking card for disabled persons, as it is entitled. There is a German saying: ' If it takes long enough, it will be all right in the end.' One cannot exactly apply that saying to these parking card recommendations. As long ago as 1977, twenty years ago now, the transport ministers declared themselves in favour of reciprocal recognition of parking cards. But they did nothing about it. The disabled people in the European Union are having to carry the can for that, because in the absence of any European regulation their freedom of movement is enormously impaired. Twenty years later, the Commission has tabled a recommendation that has no binding effect on the Member States. Not only that, but the only concession refers to the respective national or regional parking concessions of the Member State in which the disabled person would like to park.
Not to put too fine a point on it, I would say that the whole thing is a load of eyewash. Perhaps I should put it more politely and describe it as a beginning, an initial step in the right direction. If the Commission takes account of Parliament's amendments, linking the issue of the parking card with the issue of a list of the individual states' regulations, not linking the card to one vehicle, deleting the holder's address and date of birth and having a photograph on the back instead, and also proposing to the Member States that the card be used in addition to the national one, the authorities will in due course become accustomed to the fact that we are all citizens of Europe and that equal rights of access must be allowed to everyone, everywhere.
Now for the Banotti report on the rights of disabled people. The Committee on Petitions initiated this report because of numerous petitions received about the disregard of disabled people's rights. Evidently, the 37 million disabled people in the European Union are subjected to direct or indirect discrimination in every area of their everyday lives. This is just as obvious from the petitions as it is from the case studies provided by the disabled people's organizations. Today, the German press offers us an example of a case where equal rights were denied: a child with Down's Syndrome was not allowed to attend ordinary school, and the parents took legal action. The court's judgment was that the child was not entitled to attend normal school and should go to a special school, and that what the parents were asking would mean the reorganization of Bavaria's education laws, which was just not on!
I think that fits in admirably with today's debate. We cannot adopt the attitude that it is a matter for the nation states to prevent discrimination - it is a matter for the nation states, but it is a matter for Europe, too. The single market creates many problems for disabled people in Europe, problems that Mrs Banotti listed earlier, and my view is that the dialogue between the European institutions and the disabled people's organizations must be continued or encouraged, particularly with a view to protecting the disabled and enabling them to enjoy freedom of movement.
We call upon the Commission and the Council to come up with active measures, pilot projects, studies, statistics and programmes designed to enhance the living and working conditions of the disabled, appropriate means and forms of consultation for representative European and national non-disabled organizations, legal frameworks for education, employment, technology, products, services, standards and public commission systems that are fair to disabled people, and due consideration for the needs of the disabled in the information society, too. We call for obstacles to freedom of movement, mobility and access to public buildings to be eliminated as quickly as possible and, as a central point, a non-discrimination clause in the Maastricht Treaty. The basis of this policy must be codecision for those concerned and the human rights approach, as it is also represented in the UN standards. Disabled people need neither charity nor sympathy - they need rights!
Mr President, I think my colleagues have raised an important point here and put forward a number of proposals which merit consideration and more than a little consideration. Mrs Banotti says that access is important. Access to jobs, to the information society, to housing and to transport, and of course a parking permit is important here.
Many of these things of course are governed by subsidiarity. Even so the European Commission can help with a number of them particularly when it comes to guaranteeing freedom of movement. And I am thinking too of free movement of benefits. Disabled people are often paid benefits.
Mrs Banotti mentioned the Americans with Disabilities Act. I think this is a very important example of how legislation can be framed to help people with handicaps.
Colleagues have also pointed to the article on non-discrimination. Naturally we all hope that an article of this kind will be adopted at the next IGC, though I think we must be careful not to categorize and label people on all fronts and at all times. What we need is a general article which encompasses these people.
I will not go on any longer. I think my colleagues have touched on very important points and I think too that when the Social Affairs Committee looks at Mrs Schmidbauer's report it will need to refer back to these important reports and consider the matter in a kind of ongoing process. My compliments to Mrs Banotti for the way in which she has got the process going.
Mr President, our group is totally in agreement with the reports by Mr Megahy and Mrs Banotti relating to people with disabilities. It needs to be highlighted that the current socio-economic framework implies a serious increase in unemployment and also a reduction in the public funds available to meet the needs of these people.
In Spain, 24 % of the population is unemployed and this rises to 70 % for people with disabilities. In the private sector only 0.2 % of jobs are held by people with disabilities, while in the public sector this is limited to 2 %. So it is urgent to revise the Treaty of Maastricht and change the neo-liberal model which is creating this very serious situation, in order to meet the needs of the people.
Mr President, I believe the public is looking to the Intergovernmental Conference for a clear affirmation of the principle of European citizenship, not, of course, based solely on the hypothesis of constructing Europe in terms of the free movement of goods or the freedom of markets, but based mainly on the recognition of human rights. This hypothesis of European citizenship, which has to be constructed to guarantee the European Union, should be based first and foremost on the hypothesis of guaranteeing people who are currently being discriminated against equal rights and the full possibility of exercising their European citizenship. This is why, on behalf of the Green Group, I say there is a need for a non-discrimination clause, on the ground of disability, and for this clause to be included in the revision of the Treaty on European Union, so that it can become a legal base for social programmes and measures to combat discrimination.
For these reasons, on behalf of the Green Group, I express sincere congratulations for and satisfaction with Mrs Banotti's report and complete satisfaction with the recommendation tabled by the Council concerning the issue of parking spaces, as well as with Mr Megahy's report. I believe that this combination of proposals could finally open up the prospect of, and I repeat, not only a trading Europe but also a Europe that puts its citizens and their rights first.
Mr President, disabled people experience difficulty in exercising their civil and political rights, both at Member State and European Union levels; they are confronted with barriers and discrimination in all activities and facilities in every aspect of their lives.
Evidence from disabled people shows that they are denied the rights taken for granted by non-disabled citizens, such as free movement, access to goods and services and, in some cases, even the basic right to vote.
There are many examples of national laws which directly discriminate against disabled people. For example, in the UK, the 1995 Disability Discrimination Act does not even give all disabled people a basic right to nondiscrimination in employment, transport or education. The provisions that currently exist, in employment for example, start to look somewhat ineffectual when one realizes that they do not apply to 96 % of companies, that is those employing less than 20 staff.
The rights of disabled people are best served in the European context by the inclusion of an anti-discrimination clause in the next Treaty and by specifically addressing the issue of the rights of disabled people in all legislative deliberations and proposals.
Disable people should be fully consulted in the development of all proposals affecting them. It is important that this is carried out primarily through organizations actually composed of, and run by, disabled people rather than just those organizations which purport to act on behalf of disabled people.
In conclusion, I wish to congratulate both Mr Megahy and Mrs Banotti, and to say that I am pleased that the Committee on Petitions has been able to be a useful vehicle for Parliament to express the views of many people - disabled and non-disabled - who have signed petitions on this issue and have resulted in the report of Mrs Banotti.
Mr President, Commissioner, ladies and gentlemen, at present there is in fact no parking card for disabled people which is valid throughout the EU. This considerably restricts their mobility. Well, this is the point we have reached: just a few days after this year's European Disabled People's Day we are finally getting round to addressing a subject which is very serious in both senses of the word. The introduction of a Community model of parking cards for disabled people has a very personal aspect, with direct effects on the quality of life for every individual concerned. But it also has an indirect, economic side with regard to the encouragement of the highly employment-intensive tourist industry - one of the few surviving growth industries.
For both these reasons, the introduction of a parking card which will be valid throughout the EU must be welcomed in principle. Unfortunately, the legal instrument chosen - the recommendation - has no binding effect on the Member States, meaning that the Community model will exist in parallel, as a supplement as it were, to the national parking cards that will remain in force. We must not be under any illusions about this.
The present recommendation will lead, at best, to a quasi-standardized external form and structure, which is far from being the same thing as saying that holders of such cards will also be able to rely on equal rights throughout the EU. To the contrary, Member States and even individual regions will be able to lay down their own specific regulations for parking concessions for cardholders. Those regulations will, however, have to be published in an appropriate form.
Nor, sadly, does the recommendation harmonize the conditions for qualifying for one of these disabled persons' parking cards. Nevertheless, it is a limited step in the right direction, so that the Group of the European People's Party votes in favour of the report with all its amendments. Many thanks to Mr Megahy for his efforts.
Mr President, I want to congratulate Mr Megahy, Mrs Banotti, the Committee on Petitions and its chairman, Mr Newman, for their creative work.
Since the report also mentions persons with psychiatric problems, I should like to ask Mr Flynn something, because there is sometimes a kind of cooperation between states and the Commission to deny and deprive citizens of their rights. There is a Community driving licence, and on its basis there have been cases when the driving licence has been revoked, for example in cases of epilepsy or when there are severe psychiatric problems. As this directive is implemented in Greece, if someone is treated in a psychiatric clinic even for a single day, the clinic is obliged to inform the police and the police the Ministry for Traffic, with the consequence that the licence is revoked immediately.
I believe this is a kind of racism against persons with even temporary psychiatric problems, and that does not apply anywhere else at all within the Union. I have tabled a question to the Commission, which fully covers this practice in Greece. I would appreciate Mr Flynn's comments on the matter.
Mr President, tonight's report by the Committee on Petitions responds to nine separate petitions received by this Parliament, bearing 43, 000 signatures, all calling for equal rights for disabled people.
What is now known as the disability movement is building across our continent to work for the day when the 37 million disabled Europeans are able to enjoy full rights of citizenship within our European Union. Within the powers available to us, this Parliament is acting: creating new access facilities, supporting the code of conduct for employment of disabled people and campaigning for a new European disability programme which genuinely supports equal rights and integration. But the truth is that neither this Parliament, nor the European Union, cannot today legislate for equal rights for disabled people, because we have no legal base from which to do so.
That is why the movement's campaign for an anti-discrimination clause in the revised Maastricht Treaty and one with a right of appeal to the European Court is our most urgent demand and the most important duty over the next six months for all of us who support disabled people's human rights.
Non-discrimination for disabled people has been described as the last great civil rights movement. Tonight, we stand with you and we will continue to do so until your demands are justly met.
Mr President, I would like sincerely to thank all those who have stayed for the debate and for their contributions. I would like to thank the rapporteur Mr Megahy for his report. Experience has shown that despite the recommendation by the Council of Transport Ministers emanating from the European Conference of Ministers of Transport in December 1977 a number of problems still arise in practice.
These are caused mainly by the differing format of parking cards from one country to another - language-related difficulties and uncertainty amongst card-holders as to whether their cards are recognized and accepted in each Member State. There is also a lack of awareness about the facilities granted by other Member States in relation to such cards and the aim of the draft recommendation is therefore to standardize the format of parking cards for people with disabilities and to have them recognized by the Member States on a reciprocal basis, thereby helping to improve road traffic safety and facilitating the free movement of disabled people by private car. This is the main point Mr Megahy has made here this evening.
The Community model parking card for people with disabilities described in the recommendation takes account of the main features of existing national cards along the lines of the Community model driving licence. As is the case with the driving licence, the parking card will remain a national or regional card but with the Community model design. National rules for issuing parking cards for people with disabilities and the parking facilities to which they can get entitlement are not covered by the recommendation. Following a process of wide-ranging consultation amongst the Member States and NGOs of and for disabled people the idea of putting forward such a recommendation has been warmly welcomed. At a later stage the Commission will draw up in all the Community languages, and with the help of the Member States and the competent NGOs, a booklet detailing the parking facilities granted in the different Member States and will encourage its distribution at the same time as the parking card is issued.
The booklet should be available at the same time as the Member States start issuing the Community model parking card. This is the kind of card we have in mind so far as the model is concerned. I think you will find it very acceptable.
With regard to the amendments proposed in the report. The Commission would endorse the following six amendments: Nos 1, 2, 6, 8, 9 and 10. We believe those amendments generally clarify and improve the text quite a lot. But we would not agree with the following four amendments: Nos 3, 4, 5 and 7. The reasons are that the term 'Community parking card' , as proposed in the identical Amendment No 3, first part, 4 and 7 is not correct. The card will not be a Community card. It will be a national or regional document issued by the national, regional or local authorities but designed following a standardized Community model. That is the way it is done insofar as the driving licences are concerned.
Amendment No 3, second part, would not be acceptable as it stands. But it might be useful to use the new and existing cards in parallel, as was suggested by the rapporteur during a transition phase. But it would not be useful to introduce a non-limited obligation for such parallelism. So I have asked my services to consider how the amendment could be reformulated to clarify the position. My own personal support is assured to the House and to the Members here on all of this. I am going to try once again to get the Ministers to have the political will to make the necessary adjustment. That is all that is needed. It seems an extraordinary thing to me that since 1977 we cannot come together and agree on this. We can have the euro, we can have driving licences, passports and so many things but still this eludes us. So I will have a word with the Dutch presidency on this particular point and hopefully we will be able to get on with it finally.
I now turn to the Banotti report and resolution. I want to thank Mrs Banotti for her contribution. It is a very reflective and well-structured report and confirms what is known about Mrs Banotti: she is very well informed on all matters related to disability. I am very grateful for the contribution she made this evening and, indeed, those of all her colleagues.
Clearly the idea of equal opportunities for people with disabilities is something whose time has come. The Banotti report and the accompanying resolution complements the whole variety of initiatives that are now emerging both within the Member States and all the Community institutions. When you put all that together, all these initiatives play their part in turning thinking and policy away from charity and towards equal rights. That is the point Mrs Schmidbauer made so well. It is a question of rights, not sympathy. So, the Banotti report is quite special here in that it is based on the real-life situation of many people who come forward with their own petitions to Parliament. Such individual petitions speak volumes and put a human face on the situation faced daily by people with disabilities.
I was very interested to see how many of these petitions dealt with the rights and liberties guaranteed under Treaty law which most of us usually take for granted, including free movement, access to goods and services, access to employment and, of course, access to transport. You will be pleased to know that we are making some genuine progress in that particular area. We will talk more about that when we have the opportunity of talking about my communication for which Mrs Schmidbauer is the rapporteur.
What this brings out, of course, is that even though primary responsibility rests, as Mrs Banotti said, with the Member States, the Union too has its sphere of legitimate concern in this field and must be active here. There are many things of great interest to me personally in this resolution. It calls on the Member States to change the antidiscrimination provision of the Treaty and to make reference to disability. This is a call we have all accepted now and I look forward to a happy conclusion insofar as the Treaty revision is concerned and the anti-discrimination clause. I would urge all those who can influence this, both Members at home and the NGOs, to be active to see to it that the Member States recognize how seriously this is taken by this Parliament.
I reiterate my own view and that of the Commission. It is necessary. It was specifically proposed by the Commission in its opinion on the review of the Maastricht Treaty and it supports the move to a rights-based approach which as I have said is the cornerstone really of the Commission's communication on disability strategy. While the resolution acknowledges that primary responsibility rests with the Member States it nevertheless proceeds to outline several practical ways where the Community could, within its own sphere, pursue this rightsbased approach. I find these practical suggestions very useful. I would reassure you that every one of them are going to be studied by my services.
In conclusion let me take the opportunity to thank Mrs Banotti for her own initiative in producing your report to Parliament and for tabling this important, timely and very practical resolution. Looking at these two reports together with the Commission's communication and the Council's resolution, I feel there is an increasingly strong complementarity in all the thinking of the three principal institutions of the Union in relation to people with disabilities. We can say that we are all marching to the same tune. This can only be to the advantage of people with disabilities themselves and to the benefit of the concept of a people's Europe, giving fair play and equal opportunity to all of our citizens.
Mr President, I was simply waiting for an answer from Commissioner Flynn, concerning the extent to which the principles he proclaimed agree with the practice that a one-day visit to a psychiatric clinic should be sufficient cause for the automatic revocation of a driving licence. I am asking whether this can be compatible with the principles he expressed and with which we all agree, and indeed with the EU Directive on driving licences.
I have one more question. Regarding the amendments to the Megahy report which you are not incorporating, I have one additional request, because not only the content has been changed but also the wording, in other words it sounds like an editorial change but actually affects the content. In the German version, at least, of the Commission's text there are several references to 'the disabled' rather than to 'disabled people' . I therefore ask the Commission to refer to them in its final version as people, not things!
I would like to take the last point first. I have had this discussion with many NGOs and people who are daily involved with people with disabilities. There is a difference of opinion, but I have been recommending that we should refer in this matter to people with disabilities and that we should have all of the documentation framed in that way.
I have put it to some people who are very closely associated with people with disabilities and they say that it does not matter. But perhaps if we could agree here it might give a good lead as to how things should develop.
Secondly, I would like to say to you, Mr Alavanos, that I wanted to answer you, but you have asked me to look into it. That is the reason I did not reply this evening. But just bear one thing in mind: there is a question of driving fitness here. I would have to take it in that context insofar as subsidiarity is concerned. But you have asked me to check it out with the Greek authorities and that is what I propose doing.
Mr Alavanos, I too think the fact that a patient was under psychiatric care for just a day is irrelevant. What matters is why. The issue is rather a complex one.
Mr President, just one final word. First of all, I would like to thank the Commissioner for his response. You congratulated me on my own initiative, Commissioner, but I would like to say that it was very much at the initiative of the Committee on Petitions that this report was drawn up. I would like to pay tribute to the support given by the chairman of the committee, Mr Newman.
As regards the wording and terminology, we did go to some considerable trouble when having the report translated to have the correct title in each language. This is important. Some people may say it is not important but most people feel, as we know ourselves in terms of civil rights and terminology, that language really does matter in this area. In all our translations of the report we have been very careful to monitor how it was translated.
I have presented to the Commissioner a large print copy of the report and would like to remind colleagues that it is available in this form in various languages.
The debate is closed.
The vote will be taken tomorrow at 9.00 a.m.
(The sitting was suspended at 9.15 p.m.)